Exhibit 10.1

 

Execution Version

 

Published CUSIP Number: 34988HAA5
Revolving Credit CUSIP Number: 34988HAB3

Term Loan CUSIP Number: 34988HAC1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of March 9, 2015,

 

by and among

 

FOSSIL GROUP, INC.,
as Borrower,

 

THE LENDERS REFERRED TO HEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender and Issuing Lender,

 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION

COMPASS BANK

and

FIFTH THIRD BANK,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

Section 1.1

Definitions

1

 

 

 

Section 1.2

Other Definitions and Provisions

28

 

 

 

Section 1.3

Accounting Terms

29

 

 

 

Section 1.4

UCC Terms

29

 

 

 

Section 1.5

Rounding

29

 

 

 

Section 1.6

References to Agreement and Laws

30

 

 

 

Section 1.7

Times of Day

30

 

 

 

Section 1.8

Letter of Credit Amounts

30

 

 

 

ARTICLE II

REVOLVING CREDIT FACILITY

30

 

 

 

Section 2.1

Revolving Credit Loans

30

 

 

 

Section 2.2

Swingline Loans

30

 

 

 

Section 2.3

Procedure for Advances of Revolving Credit Loans and Swingline Loans

32

 

 

 

Section 2.4

Repayment and Prepayment of Revolving Credit Loans and Swingline Loans

33

 

 

 

Section 2.5

Permanent Reduction of the Revolving Credit Commitment

34

 

 

 

Section 2.6

Termination of Revolving Credit Facility

34

 

 

 

ARTICLE III

LETTER OF CREDIT FACILITY

34

 

 

 

Section 3.1

L/C Commitment

34

 

 

 

Section 3.2

Procedure for Issuance of Letters of Credit

35

 

 

 

Section 3.3

Commissions and Other Charges

35

 

 

 

Section 3.4

L/C Participations

36

 

 

 

Section 3.5

Reimbursement Obligation of the Borrower

37

 

 

 

Section 3.6

Obligations Absolute

37

 

 

 

Section 3.7

Effect of Letter of Credit Application

37

 

 

 

Section 3.8

Guaranty by the Borrower of Reimbursement Obligations under Existing Letters of
Credit

38

 

 

 

ARTICLE IV

TERM LOAN FACILITY

38

 

 

 

Section 4.1

Initial Term Loan

38

 

 

 

Section 4.2

Procedure for Advance of Initial Term Loan

38

 

 

 

Section 4.3

Repayment of Initial Term Loan

38

 

 

 

Section 4.4

Prepayments of Term Loans

39

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE V

GENERAL LOAN PROVISIONS

40

 

 

 

Section 5.1

Interest

40

 

 

 

Section 5.2

Notice and Manner of Conversion or Continuation of Loans

41

 

 

 

Section 5.3

Fees

42

 

 

 

Section 5.4

Manner of Payment

42

 

 

 

Section 5.5

Evidence of Indebtedness

43

 

 

 

Section 5.6

Adjustments

44

 

 

 

Section 5.7

Obligations of Lenders

45

 

 

 

Section 5.8

Changed Circumstances

45

 

 

 

Section 5.9

Indemnity

46

 

 

 

Section 5.10

Increased Costs

47

 

 

 

Section 5.11

Taxes

48

 

 

 

Section 5.12

Mitigation Obligations; Replacement of Lenders

52

 

 

 

Section 5.13

Incremental Loans

52

 

 

 

Section 5.14

Cash Collateral

55

 

 

 

Section 5.15

Extension of Term Loans and Revolving Credit Commitments

56

 

 

 

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

58

 

 

 

Section 6.1

Conditions to Closing and Initial Extensions of Credit

58

 

 

 

Section 6.2

Conditions to All Extensions of Credit

61

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

62

 

 

 

Section 7.1

Organization; Power; Qualification

62

 

 

 

Section 7.2

Subsidiaries and Capitalization; Material Domestic Subsidiaries and Material
First-Tier Foreign Subsidiaries

62

 

 

 

Section 7.3

Authorization Enforceability

62

 

 

 

Section 7.4

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.

63

 

 

 

Section 7.5

Compliance with Law; Governmental Approvals

63

 

 

 

Section 7.6

Tax Returns and Payments

63

 

 

 

Section 7.7

Intellectual Property Matters

64

 

 

 

Section 7.8

Environmental Matters

64

 

 

 

Section 7.9

Employee Benefit Matters

65

 

 

 

Section 7.10

Margin Stock

66

 

 

 

Section 7.11

Government Regulation

66

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 7.12

Material Contracts

66

 

 

 

Section 7.13

Employee Relations

66

 

 

 

Section 7.14

[Reserved]

67

 

 

 

Section 7.15

Financial Statements

67

 

 

 

Section 7.16

No Material Adverse Change

67

 

 

 

Section 7.17

Solvency

67

 

 

 

Section 7.18

Titles to Properties

67

 

 

 

Section 7.19

Litigation

67

 

 

 

Section 7.20

Absence of Defaults

67

 

 

 

Section 7.21

Senior Indebtedness Status

67

 

 

 

Section 7.22

Anti-Corruption Laws and Sanctions

68

 

 

 

Section 7.23

Investment Bankers’ and Similar Fees

68

 

 

 

Section 7.24

Disclosure

68

 

 

 

ARTICLE VIII

FINANCIAL INFORMATION AND NOTICES

68

 

 

 

Section 8.1

Financial Statements and Projections

68

 

 

 

Section 8.2

Officer’s Compliance Certificate

69

 

 

 

Section 8.3

Other Reports

69

 

 

 

Section 8.4

Notice of Litigation and Other Matters

70

 

 

 

Section 8.5

Accuracy of Information

72

 

 

 

ARTICLE IX

AFFIRMATIVE COVENANTS

72

 

 

 

Section 9.1

Preservation of Corporate Existence and Related Matters

72

 

 

 

Section 9.2

Maintenance of Property and Licenses

72

 

 

 

Section 9.3

Insurance

72

 

 

 

Section 9.4

Accounting Methods and Financial Records

73

 

 

 

Section 9.5

Payment of Taxes and Other Obligations

73

 

 

 

Section 9.6

Compliance With Laws and Approvals

73

 

 

 

Section 9.7

Environmental Laws

73

 

 

 

Section 9.8

Compliance with ERISA

73

 

 

 

Section 9.9

Compliance with Agreements

74

 

 

 

Section 9.10

Visits and Inspections; Lender Meetings

74

 

 

 

Section 9.11

Covenant to Guaranty and Provide Security

74

 

 

 

Section 9.12

Use of Proceeds

76

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 9.13

Further Assurances

76

 

 

 

Section 9.14

Non-Consolidation

76

 

 

 

Section 9.15

Anti-Corruption Laws and Sanctions

76

 

 

 

ARTICLE X

FINANCIAL COVENANTS

77

 

 

 

Section 10.1

Consolidated Total Leverage Ratio

77

 

 

 

Section 10.2

Consolidated Interest Coverage Ratio

77

 

 

 

ARTICLE XI

NEGATIVE COVENANTS

77

 

 

 

Section 11.1

Limitations on Indebtedness

77

 

 

 

Section 11.2

Limitations on Liens

80

 

 

 

Section 11.3

Limitations on Investments

82

 

 

 

Section 11.4

Limitations on Fundamental Changes

83

 

 

 

Section 11.5

Limitations on Asset Dispositions

84

 

 

 

Section 11.6

Limitations on Restricted Payments

85

 

 

 

Section 11.7

Transactions with Affiliates

85

 

 

 

Section 11.8

Certain Accounting Changes; Organizational Documents

86

 

 

 

Section 11.9

Limitation on Payments and Modifications of Subordinated Indebtedness

86

 

 

 

Section 11.10

No Further Negative Pledges; Restrictive Agreements

87

 

 

 

Section 11.11

Nature of Business

87

 

 

 

Section 11.12

Amendments of Other Documents

87

 

 

 

Section 11.13

Sale Leasebacks

88

 

 

 

Section 11.14

Domestic Subsidiaries

88

 

 

 

Section 11.15

Priority Debt

88

 

 

 

ARTICLE XII

DEFAULT AND REMEDIES

88

 

 

 

Section 12.1

Events of Default

88

 

 

 

Section 12.2

Remedies

90

 

 

 

Section 12.3

Rights and Remedies Cumulative; Non-Waiver; etc.

91

 

 

 

Section 12.4

Crediting of Payments and Proceeds

92

 

 

 

Section 12.5

Administrative Agent May File Proofs of Claim

92

 

 

 

Section 12.6

Credit Bidding

93

 

 

 

ARTICLE XIII

THE ADMINISTRATIVE AGENT

93

 

 

 

Section 13.1

Appointment and Authority

93

 

 

 

Section 13.2

Rights as a Lender

94

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 13.3

Exculpatory Provisions

94

 

 

 

Section 13.4

Reliance by the Administrative Agent

95

 

 

 

Section 13.5

Delegation of Duties

95

 

 

 

Section 13.6

Resignation of Administrative Agent

96

 

 

 

Section 13.7

Non-Reliance on Administrative Agent and Other Lenders

97

 

 

 

Section 13.8

No Other Duties, etc.

97

 

 

 

Section 13.9

Collateral and Guaranty Matters

97

 

 

 

Section 13.10

Release of Liens and Guarantees of Subsidiaries

98

 

 

 

Section 13.11

Specified Cash Management Arrangements and Specified Hedge Agreements

98

 

 

 

ARTICLE XIV

MISCELLANEOUS

98

 

 

 

Section 14.1

Notices

98

 

 

 

Section 14.2

Amendments, Waivers and Consents

100

 

 

 

Section 14.3

Expenses; Indemnity

102

 

 

 

Section 14.4

Right of Set Off

104

 

 

 

Section 14.5

Governing Law; Jurisdiction, Etc.

105

 

 

 

Section 14.6

Waiver of Jury Trial

106

 

 

 

Section 14.7

Reversal of Payments

106

 

 

 

Section 14.8

Injunctive Relief; Punitive Damages

106

 

 

 

Section 14.9

Successors and Assigns; Participations

106

 

 

 

Section 14.10

Confidentiality

110

 

 

 

Section 14.11

Performance of Duties

111

 

 

 

Section 14.12

All Powers Coupled with Interest

111

 

 

 

Section 14.13

Survival

111

 

 

 

Section 14.14

Titles and Captions

111

 

 

 

Section 14.15

Severability of Provisions

111

 

 

 

Section 14.16

Counterparts; Integration; Effectiveness; Electronic Execution

112

 

 

 

Section 14.17

Term of Agreement

112

 

 

 

Section 14.18

USA Patriot Act

112

 

 

 

Section 14.19

Independent Effect of Covenants

112

 

 

 

Section 14.20

Inconsistencies with Other Documents

113

 

 

 

Section 14.21

Defaulting Lenders

113

 

 

 

Section 14.22

Amendment and Restatement; No Novation

115

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 14.23

Release of Existing Subsidiary Guarantors and Collateral

115

 

vi

--------------------------------------------------------------------------------


 

EXHIBITS

Exhibit A-1

 

-

 

Form of Revolving Credit Note

Exhibit A-2

 

-

 

Form of Swingline Note

Exhibit A-3

 

-

 

Form of Term Loan Note

Exhibit B

 

-

 

Form of Notice of Borrowing

Exhibit C

 

-

 

Form of Notice of Account Designation

Exhibit D

 

-

 

Form of Notice of Prepayment

Exhibit E

 

-

 

Form of Notice of Conversion/Continuation

Exhibit F

 

-

 

Form of Officer’s Compliance Certificate

Exhibit G

 

-

 

Form of Assignment and Assumption

Exhibit H

 

-

 

Form of Subsidiary Guaranty Agreement

Exhibit I

 

-

 

Form of Pledge Agreement

Exhibit J

 

-

 

Form of Joinder Agreement

Exhibit K-1

 

-

 

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit K-2

 

-

 

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit K-3

 

-

 

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit K-4

 

-

 

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

 

 

 

 

 

SCHEDULES

 

 

 

 

Schedule 1.1A

 

-

 

Existing Letters of Credit

Schedule 1.1B

 

-

 

Equity Investors

Schedule 1.1C

 

-

 

Revolving Credit Commitments

Schedule 1.1D

 

-

 

Term Loan Commitments

Schedule 1.1E

 

-

 

Existing Security Documents

Schedule 7.1

 

-

 

Jurisdictions of Organization and Qualification

Schedule 7.2A

 

-

 

Subsidiaries and Capitalization

Schedule 7.2B

 

-

 

Material Domestic Subsidiaries and Material First-Tier Foreign Subsidiaries

Schedule 7.9

 

-

 

ERISA Plans

Schedule 7.12

 

-

 

Material Contracts

Schedule 7.13

 

-

 

Labor and Collective Bargaining Agreements

Schedule 7.18

 

-

 

Real Property

Schedule 8.1

 

-

 

Foreign Subsidiaries excluded from Audit

Schedule 11.1

 

-

 

Indebtedness and Guaranty Obligations

Schedule 11.2

 

-

 

Existing Liens

Schedule 11.3

 

-

 

Existing Loans, Advances and Investments

Schedule 11.7

 

-

 

Transactions with Affiliates

 

vii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 9, 2015, by and among
FOSSIL GROUP, INC., a Delaware corporation (the “Borrower”), the lenders who are
party to this Agreement and the lenders who may become a party to this Agreement
pursuant to the terms hereof (collectively with the lenders party hereto, the
“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as the Administrative Agent for the Lenders.

 

STATEMENT OF PURPOSE

 

The Borrower, certain subsidiaries of the Borrower party thereto, the lenders
party thereto and the Administrative Agent have entered into that certain Credit
Agreement dated as of May 17, 2013 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”).

 

The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to amend and restate the
Existing Credit Agreement and extend certain credit facilities to the Borrower
on the terms and conditions of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1            Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:

 

“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries.  The term “control” means (a) the
power to vote ten percent (10%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.  The terms “controlling” and “controlled”
have meanings correlative thereto.

 

“Agreement” means this Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption, including, without limitation, the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, regulations, permits, licenses and orders of courts
or Governmental Authorities and all orders and decrees of all courts and
arbitrators.

 

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

Pricing
Level

 

Consolidated Total Leverage Ratio

 

Commitment Fee

 

LIBOR +

 

Base Rate +

 

I

 

Less than 1.00 to 1.00

 

0.20

%

1.25

%

0.25

%

II

 

Greater than or equal to 1.00 to 1.00, but less than 1.50 to 1.00

 

0.25

%

1.50

%

0.50

%

III

 

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

 

0.30

%

1.75

%

0.75

%

IV

 

Greater than or equal to 2.00 to 1.00

 

0.35

%

2.00

%

1.00

%

 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 8.2 for the most recently ended Fiscal Quarter of the Borrower; provided
that (a) the Applicable Margin shall be based on Pricing Level I until the first
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Total Leverage Ratio
as of the last day of the most recently ended Fiscal Quarter of the Borrower
preceding the applicable Calculation Date, and (b) if the Borrower fails to
provide the Officer’s Compliance Certificate as required by Section 8.2 for the
most recently ended Fiscal Quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level IV until such time as an appropriate Officer’s Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Consolidated Total Leverage Ratio as of the last day of the
most recently ended Fiscal Quarter of the Borrower preceding such Calculation
Date.  The Applicable Margin shall be effective from one Calculation Date until
the next Calculation Date.  Any adjustment in the Applicable Margin shall be
applicable to all Extensions of Credit then existing or subsequently made or
issued.

 

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2 is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (x) the Borrower shall immediately deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (y) the Applicable Margin for

 

2

--------------------------------------------------------------------------------


 

such Applicable Period shall be determined as if the Consolidated Total Leverage
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (z) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4.  Nothing in this paragraph shall limit the rights
of the Administrative Agent and Lenders with respect to Section 5.1(c) or
Section 12.2 or any of their other rights under this Agreement.  The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Wells Fargo Securities, LLC, in its capacity as “left-side”
lead arranger and joint bookrunner, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P. Morgan Securities LLC, in their respective capacities as
joint lead arrangers and joint bookrunners, and their successors.

 

“Asset Disposition” means the disposition (including any series of related
dispositions) of any assets (including, without limitation, any Capital Stock
owned) of any Credit Party or any Subsidiary thereof, whether by sale, lease,
transfer or otherwise, having a fair market value (including an aggregate fair
market value) of $1,000,000 or more.  The term “Asset Disposition” shall not
include any Equity Issuance.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 5.8 shall remain in
effect, LIBOR for an Interest Period of one month plus 1.0%; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

 

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

 

“Borrower Materials” has the meaning assigned thereto in Section 8.4.

 

“Business Day” means (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in Dallas, Texas, Charlotte, North Carolina or New York, New York,
are open for the conduct of their commercial banking business, and (b) with

 

3

--------------------------------------------------------------------------------


 

respect to all notices and determinations in connection with, and payments of
principal and interest on, any LIBOR Rate Loan, or any Base Rate Loan as to
which the interest rate is determined by reference to LIBOR, any day that is a
Business Day described in clause (a) above and that is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

 

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

 

“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.

 

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing; provided that debt securities that are or by
their terms may be convertible or exchangeable into or for Capital Stock shall
not constitute Capital Stock prior to conversion or exchange thereof.

 

“Cash Collateralize” means, to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of one or more of the Issuing Lender, the
Swingline Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations
or Swingline Loans, cash or deposit account balances or, if the Administrative
Agent, the Issuing Lender and the Swingline Lender shall agree, in their
reasonable discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
the Issuing Lender and the Swingline Lender.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one year from the date of acquisition thereof, (b) commercial
paper maturing no more than 270 days from the date of creation thereof and
currently having one of the three highest ratings obtainable from either
Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc. (or any successor thereto), or Moody’s Investors Service, Inc.
(or any successor thereto), (c) certificates of deposit maturing no more than
one year from the date of creation thereof issued by commercial banks
incorporated under the laws of the United States or any State thereof, each
having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating of “A” or better by a nationally recognized
rating agency; (d) time deposits maturing no more than thirty (30) days from the
date of creation thereof with commercial banks or savings banks or savings and
loan associations each having membership either in the FDIC or the deposits of
which are insured by the FDIC and in amounts not exceeding the maximum amounts
of insurance thereunder, (e) fully collateralized repurchase agreements with a
term of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria of clause
(c) above, (f) investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially all
of whose assets are invested in investments of the type described in clauses
(a) through (d) above, and (g) other short-term

 

4

--------------------------------------------------------------------------------


 

investments utilized by Foreign Subsidiaries in accordance with normal
investment practices for cash management in investments of a type analogous to
the foregoing.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including p-cards (including purchasing cards and commercial cards),
treasury, depository, overdraft, credit or debit card (including non-card
electronic payables), electronic funds transfer and other cash management
arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.

 

“Change in Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its Subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) other
than the Equity Investors becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group”
shall be deemed to have “beneficial ownership” of all securities that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than twenty-five percent (25%) of the equity
securities of the Borrower entitled to vote in the election of members of the
board of directors (or equivalent governing body) of the Borrower; or

 

(b)           there shall have occurred under any indenture or other instrument
evidencing any Indebtedness or Capital Stock in excess of Threshold Amount any
“change in control” or similar provision (as set forth in the indenture,
agreement or other evidence of such Indebtedness) obligating the Borrower to
repurchase, redeem or repay all or any part of the Indebtedness or Capital Stock
provided for therein.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued by any
Governmental Authority (including any regulatory authority) in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

 

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.

 

5

--------------------------------------------------------------------------------


 

“Closing Date” means March 9, 2015, the date of this Agreement and the date on
which the amendment and restatement of the Existing Credit Agreement is
effective.

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder.

 

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

 

“Collateral and Guaranty Trigger Event” means, at any time, the occurrence of
both of the following: (a) the Moody’s Rating has fallen below Ba1 and (b) the
S&P Rating has fallen below BB+; provided that for purposes of determining
whether a Collateral and Guaranty Trigger Event shall have occurred, if, for any
reason, (x) only one of any of the Moody’s Rating or S&P Rating is available for
a period of 30 calendar days, then the applicable rating provided by such rating
agency (or its equivalent for the other agency) shall apply for both rating
agencies, unless another similar rating from another rating agency reasonably
acceptable to the Administrative Agent is being provided, in which case such
rating shall be substituted for the unavailable rating (with the applicable
levels from such rating agency being the equivalent of the levels provided by
S&P or Moody’s, as reasonably determined by the Administrative Agent), or
(y) neither of the Moody’s Rating or the S&P Rating nor another similar rating
from another rating agency reasonably acceptable to the Administrative Agent is
available, then a Collateral and Guaranty Trigger Event shall be deemed to have
occurred.

 

“Commercial Letter of Credit Facility” means the uncommitted letter of credit
facility among Borrower, Fossil Partners, Fossil Group Europe GmbH, Fossil Asia
Pacific Ltd. and The Hong Kong and Shanghai Banking Corporation Limited (“HSBC”)
evidenced by the letter agreement dated as of November 5, 2012, as the same may
be amended, modified, supplemented, renewed, extended or replaced from time to
time (including, without limitation, any participation agreement existing from
time to time between HSBC and Wells Fargo relating thereto and any replacement
thereto provided from time to time by Wells Fargo).

 

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

 

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

 

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period, plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise tax

 

6

--------------------------------------------------------------------------------


 

expense during such period, (ii) Consolidated Interest Expense,
(iii) amortization, depreciation and other non-cash charges for such period
(except to the extent that such non-cash charges are reserved for cash charges
to be taken in the future), (iv) extraordinary losses (excluding extraordinary
losses from discontinued operations), (v) the amount of premium payments paid by
the Borrower or its Subsidiaries, and charges in respect of unamortized fees and
expenses, in each case associated with the repayment of Indebtedness,
(vi) expenses relating to stock-based compensation plans resulting from the
application of Financial Accounting Standards Board Statement No. 123R, and
(vii) subject to approval by the Administrative Agent, one-time restructuring
charges and reserves in an amount not to exceed $30,000,000 during the term of
this Agreement minus (c) interest income and extraordinary gains for such
period.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
Fiscal Quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive Fiscal Quarters ending
on or immediately prior to such date.

 

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedge Agreements) for such period.  For purposes hereof,
“interest” shall include interest imputed on the Attributable Indebtedness in
respect of any Capital Lease or Synthetic Lease.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided that, in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), and (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions.

 

“Consolidated Net Tangible Assets” means, as of the date of any determination
thereof, total assets minus all goodwill and other intangible assets, all of the
Borrower and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.

 

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of (a) all Indebtedness (other than Attributable
Indebtedness with respect to Capital Leases and Synthetic Leases in an amount
not to exceed $75,000,000) of the Borrower and its Subsidiaries minus (b) all
undrawn letters of credit.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive Fiscal Quarters ending on or
immediately prior to such date.

 

7

--------------------------------------------------------------------------------


 

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.

 

“Credit Parties” means (a) prior to a Collateral and Guaranty Trigger Event, the
Borrower and (b) at all times following a Collateral and Guaranty Trigger Event,
collectively, the Borrower and the Subsidiary Guarantors.

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 12.1 which, with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Defaulting Lender” means, subject to Section 14.21(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loans, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, the Issuing Lender or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the FDIC
or any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a

 

8

--------------------------------------------------------------------------------


 

Defaulting Lender (subject to Section 14.21(b)) upon delivery of written notice
of such determination to the Borrower, the Issuing Lender, the Swingline Lender
and each Lender.

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a)  matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the Term
Loan Maturity Date; provided, that if such Capital Stock is issued pursuant to a
plan for the benefit of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 14.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 14.9(b)(iii)).

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding six (6) years been maintained for the employees of
any Credit Party or any current or former ERISA Affiliate.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Person
in the ordinary course of business and not in response to any third party action
or request of any kind) or proceedings relating in any way to any actual or
alleged violation of or liability under any Environmental Law or relating to any
permit issued, or any approval given, under any such Environmental Law brought
by any Person, including, without limitation, any and all claims by Governmental
Authorities for cleanup, removal, response or remedial actions or damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from Hazardous Materials or arising from alleged injury or threat of
injury to human health or the environment from Hazardous Materials.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals and orders of courts or Governmental Authorities,
relating to the protection of public health or the environment,

 

9

--------------------------------------------------------------------------------


 

including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of any
hazardous waste (as defined by 42 U.S.C. §6903(5)), hazardous substance (as
defined by 42 U.S.C. §9601(14)), hazardous material (as defined by 49 U.S.C.
§5102(2)), toxic pollutant (as listed pursuant to 33 U.S.C. §1317), or pollutant
or contaminant (as pollutant or contaminant is defined in 33 U.S.C. §9601(33)).

 

“Equity Investors” means, collectively, the Persons listed on Schedule 1.1B
attached hereto who constitute senior management of the Borrower on the Closing
Date and who own Capital Stock of the Borrower on the Closing Date.

 

“Equity Issuance” means any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party of (i) shares of its Capital
Stock, (ii) any shares of its Capital Stock pursuant to the exercise of options
or warrants or (iii) any shares of its Capital Stock pursuant to the conversion
of any debt securities to equity.  The term “Equity Issuance” shall not include
(A) any Asset Disposition or (B) any Debt Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 12.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secured, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed

 

10

--------------------------------------------------------------------------------


 

as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
United States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.12(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.11(g) and
(d) any United States federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning assigned thereto in the Statement of
Purpose.

 

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1A.

 

“Existing Security Documents” means each of the “Security Documents” (as defined
in the Existing Credit Agreement) that has been entered into, or otherwise
exists, on the Closing Date.  The “Existing Security Documents” include the
documents identified on Schedule 1.1E.

 

“Extended Revolving Credit Commitment” shall have the meaning assigned to such
term in Section 5.15(f).

 

“Extended Term Loans” shall have the meaning assigned to such term in
Section 5.15(h).

 

“Extension” shall have the meaning assigned to such term in Section 5.15(a).

 

“Extension Offer” shall have the meaning assigned to such term in
Section 5.15(a).

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into with the implementation of such sections of the Code.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next

 

11

--------------------------------------------------------------------------------


 

succeeding such day, provided that, if such rate is not so published for any day
which is a Business Day, “Federal Funds Rate” means the average of the quotation
for such day on such transactions received by the Administrative Agent from
three Federal Funds brokers of recognized standing selected by the
Administrative Agent.

 

“Fee Letter” means the fee letter agreement dated April 15, 2013 among the
Borrower, the Administrative Agent and Wells Fargo Securities, LLC (as
supplemented by the fee letter agreement dated February 13, 2015 among the
Borrower, the Administrative Agent and Wells Fargo Securities, LLC).

 

“Fiscal Quarter” means one of the four (4) periods falling in each Fiscal Year,
each such period being thirteen (13) weeks in duration, with the first such
period in any Fiscal Year beginning on the first day of such Fiscal Year and the
last such period in any Fiscal Year ending on the last Saturday closest to
December 31.

 

“Fiscal Year” means the fifty—two (52) or fifty-three (53) week period beginning
on the date which is one day after the end of the similar preceding period and
ending on the Saturday closest to December 31st.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Pledge Agreements” means pledge and security agreements or
other agreements entered into on or after the occurrence of a Collateral and
Guaranty Trigger Event in accordance with Section 9.11 that are valid and
enforceable under the laws of the foreign jurisdictions in which the Material
First-Tier Foreign Subsidiaries are organized and in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which the
Administrative Agent, for the benefit of the Secured Parties and as security for
the Obligations, is granted a security interest (or the equivalent under the
applicable foreign laws) in sixty-five percent (65%) of the total outstanding
voting Capital Stock (and one hundred percent (100%) of the non-voting Capital
Stock) of each Material First-Tier Foreign Subsidiary.

 

“Fossil Partners” means Fossil Partners, L.P.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of outstanding Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

12

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Materials”  means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, hazardous materials, solid
waste, special waste, extremely hazardous waste, hazardous constituent,
restricted hazardous waste, pollutants, contaminants, chemical substances or
mixtures or toxic substances under any Environmental Law, (b) which are listed,
defined, designated or classified as, or otherwise determined by any
Environmental Law to be hazardous, ignitable, dangerous, toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to human health or the environment, or (c) which contain,
without limitation, asbestos in friable form, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum or petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

 

“Hedge Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article XI, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.

 

13

--------------------------------------------------------------------------------


 

“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a)(ii).

 

“Incremental Agreement” means an agreement in form and substance satisfactory to
the Administrative Agent and executed by the Borrower, the Administrative Agent
and the applicable Incremental Lender to effectuate an Incremental Loan
Commitment in connection with Section 5.13.

 

“Incremental Lender” has the meaning assigned thereto in Section 5.13(b).

 

“Incremental Loan Commitments” has the meaning assigned thereto in
Section 5.13(a).

 

“Incremental Loans” has the meaning assigned thereto in Section 5.13(a).

 

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a).

 

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a).

 

“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a).

 

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.13(a).

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following calculated in accordance with GAAP:

 

(a)                                 all liabilities, obligations and
indebtedness for borrowed money including, but not limited to, obligations
evidenced by bonds, debentures, notes or other similar instruments of any such
Person;

 

(b)                                 all obligations to pay the deferred purchase
price of property or services of any such Person (including, without limitation,
all obligations under non-competition, earn-out or similar agreements), except
(i) trade payables arising in the ordinary course of business not more than
ninety (90) days past due, or (ii) that are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such Person;

 

(c)                                  the Attributable Indebtedness of such
Person with respect to such Person’s obligations in respect of Capital Leases
and Synthetic Leases (regardless of whether accounted for as indebtedness under
GAAP);

 

(d)                                 all obligations of such Person under
conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business);

 

(e)                                  all Indebtedness of any other Person
secured by a Lien on any asset owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements except trade payable arising in the ordinary course of business),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

14

--------------------------------------------------------------------------------


 

(f)                                   all obligations, contingent or otherwise,
of any such Person relative to the face amount of letters of credit, whether or
not drawn, including, without limitation, any Reimbursement Obligation, and
banker’s acceptances issued for the account of any such Person;

 

(g)                                  all obligations of any such Person in
respect of Disqualified Capital Stock;

 

(h)                                 all Net Hedging Obligations of any such
Person in excess of $10,000,000 in the aggregate for all Credit Parties; and

 

(i)                                     all Guaranty Obligations of any such
Person with respect to any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

 

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

 

“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.

 

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

 

“Interest Period” has the meaning assigned thereto in Section 5.1(b).

 

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement.

 

“Investments” has the meaning assigned thereto in Section 11.3.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, Wells Fargo, in its capacity as issuer thereof, or
any successor thereto and (b) with respect to the Existing Letters of Credit,
Wells Fargo, in its capacity as issuer thereof.

 

“Joinder Agreement” means an agreement entered into on or after the occurrence
of a Collateral and Guaranty Trigger Event in accordance with Section 9.11 that
is substantially in the form attached as Exhibit J or in such other form as may
be acceptable to the Administrative Agent.

 

“L/C Commitment” means the lesser of (a) Ten Million Dollars ($10,000,000) and
(b) the Revolving Credit Commitment.

 

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

 

15

--------------------------------------------------------------------------------


 

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

 

“L/C Participants” means the collective reference to all the Revolving Credit
Lenders.

 

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption.  Unless the context otherwise requires, the term “Lenders” includes
the Issuing Lender and the Swingline Lender.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

 

“LIBOR” means,

 

(a)                                 for any interest rate calculation with
respect to a LIBOR Rate Loan, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars for a period equal to the applicable
Interest Period which appears on Reuters Screen LIBOR01 Page (or any successor
page) at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of the applicable Interest Period (rounded upward, if necessary,
to the nearest 1/100th of 1%).  If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any successor page), then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period; and

 

(b)                                 for any interest rate calculation with
respect to a Base Rate Loan, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars in minimum amounts of at least
$5,000,000 for a period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any successor page) at approximately 11:00 a.m. (London time) on such
date of determination, or, if such date is not a Business Day, then the
immediately preceding Business Day (rounded upward, if necessary, to the nearest
1/100th of 1%).  If, for any reason, such rate does not appear on Reuters Screen
LIBOR01 Page (or any successor page), then “LIBOR” for such Base Rate Loan shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) on such
date of determination for a period equal to one month commencing on such date of
determination.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

16

--------------------------------------------------------------------------------


 

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =

 

LIBOR

 

 

1.00 minus the Eurodollar Reserve Percentage

 

Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

 

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Fee Letter and each other
document, instrument, certificate and agreement required to be executed and
delivered by any Credit Party or any of its Subsidiaries in favor of or provided
to the Administrative Agent or any Secured Party in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Specified Hedge Agreement and any Specified Cash Management Arrangement).

 

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loans and the Swingline Loans, and “Loan” means any of such Loans.

 

“Material Adverse Effect” means a material adverse effect on (a) the properties,
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole, or (b) the ability of any such Person or Persons referred to
in clause (a) preceding (either individually or taken as a whole as provided
therein) to perform its or their obligations under the Loan Documents to which
it is or they are (as applicable) a party.

 

“Material Contract” means any agreement to which any Credit Party or any
Subsidiary thereof is a party that is of the type referred to as a “material
definitive agreement” in Form 8-K or required to be attached as an exhibit to a
filing in accordance with Item 601 of Regulation S-K as promulgated by the SEC.

 

“Material Domestic Subsidiary” means each Domestic Subsidiary of the Borrower
existing on the Closing Date or acquired or created or existing after the
Closing Date which, at any time on or after the Closing Date, has tangible
assets having an aggregate book value (determined in accordance with GAAP) of
greater than $50,000,000 as determined in accordance with Section 8.1(c).  For
avoidance of doubt, once it has been so determined that any Domestic Subsidiary
has tangible assets which meet such threshold, then such Domestic Subsidiary
shall thereupon and at all times thereafter be deemed to be a “Material Domestic
Subsidiary” for purposes of this Agreement, irrespective of any subsequent
change in its tangible assets.

 

“Material First-Tier Foreign Subsidiary” means Foreign Subsidiary of the
Borrower existing on the Closing Date or acquired or created or existing after
the Closing Date which is owned directly by the Borrower and/or one or more
Domestic Subsidiaries and which, at any time on or after the Closing Date,

 

17

--------------------------------------------------------------------------------


 

has tangible assets having an aggregate book value (determined in accordance
with GAAP) of greater than $50,000,000 as determined in accordance with
Section 8.1(c).  For avoidance of doubt, once it has been so determined that any
such Foreign Subsidiary has tangible assets which meet such threshold, then such
Foreign Subsidiary shall thereupon and at all times thereafter be deemed to be a
“Material First-Tier Foreign Subsidiary” for purposes of this Agreement,
irrespective of any subsequent change in its tangible assets.

 

“Maximum Swingline Amount” means the lesser of (a) Twenty Million Dollars
($20,000,000) and (b) the Revolving Credit Commitment.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lender in their
reasonable discretion.

 

“Moody’s Rating” means the private or public corporate family rating of the
Borrower and its Subsidiaries from Moody’s Investor Service, Inc., and any
successor thereto.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition, the gross cash proceeds received by any Credit Party or any of its
Subsidiaries therefrom less the sum of (i) all income taxes and other taxes
assessed by a Governmental Authority as a result of such disposition and any
other fees and expenses incurred in connection with such disposition and
(ii) the principal amount of, premium, if any, and interest on any Indebtedness
secured by a Lien on the asset (or a portion thereof) disposed of, which
Indebtedness is required to be repaid in connection with such disposition and
(b) with respect to any Insurance and Condemnation Event, the gross cash
proceeds received by any Credit Party or any of its Subsidiaries therefrom less
the sum of (i) all fees and expenses in connection therewith and (ii) the
principal amount of, premium, if any, and interest on any Indebtedness secured
by a Lien on the asset (or a portion thereof) subject to such Insurance and
Condemnation Event, which Indebtedness is required to be repaid in connection
therewith.

 

“Net Hedging Obligations” means, as of any date, the Termination Value of any
Hedge Agreement on such date.

 

“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 14.2, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Material Foreign Subsidiary” means a Foreign Subsidiary which, at any date
of determination, has tangible assets having an aggregate book value (determined
in accordance with GAAP) of $20,000,000 or less.

 

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.

 

18

--------------------------------------------------------------------------------


 

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Specified Obligations and (d) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by any one or more of the Credit Parties to any one or more of the Secured
Parties or the Administrative Agent, in each case under any Loan Document or
otherwise, with respect to any Loan or Letter of Credit of every kind, nature
and description, direct or indirect, absolute or contingent, due or to become
due, contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note (including interest and fees that accrue after the
commencement by or against the Borrower or any other Credit Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding); provided that (i) the Specified Obligations shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of the Specified Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12(b)).

 

“Participant” has the meaning assigned thereto in Section 14.9(d).

 

“Participant Register” has the meaning assigned thereto in Section 14.9(d).

 

“Payment Conditions” means, with respect to the occurrence of a Specified Event,
(a) the Borrower is in compliance on a pro forma basis with the covenants
contained in Article X as of the end of

 

19

--------------------------------------------------------------------------------


 

the most recently ended Fiscal Quarter for which financial statements have been
provided pursuant to Section 8.1(a) or (b), as applicable, at the time such
Specified Event occurs and (b) no Default or Event of Default has occurred and
is continuing immediately after giving effect to such Specified Event.  For
purposes hereof, “Specified Event” means (i) the incurrence of any Indebtedness
under Section 11.1(a)(xiv), (ii) the making of any Investment under
Section 11.3(p), (iii) the making of any Asset Disposition under
Section 11.5(p), (iv) the making of any Restricted Payment under
Section 11.6(c), and (v) the prepayment, redemption or purchase of Subordinated
Indebtedness under Section 11.9(b)(iii).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 or
Section 430 of the Code and which (a) is maintained for the employees of any
Credit Party or any ERISA Affiliate or (b) has at any time within the preceding
six (6) years been maintained for the employees of any Credit Party or any
current or former ERISA Affiliates.

 

“Permitted Acquisition” means any acquisition by the Borrower or any Subsidiary
in the form of acquisitions of all or substantially all of the business or a
line of business (whether by the acquisition of Capital Stock, assets or any
combination thereof) of any other Person if each such acquisition meets all of
the following requirements:

 

(a)                                 no less than fifteen (15) Business Days
prior to the proposed closing date of such acquisition, the Borrower shall have
delivered written notice of such acquisition to the Administrative Agent and the
Lenders, which notice shall include the proposed closing date of such
acquisition;

 

(b)                                 the Borrower shall have certified on or
before the closing date of such acquisition, in writing and in a form reasonably
acceptable to the Administrative Agent, that such acquisition has been approved
by the board of directors (or equivalent governing body) of the Person to be
acquired;

 

(c)                                  the Person or business to be acquired shall
be in a substantially similar line of business as the Borrower and its
Subsidiaries pursuant to Section 11.11;

 

(d)                                 if such transaction is a merger or
consolidation, the Borrower or a Subsidiary shall be the surviving Person and no
Change in Control shall have been effected thereby;

 

(e)                                  the Borrower shall have delivered to the
Administrative Agent such documents reasonably requested by the Administrative
Agent or the Required Lenders (through the Administrative Agent) pursuant to
Section 9.11 to be delivered at the time required pursuant to Section 9.11;

 

(f)                                   no later than five (5) Business Days prior
to the proposed closing date of such acquisition, the Borrower shall have
delivered to the Administrative Agent and the Lenders an Officer’s Compliance
Certificate for the most recent Fiscal Quarter end preceding such acquisition
for which financial statements are available demonstrating, in form and
substance reasonably satisfactory thereto, (A) compliance (as of the date of the
acquisition and after giving effect thereto and any Indebtedness incurred in
connection therewith) with each covenant contained in Article X and (B) that the
Consolidated Total Leverage Ratio (as of the proposed closing date of the
acquisition and after giving effect thereto and any Indebtedness incurred in
connection therewith) shall be at least 0.25 below the applicable ratio set
forth in Section 10.1

 

20

--------------------------------------------------------------------------------


 

(which compliance under clause (A) preceding and calculation of the Consolidated
Total Leverage Ratio under clause (B) preceding shall be on a Pro Forma Basis);

 

(g)                                  no later than five (5) Business Days prior
to the proposed closing date of such acquisition, the Borrower, to the extent
requested by the Administrative Agent, (i) shall have delivered to the
Administrative Agent promptly upon the finalization thereof copies of
substantially final Permitted Acquisition Documents, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, and (ii) shall
have delivered to (including via arrangement for the Administrative Agent to
have access to virtual data-rooms, if applicable), or made available for
inspection by, the Administrative Agent substantially complete Permitted
Acquisition Diligence Information, which shall be in form and substance
reasonably satisfactory to the Administrative Agent;

 

(h)                                 no Event of Default shall have occurred and
be continuing both before and after giving effect to such acquisition and any
Indebtedness incurred in connection therewith;

 

(i)                                     the Borrower shall demonstrate, in form
and substance reasonably satisfactory to the Administrative Agent, that the
entity to be acquired had Consolidated EBITDA for the four (4) Fiscal Quarter
period ended immediately prior to the proposed closing date of such acquisition
that either (i) was positive or (ii) was negative in an amount not to exceed
$10,000,000;

 

(j)                                    after giving effect to the acquisition,
at least $50,000,000 in availability shall exist under the Revolving Credit
Facility; and

 

(k)                                 the Borrower shall provide such other
documents and other information as may be reasonably requested by the
Administrative Agent or the Required Lenders (through the Administrative Agent)
in connection with the acquisition.

 

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, deferred payments or
Capital Stock of the Borrower, net of the applicable acquired company’s cash and
Cash Equivalents balance (as shown on its most recent financial statements
delivered in connection with the applicable Permitted Acquisition), to be paid
in connection with any applicable Permitted Acquisition as set forth in the
applicable Permitted Acquisition Documents executed by the Borrower or any of
its Subsidiaries in order to consummate the applicable Permitted Acquisition.

 

“Permitted Acquisition Diligence Information” means, with respect to any
acquisition proposed by the Borrower or any Subsidiary, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

 

“Permitted Acquisition Documents” means, with respect to any acquisition
proposed by the Borrower or any Subsidiary, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, all legal opinions and each other
document of a material nature executed or delivered in connection therewith and
any amendment, modification or supplement to any of the foregoing.

 

21

--------------------------------------------------------------------------------


 

“Permitted Liens” means the Liens permitted pursuant to Section 11.2.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning assigned thereto in Section 8.4.

 

“Pledge Agreement” means a pledge agreement entered into on or after the
occurrence of a Collateral and Guaranty Trigger Event in accordance with
Section 9.11 that is substantially in the form of Exhibit I.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (a) all unsecured Indebtedness of the Borrower’s
Subsidiaries (including all Guaranties of Indebtedness of the Borrower but
excluding (i) Indebtedness owing to the Borrower or any of its Subsidiaries,
(ii) all Guaranties of Indebtedness of the Borrower by any Subsidiary which has
also guaranteed the Obligations hereunder and (iii) Indebtedness permitted by
subparagraphs (b)(i) through (b)(xi), inclusive, of Section 11.1) and (b) all
Indebtedness or other obligations of the Borrower and its Subsidiaries secured
by Liens other than Indebtedness or obligations secured by Liens permitted by
subparagraphs (a) through (s), inclusive, of Section 11.2.

 

“Pro Forma Basis” means, subject to the proviso below and for purposes of
calculating certain definitions and compliance with any test or financial
covenant under this Agreement for any period, that such Specified Transaction
(and all other Specified Transactions that have been consummated during the
applicable period) and the following transactions in connection therewith shall
be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the Property or Person subject to such
Specified Transaction, (i) in the case of a disposition of all or substantially
all of the Capital Stock of a Subsidiary or any division, business unit, product
line or line of business, shall be excluded and (ii) in the case of a Permitted
Acquisition, shall be included (provided that such income statement items to be
included are reflected in financial statements or other financial data
reasonably acceptable to the Administrative Agent and based upon reasonable
assumptions and calculations which are expected to have a continuous impact),
(b) any retirement of Indebtedness and (c) any Indebtedness incurred or assumed
by the Borrower or any of its Subsidiaries in connection therewith, which
Indebtedness, if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of  determination;
provided, that the foregoing pro forma adjustments may be applied to any such
definition, test or financial covenant solely to the extent that such
adjustments (1) are reasonably expected to be realized within twelve (12) months
of such Specified Transaction as set forth in reasonable detail on a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
and (2) are calculated on a basis consistent with GAAP and Regulation S-X of the
Exchange Act.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

22

--------------------------------------------------------------------------------


 

“Public Lenders” has the meaning assigned thereto in Section 8.4.

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.

 

“Register” has the meaning assigned thereto in Section 14.9(c).

 

“Reimbursement Obligation” means the obligation of the Borrower (and, in the
case of the Existing Letters of Credit, Fossil Partners) to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, executive vice president, vice president, chief financial officer,
controller, treasurer or assistant treasurer of such Person or any other officer
of such Person reasonably acceptable to the Administrative Agent.  Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

 

“Restricted Payments” has the meaning assigned thereto in Section 11.6.

 

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Lender to make Revolving Credit Loans to, and to purchase
participations in L/C Obligations and Swingline Loans for the account of the
Borrower hereunder in an aggregate principal amount at any time outstanding not
to exceed the amount set forth opposite such Revolving Credit Lender’s name on
the Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof (including, without limitation, Section 5.13) and
(b) as to all Revolving Credit Lenders, the aggregate commitment of all
Revolving Credit Lenders to make Revolving Credit Loans, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 5.13).  The aggregate Revolving Credit
Commitment of all Revolving Credit Lenders on the Closing Date shall be
$1,050,000,000, and the Revolving Credit Commitment of each Lender is set forth
on Schedule 1.1C.

 

“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Lender to (b) the Revolving Credit Commitment of all the
Revolving Credit Lenders.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

 

23

--------------------------------------------------------------------------------


 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such Revolving Credit Facility
established pursuant to Section 5.13).

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

 

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to the Revolving Credit Facility (including any such revolving loan resulting
from any increase in the Revolving Credit Facility pursuant to Section 5.13).

 

“Revolving Credit Maturity Date” means the earliest to occur of (a) May 17,
2018, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 12.2(a), or (d) if maturity is
extended pursuant to Section 5.15, such extended maturity date as determined in
accordance with Section 5.15.

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

 

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date in respect of Letters of
Credit and any other changes in the aggregate amount of the L/C Obligations as
of such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

 

“S&P Rating” means the private or public corporate family rating of the Borrower
and its Subsidiaries from Standard & Poor’s Financial Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (as of the Closing Date, Cuba, Iran,
North Korea, Sudan, Syria and the Crimea Region).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

24

--------------------------------------------------------------------------------


 

“Secured Parties” means collectively, the Lenders, the Administrative Agent, the
Swingline Lender, any Issuing Lender, any Hedge Bank, any Cash Management Bank,
any other holder from time to time of any of the Obligations and, in each case,
their respective successors and permitted assigns.

 

“Security Documents” means the collective reference to a Pledge Agreement,
Foreign Subsidiary Pledge Agreements, the Subsidiary Guaranty Agreement, each
Joinder Agreement and each other agreement or writing entered into on or after
the occurrence of a Collateral and Guaranty Trigger Event in accordance with
Section 9.11 or otherwise that is pursuant to which any Credit Party purports to
pledge or grant a security interest in or other Lien on any Property or assets
securing the Obligations (or any party thereof) or any such Person purports to
guaranty the payment and/or performance of the Obligations (or any part
thereof).  For avoidance of doubt, the Security Documents shall not include any
of the Existing Security Documents.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Cash Management Arrangement” means any Cash Management Arrangement
entered into by (a) any Credit Party and (b) any Cash Management Bank, as
counterparty.  No Cash Management Bank that is a party to a Specified Cash
Management Arrangement shall have any rights in connection with the management
or release of any Collateral or of the Obligations of any Credit Party under any
Loan Document.

 

“Specified Cash Management Obligations” means all existing or future payment and
other obligations owing by any Credit Party under any Specified Cash Management
Arrangement.

 

“Specified Hedge Agreement” means any Hedge Agreement entered into by (a) any
Credit Party and (b) Hedge Bank.  No Hedge Bank that is a party to a Specified
Hedge Agreement shall have any rights in connection with the management or
release of any Collateral or of the Obligations of any Credit Party under any
Loan Document.

 

“Specified Hedge Obligations” means all existing or future payment and other
obligations owing by any Credit Party under any Specified Hedge Agreement (other
than an Excluded Swap Obligation).

 

“Specified Obligations” means, collectively, (a) all Specified Hedge Obligations
and (b) all Specified Cash Management Obligations.

 

“Specified Transactions” means (a) any disposition of all or substantially all
of the assets or Capital Stock of any Subsidiary of the Borrower or any
division, business unit, product line or line of business, (b) any Permitted
Acquisition, (c) any incurrence of Indebtedness, (d) the classification of any
asset, business unit, division or line of business as a discontinued operation
and (e) the Transactions.

 

25

--------------------------------------------------------------------------------


 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of any Credit Party or any Subsidiary thereof subordinated in right and time of
payment to the Obligations pursuant to a written agreement between the
applicable subordinated lender, the Administrative Agent and the applicable
Credit Party or Subsidiary, and containing such other terms and conditions, in
each case as are reasonably satisfactory to the Administrative Agent.

 

“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by (directly or
indirectly) or the management is otherwise controlled by (directly or
indirectly) such Person (irrespective of whether, at the time, Capital Stock of
any other class or classes of such corporation, partnership, limited liability
company or other entity shall have or might have voting power by reason of the
happening of any contingency).  Unless otherwise qualified, references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of the Borrower.

 

“Subsidiary Guarantors” means, collectively, all direct and indirect Material
Domestic Subsidiaries of the Borrower required to guarantee the Obligations
pursuant to Section 9.11.

 

“Subsidiary Guaranty Agreement” means an unconditional guaranty agreement
entered into on or after the occurrence of a Collateral and Guaranty Trigger
Event in accordance with Section 9.11 that is substantially in the form attached
as Exhibit H.

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swingline Facility” means the uncommitted swingline facility established
pursuant to Section 2.2.

 

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

 

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

 

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding) assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to

 

26

--------------------------------------------------------------------------------


 

the account of the Borrower hereunder on the Closing Date (in the case of the
Initial Term Loan) or the applicable borrowing date (in the case of any
Incremental Term Loans) in an aggregate principal amount not to exceed the
amount set forth opposite such Term Loan Lender’s name on the Register, as such
amount may be increased, reduced or otherwise modified at any time or from time
to time pursuant to the terms hereof and (b) as to all Term Loan Lenders, the
aggregate commitment of all Term Loan Lenders to make such Term Loans.  The
aggregate Term Loan Commitment with respect to the Initial Term Loan of all
Lenders on the Closing Date shall be $231,250,000, and the Term Loan Commitment
of each Lender is set forth on Schedule 1.1D.

 

“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 5.13.

 

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

 

“Term Loan Maturity Date” means the earliest to occur of (a) May 17, 2018,
(b) the date of termination of the Revolving Credit Commitment pursuant to
Section 12.2(a), or (c) if maturity is extended pursuant to Section 5.15, such
extended maturity date as determined in accordance with Section 5.15.

 

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

 

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans.

 

“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.

 

“Termination Event” means, except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of any Credit Party or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (c) the termination of a Pension Plan, the
filing of a notice of intent to terminate a Pension Plan or the treatment of a
Pension Plan amendment as a termination, under Section 4041 of ERISA, if the
plan assets are not sufficient to pay all plan liabilities, or (d) the
institution of proceedings to terminate, or the appointment of a trustee with
respect to, any Pension Plan or Multiemployer Plan by the PBGC, or (e) any other
event or condition which would constitute grounds under Section 4042(a) of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan, or (f) the imposition of a Lien pursuant to Section 412 or
Section 430(k) of the Code or Section 302 or Section 303(k) of ERISA, or (g) the
partial or complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (h) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Pension Plan under Section 4042 of ERISA.

 

27

--------------------------------------------------------------------------------


 

“Termination Value” means, in respect of any one or more Hedge Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedge Agreements, (a) for any date on or after the date such
Hedge Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Threshold Amount” means $25,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding principal amount of Term
Loans of such Lender at such time.

 

“Transactions” means, collectively, (a) the refinancing of all Indebtedness
under the Existing Credit Agreement on the Closing Date, (b) the initial
Extensions of Credit, and (c) the payment of the all transaction fees, charges
and other amounts related to this Credit Facility (including, without
limitation, any financing fees, legal fees and expenses, due diligence fees or
any other fees and expenses in connection therewith), incurred in connection
with items (a) through (b) above.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

 

“United States” means the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g)(ii)(B)(3).

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

Section 1.2                                    Other Definitions and
Provisions.  With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(f) the words “herein”, “hereof” and “hereunder”, and words of similar

 

28

--------------------------------------------------------------------------------


 

import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (g) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (h) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (i) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

Section 1.3                                    Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared, in conformity with GAAP, applied
on a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by
Section 8.1(b), except as otherwise specifically prescribed herein. 
Notwithstanding the foregoing, all financial statements delivered hereunder
shall be prepared, and all financial covenants contained herein shall be
calculated, without giving effect to FASB ASC 825 and FASB ASC 470-20 (or any
similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, for purposes of determining compliance with any test or
financial covenant contained in this Agreement (including for purposes of
determining the Applicable Margin) with respect to any period during which any
Specified Transaction occurs, such test or financial covenant shall be
calculated with respect to such period and such Specified Transaction (and all
other Specified Transactions that have been consummated during such period) on a
Pro Forma Basis.

 

(c)                                  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

Section 1.4                                    UCC Terms.  Terms defined in the
UCC in effect on the Closing Date and not otherwise defined herein shall, unless
the context otherwise indicates, have the meanings provided by those
definitions.  Subject to the foregoing, the term “UCC” refers, as of any date of
determination, to the UCC then in effect.

 

Section 1.5                                    Rounding.  Any financial ratios
required to be maintained by the Borrower pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio or

 

29

--------------------------------------------------------------------------------


 

percentage is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

Section 1.6                                    References to Agreement and
Laws.  Unless otherwise expressly provided herein, (a) references to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.

 

Section 1.7                                    Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Central
time (daylight or standard, as applicable).

 

Section 1.8                                    Letter of Credit Amounts.  Unless
otherwise specified, all references herein to the amount of a Letter of Credit
at any time shall be deemed to mean the maximum face amount of such Letter of
Credit after giving effect to all increases thereof contemplated by such Letter
of Credit or the Letter of Credit Application therefor (at the time specified
therefor in such applicable Letter of Credit or Letter of Credit Application and
as such amount may be reduced by (a) any permanent reduction of such Letter of
Credit or (b) any amount which is drawn, reimbursed and no longer available
under such Letter of Credit).

 

ARTICLE II

 

REVOLVING CREDIT FACILITY

 

Section 2.1                                    Revolving Credit Loans.  Subject
to the terms and conditions of this Agreement and the other Loan Documents, and
in reliance upon the representations and warranties set forth in this Agreement
and the other Loan Documents, each Revolving Credit Lender severally agrees to
make Revolving Credit Loans to the Borrower from time to time from the Closing
Date through, but not including, the Revolving Credit Maturity Date as requested
by the Borrower in accordance with the terms of Section 2.3; provided, that
(a) the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment and (b) the Revolving Credit Exposure of any Revolving Credit Lender
shall not at any time exceed such Revolving Credit Lender’s Revolving Credit
Commitment.  Each Revolving Credit Loan by a Revolving Credit Lender shall be in
a principal amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion.  Subject to the terms and conditions hereof,
the Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Revolving Credit Maturity Date.

 

Section 2.2                                    Swingline Loans.

 

(a)                                 Availability.  Subject to the terms and
conditions of this Agreement, the Swingline Lender may (or may not) in its
discretion from time to time make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Revolving Credit
Maturity Date; provided, that (a) after giving effect to any amount requested,
the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment and (b) the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested) shall not exceed the lesser
of (i) the Revolving Credit Commitment less the sum of all outstanding Revolving
Credit Loans and the L/C Obligations and (ii) the Maximum Swingline Amount.

 

30

--------------------------------------------------------------------------------


 

(b)                                 Refunding.

 

(i)                                     Swingline Loans shall be refunded by the
Revolving Credit Lenders on demand by the Swingline Lender.  Such refundings
shall be made by the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages and shall thereafter be
reflected as Revolving Credit Loans of the Revolving Credit Lenders on the books
and records of the Administrative Agent.  Each Revolving Credit Lender shall
fund its respective Revolving Credit Commitment Percentage of Revolving Credit
Loans as required to repay Swingline Loans outstanding to the Swingline Lender
upon demand by the Swingline Lender but in no event later than 1:00 p.m. on the
next succeeding Business Day after such demand is made.  No Revolving Credit
Lender’s obligation to fund its respective Revolving Credit Commitment
Percentage of a Swingline Loan shall be affected by any other Revolving Credit
Lender’s failure to fund its Revolving Credit Commitment Percentage of a
Swingline Loan, nor shall any Revolving Credit Lender’s Revolving Credit
Commitment Percentage be increased as a result of any such failure of any other
Revolving Credit Lender to fund its Revolving Credit Commitment Percentage of a
Swingline Loan.

 

(ii)                                  The Borrower shall pay to the Swingline
Lender on demand the amount of such Swingline Loans to the extent amounts
received from the Revolving Credit Lenders are not sufficient to repay in full
the outstanding Swingline Loans requested or required to be refunded.  In
addition, the Borrower hereby authorizes the Administrative Agent to charge any
account maintained by the Borrower with the Swingline Lender (up to the amount
available therein) in order to immediately pay the Swingline Lender the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded.  If any portion of any such amount paid to
the Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Revolving Credit Lenders in accordance
with their respective Revolving Credit Commitment Percentages (unless the
amounts so recovered by or on behalf of the Borrower pertain to a Swingline Loan
extended after the occurrence and during the continuance of an Event of Default
of which the Administrative Agent has received notice in the manner required
pursuant to Section 13.3 and which such Event of Default has not been waived by
the Required Lenders or the Lenders, as applicable).

 

(iii)                               Each Revolving Credit Lender acknowledges
and agrees that its obligation to refund Swingline Loans in accordance with the
terms of this Section is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, non-satisfaction of
the conditions set forth in Article VI.  Further, each Revolving Credit Lender
agrees and acknowledges that if, prior to the refunding of any outstanding
Swingline Loans pursuant to this Section, one of the events described in
Section 12.1(i) or (j) shall have occurred, each Revolving Credit Lender will,
on the date the applicable Revolving Credit Loan would have been made, purchase
an undivided participating interest in the Swingline Loan to be refunded in an
amount equal to its Revolving Credit Commitment Percentage of the aggregate
amount of such Swingline Loan.  Each Revolving Credit Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its participation, and upon receipt thereof the Swingline Lender will deliver to
such Revolving Credit Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount.  Whenever, at any time
after the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted,

 

31

--------------------------------------------------------------------------------


 

in the case of interest payments, to reflect the period of time during which
such Revolving Credit Lender’s participating interest was outstanding and
funded).

 

(c)                                  Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Agreement, this Section 2.2 shall be
subject to the terms and conditions of Section 5.14 and Section 14.21.

 

Section 2.3                                    Procedure for Advances of
Revolving Credit Loans and Swingline Loans.

 

(a)                                 Requests for Borrowing.  The Borrower shall
give the Administrative Agent irrevocable prior written notice substantially in
the form of Exhibit B (a “Notice of Borrowing”) not later than 12:00 noon (i) on
the same Business Day as each Base Rate Loan and each Swingline Loan and (ii) at
least three (3) Business Days before each LIBOR Rate Loan, of its intention to
borrow, specifying (A) the date of such borrowing, which shall be a Business
Day, (B) the amount of such borrowing, which shall be (x) with respect to Base
Rate Loans (other than Swingline Loans), in an aggregate principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof, provided that
any borrowing of Base Rate Loans may be in an aggregate amount that is equal to
the entire unused balance of the Revolving Credit Commitment or that is required
to finance the amount of a Reimbursement Obligation under a Letter of Credit,
(y) with respect to LIBOR Rate Loans, in an aggregate principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and (z) with
respect to Swingline Loans, in an aggregate principal amount of $250,000 or a
whole multiple of $100,000 in excess thereof, (C) whether such Loan is to be a
Revolving Credit Loan or Swingline Loan, (D) in the case of a Revolving Credit
Loan, whether such Loan is to be a LIBOR Rate Loan or a Base Rate Loan, and
(E) in the case of a LIBOR Rate Loan, the duration of the Interest Period
applicable thereto.  If the Borrower fails to specify a type of Loan in a Notice
of Borrowing, then the applicable Loans shall be made as Base Rate Loans.  If
the Borrower requests a Borrowing of LIBOR Rate Loans in any such Notice of
Borrowing, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  A Notice of Borrowing received after
12:00 noon shall be deemed received on the next Business Day.  The
Administrative Agent shall promptly notify the Revolving Credit Lenders of each
Notice of Borrowing.

 

(b)                                 Disbursement of Revolving Credit and
Swingline Loans.  Not later than 2:00 p.m. on the proposed borrowing date,
(i) each Revolving Credit Lender will make available to the Administrative
Agent, for the account of the Borrower, at the office of the Administrative
Agent in funds immediately available to the Administrative Agent, such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the Revolving Credit
Loans to be made on such borrowing date and (ii) the Swingline Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date. 
The Borrower hereby irrevocably authorizes the Administrative Agent to disburse
the proceeds of each borrowing requested pursuant to this Section in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the most recent notice substantially in the form
attached as Exhibit C (a “Notice of Account Designation”) delivered by the
Borrower to the Administrative Agent or as may be otherwise agreed upon by the
Borrower and the Administrative Agent from time to time.  Subject to Section 5.7
hereof, the Administrative Agent shall not be obligated to disburse the portion
of the proceeds of any Revolving Credit Loan requested pursuant to this
Section to the extent that any Revolving Credit Lender has not made available to
the Administrative Agent its Revolving Credit Commitment Percentage of such
Loan.  Revolving Credit Loans to be made for the purpose of refunding Swingline
Loans shall be made by the Revolving Credit Lenders as provided in
Section 2.2(b).

 

32

--------------------------------------------------------------------------------


 

Section 2.4                                    Repayment and Prepayment of
Revolving Credit Loans and Swingline Loans.

 

(a)                                 Repayment on Termination Date.  The Borrower
hereby agrees to repay the outstanding principal amount of (i) all Revolving
Credit Loans in full on the Revolving Credit Maturity Date, and (ii) all
Swingline Loans in accordance with Section 2.2(b) (but, in any event, no later
than the Revolving Credit Maturity Date), together, in each case, with all
accrued but unpaid interest thereon.

 

(b)                                 Mandatory Prepayments due to Overadvances. 
If at any time the Revolving Credit Outstandings exceed the Revolving Credit
Commitment, the Borrower agrees to repay, immediately upon notice from the
Administrative Agent and by payment to the Administrative Agent for the account
of the Revolving Credit Lenders, an amount equal to such excess, with each such
repayment applied first, to the principal amount of outstanding Swingline Loans,
second to the principal amount of outstanding Revolving Credit Loans and third,
with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Revolving Credit Lenders, in an amount equal to such
excess (such Cash Collateral to be applied in accordance with Section 12.2(b)).

 

(c)                                  Optional Prepayments.  The Borrower may at
any time and from time to time prepay Revolving Credit Loans and Swingline
Loans, in whole or in part, with irrevocable prior written notice to the
Administrative Agent substantially in the form attached as Exhibit D (a “Notice
of Prepayment”) given not later than 12:00 noon (i) on the same Business Day as
each date of prepayment of a Base Rate Loan or Swingline Loan and (ii) at least
three (3) Business Days before each date of prepayment of a LIBOR Rate Loan,
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender.  If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice.  Partial
prepayments shall be, except for mandatory prepayments required under
Section 2.4(b) or Section 4.4(b), in an aggregate amount of $2,000,000 or a
whole multiple of $1,000,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to LIBOR Rate Loans and $100,000 or a whole multiple
of $100,000 in excess thereof with respect to Swingline Loans.  A Notice of
Prepayment received after 12:00 noon shall be deemed received on the next
Business Day.  Each such repayment shall be accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.  Each notice of reduction and
prepayment in full of the entire Revolving Credit Commitment delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other Indebtedness, in which case such notice may be revoked by the Borrower by
notice to the Administrative Agent received on or prior to the specified
effective date of such reduction, if such condition is not satisfied.

 

(d)                           Other Mandatory Prepayments.  Upon the occurrence
of any event triggering the prepayment requirement under Section 4.4(b)(i) or
4.4(b)(ii) and in the event the Borrower elects not to prepay Term Loans
pursuant to Section 4.4(b) or if proceeds remain after the prepayment of the
Term Loan Facility pursuant to Section 4.4(b), the Borrower shall promptly
deliver a Notice of Prepayment to the Administrative Agent and upon receipt of
such notice, the Administrative Agent shall promptly so notify the Lenders. 
Each prepayment of the Loans under this Section shall be applied on the date of
the required prepayment under Section 4.4(b) to prepay the outstanding principal
amount of the Revolving Credit Loans, without a corresponding reduction of the
Revolving Credit Commitment.

 

(e)                                  Limitation on Prepayment of LIBOR Rate
Loans.  The Borrower may not prepay any LIBOR Rate Loan on any day other than on
the last day of the Interest Period applicable thereto unless such prepayment is
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

 

33

--------------------------------------------------------------------------------


 

(f)                                   Hedge Agreements.  No repayment or
prepayment pursuant to this Section shall affect any of the Borrower’s
obligations under any Hedge Agreement.

 

Section 2.5                                    Permanent Reduction of the
Revolving Credit Commitment.

 

(a)                                 Voluntary Reduction.  The Borrower shall
have the right at any time and from time to time, upon at least five
(5) Business Days prior written notice to the Administrative Agent, to
permanently reduce, without premium or penalty, (i) the entire Revolving Credit
Commitment at any time or (ii) portions of the Revolving Credit Commitment, from
time to time, in an aggregate principal amount not less than $3,000,000 or any
whole multiple of $1,000,000 in excess thereof.  Any reduction of the Revolving
Credit Commitment shall be applied to the Revolving Credit Commitment of each
Revolving Credit Lender according to its Revolving Credit Commitment
Percentage.  All Commitment Fees accrued until the effective date of any
termination of the Revolving Credit Commitment shall be paid on the effective
date of such termination.

 

(b)                                 Corresponding Payment.  Each permanent
reduction permitted pursuant to this Section shall be accompanied by a payment
of principal sufficient to reduce the aggregate outstanding Revolving Credit
Loans, Swingline Loans and L/C Obligations, as applicable, after such reduction
to the Revolving Credit Commitment as so reduced and, if the aggregate amount of
all outstanding Letters of Credit exceeds the Revolving Credit Commitment as so
reduced, the Borrower shall be required to deposit Cash Collateral in a Cash
Collateral account opened by the Administrative Agent in an amount equal to such
excess.  Such Cash Collateral shall be applied in accordance with
Section 12.2(b).  Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of Cash Collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment, the L/C Commitment, the
Swingline Facility and the Revolving Credit Facility.  If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.

 

Section 2.6                                    Termination of Revolving Credit
Facility.  The Revolving Credit Facility and the Revolving Credit Commitment, as
well as the L/C Commitment, shall terminate on the Revolving Credit Maturity
Date.

 

ARTICLE III

 

LETTER OF CREDIT FACILITY

 

Section 3.1                                    L/C Commitment.

 

(a)                                 Availability.  Subject to the terms and
conditions hereof, the Issuing Lender, in reliance on the agreements of the
other Lenders set forth in Section 3.4(a), agrees to issue performance standby
letters of credit and, at the sole discretion of the Issuing Lender, financial
standby letters of credit (the “Letters of Credit”) for the account of the
Borrower (or, in the case of the Existing Letters of Credit, for the account of
Fossil Partners) on any Business Day from the Closing Date through but not
including the fifth (5th) Business Day prior to the Revolving Credit Maturity
Date in such form as may be approved from time to time by the Issuing Lender;
provided, that the Issuing Lender shall have no obligation to issue any Letter
of Credit if, after giving effect to such issuance, (a) the L/C Obligations
would exceed the L/C Commitment or (b) the Revolving Credit Outstandings would
exceed the Revolving Credit Commitment.  Each Letter of Credit shall (i) be
denominated in Dollars in a minimum amount of $50,000 (or such lesser amount as
agreed to by the Issuing Lender), (ii) be a letter of credit issued to support
obligations of the Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary

 

34

--------------------------------------------------------------------------------


 

course of business, (iii) expire on a date no more than twelve (12) months after
the date of issuance or last renewal of such Letter of Credit (subject to
automatic renewal for additional one (1) year periods pursuant to the terms of
the Letter of Credit Application or other documentation acceptable to the
Issuing Lender), which date shall be no later than the fifth (5th) Business Day
prior to the Revolving Credit Maturity Date and (iv) be subject to the Uniform
Customs and/or ISP98, as set forth in the Letter of Credit Application or as
determined by the Issuing Lender and, to the extent not inconsistent therewith,
the laws of the State of New York.  The Issuing Lender shall not at any time be
obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause the Issuing Lender or any L/C Participant to exceed any
limits imposed by, any Applicable Law.  References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires.  As of the Closing Date, each of the Existing
Letters of Credit shall constitute, for all purposes of this Agreement and the
other Loan Documents, a Letter of Credit issued and outstanding hereunder.  The
L/C Commitment shall automatically terminate concurrently with the termination
of the Revolving Credit Commitment.

 

(b)                                 Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Agreement, Article III shall be
subject to the terms and conditions of Section 5.14 and Section 14.21.

 

Section 3.2                                    Procedure for Issuance of Letters
of Credit.  The Borrower may from time to time request that the Issuing Lender
issue a Letter of Credit by delivering to the Issuing Lender at the
Administrative Agent’s Office a Letter of Credit Application therefor, completed
to the satisfaction of the Issuing Lender, and such other certificates,
documents and other papers and information as the Issuing Lender may request. 
Upon receipt of any Letter of Credit Application, the Issuing Lender shall
process such Letter of Credit Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article VI, promptly issue the Letter of Credit requested thereby (but in no
event shall the Issuing Lender be required to issue any Letter of Credit earlier
than three (3) Business Days after its receipt of the Letter of Credit
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by the Issuing
Lender and the Borrower.  The Issuing Lender shall promptly furnish to the
Borrower a copy of such Letter of Credit and promptly notify each Revolving
Credit Lender of such issuance and, upon request by any Revolving Credit Lender,
furnish to such Revolving Credit Lender a copy of such Letter of Credit and the
amount of such Revolving Credit Lender’s participation therein.

 

Section 3.3                                    Commissions and Other Charges.

 

(a)                                 Letter of Credit Commissions.  Subject to
Section 14.21(a)(iii)(B), the Borrower shall pay to the Administrative Agent,
for the account of the Issuing Lender and the L/C Participants, a letter of
credit commission with respect to each Letter of Credit in the amount equal to
the daily amount available to be drawn under such Letter of Credit multiplied by
the Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined on a per annum basis).  Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent.  The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the L/C Participants all commissions
received pursuant to this Section in accordance with their respective Revolving
Credit Commitment Percentages.

 

(b)                                 Fronting Fee.  In addition to the foregoing
commission, the Borrower shall pay to the Administrative Agent, for the account
of the Issuing Lender, a fronting fee with respect to each Letter of Credit as
separately agreed by the Borrower and the Issuing Lender in the Fee Letter. 
Such issuance fee

 

35

--------------------------------------------------------------------------------


 

shall be payable quarterly in arrears on the last Business Day of each calendar
quarter commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Revolving Credit Maturity Date and thereafter on demand
of the Administrative Agent.

 

(c)                                  Other Costs.  In addition to the foregoing
fees and commissions, the Borrower shall pay or reimburse the Issuing Lender for
such normal and customary costs and expenses as are incurred or charged by the
Issuing Lender in issuing, effecting payment under, amending or otherwise
administering any Letter of Credit.

 

Section 3.4                                    L/C Participations.

 

(a)                                 The Issuing Lender irrevocably agrees to
grant, and hereby grants, to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest equal to such L/C
Participant’s Revolving Credit Commitment Percentage in the Issuing Lender’s
obligations and rights under and in respect of each Letter of Credit issued
hereunder and the amount of each draft paid by the Issuing Lender thereunder. 
Each L/C Participant unconditionally and irrevocably agrees with the Issuing
Lender that, if a draft is paid under any Letter of Credit for which the Issuing
Lender is not reimbursed in full by the Borrower through a Revolving Credit Loan
or otherwise in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender, upon demand at the Issuing Lender’s
address for notices specified herein, an amount equal to such L/C Participant’s
Revolving Credit Commitment Percentage of the amount of such draft, or any part
thereof, which is not so reimbursed.

 

(b)                                 Upon becoming aware of any amount required
to be paid by any L/C Participant to the Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by the
Issuing Lender under any Letter of Credit, the Issuing Lender shall notify each
L/C Participant of the amount and due date of such required payment and such L/C
Participant shall pay to the Issuing Lender the amount specified on the
applicable due date.  If any such amount is paid to the Issuing Lender after the
date such payment is due, such L/C Participant shall pay to the Issuing Lender
on demand, in addition to such amount, the product of (i) such amount, times
(ii) the daily average Federal Funds Rate as determined by the Administrative
Agent during the period from and including the date such payment is due to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360.  A certificate of the Issuing
Lender with respect to any amounts owing under this Section shall be conclusive
in the absence of manifest error.  With respect to payment to the Issuing Lender
of the unreimbursed amounts described in this Section, if the L/C Participants
receive notice that any such payment is due (A) prior to 1:00 p.m. on any
Business Day, such payment shall be due that Business Day, and (B) after
1:00 p.m. on any Business Day, such payment shall be due on the following
Business Day.

 

(c)                                  Whenever, at any time after the Issuing
Lender has made payment under any Letter of Credit and has received from any L/C
Participant its Revolving Credit Commitment Percentage of such payment in
accordance with this Section, the Issuing Lender receives any payment related to
such Letter of Credit (whether directly from the Borrower or otherwise), or any
payment of interest on account thereof, the Issuing Lender will distribute to
such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by the Issuing Lender shall be required to be
returned by the Issuing Lender, such L/C Participant shall return to the Issuing
Lender the portion thereof previously distributed by the Issuing Lender to it.

 

36

--------------------------------------------------------------------------------


 

Section 3.5                                    Reimbursement Obligation of the
Borrower.  In the event of any drawing under any Letter of Credit, the Borrower
agrees, and, in the case of the Existing Letters of Credit, the Borrower agrees
to cause Fossil Partners, to reimburse (either with the proceeds of a Revolving
Credit Loan as provided for in this Section or with funds from other sources),
in same day funds, the Issuing Lender on each date on which the Issuing Lender
notifies the Borrower of the date and amount of a draft paid under any Letter of
Credit for the amount of (a) such draft so paid and (b) any amounts referred to
in Section 3.3(c) incurred by the Issuing Lender in connection with such
payment.  Unless the Borrower shall immediately notify the Issuing Lender that
the Borrower intends to reimburse the Issuing Lender for such drawing from other
sources or funds, the Borrower shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting that the Revolving Credit
Lenders make a Revolving Credit Loan as a Base Rate Loan on such date in the
amount of (i) such draft so paid and (ii) any amounts referred to in
Section 3.3(c) incurred by the Issuing Lender in connection with such payment,
and the Revolving Credit Lenders shall make a Revolving Credit Loan as a Base
Rate Loan in such amount, the proceeds of which shall be applied to reimburse
the Issuing Lender for the amount of the related drawing and costs and
expenses.  Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section to
reimburse the Issuing Lender for any draft paid under a Letter of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.3(a) or Article VI.  If the Borrower has elected to pay
the amount of such drawing with funds from other sources and shall fail to
reimburse the Issuing Lender as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.

 

Section 3.6                                    Obligations Absolute.  The
Borrower’s obligations under this Article III (including, without limitation,
the Reimbursement Obligations) shall be absolute and unconditional under any and
all circumstances and irrespective of any set off, counterclaim or defense to
payment which the Borrower may have or have had against the Issuing Lender or
any beneficiary of a Letter of Credit or any other Person.  The Borrower also
agrees that the Issuing Lender and the L/C Participants shall not be responsible
for, and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee.  The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Lender’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final nonappealable
judgment.  The Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct,
shall be binding on the Borrower and shall not result in any liability of the
Issuing Lender or any L/C Participant to the Borrower.  The responsibility of
the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.

 

Section 3.7                                    Effect of Letter of Credit
Application.  To the extent that any provision of any Letter of Credit
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.

 

37

--------------------------------------------------------------------------------


 

Section 3.8                                    Guaranty by the Borrower of
Reimbursement Obligations under Existing Letters of Credit.  The Borrower hereby
guarantees the payment, promptly when due, of all Reimbursement Obligations of
Fossil Partners with respect to the Existing Letters of Credit.

 

ARTICLE IV

 

TERM LOAN FACILITY

 

Section 4.1                                    Initial Term Loan.  Subject to
the terms and conditions hereof, each Term Loan Lender severally agrees to make
the Initial Term Loan to the Borrower on the Closing Date in a principal amount
equal to such Lender’s Term Loan Commitment as of the Closing Date.  Pursuant to
Section 14.22, the funding of the Initial Term Loan on the Closing Date shall
fully refinance the outstanding “Initial Term Loans” under the Existing Credit
Agreement.  The Term Loan Commitment of each Term Loan Lender shall terminate
upon the funding by such Term Loan Lender of its Initial Term Loan on the
Closing Date.

 

Section 4.2                                    Procedure for Advance of Initial
Term Loan.  The Borrower shall give the Administrative Agent an irrevocable
Notice of Borrowing prior to 12:00 p.m. on the Closing Date requesting that the
Term Loan Lenders make the Initial Term Loan as a Base Rate Loan on such date
(provided that the Borrower may request, no later than three (3) Business Days
prior to the Closing Date, that the Lenders make the Initial Term Loan as a
LIBOR Rate Loan if the Borrower has delivered to the Administrative Agent a
letter in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.9 of this
Agreement).  Upon receipt of such Notice of Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Term Loan Lender thereof.  Not
later than 2:00 p.m. on the Closing Date, each Term Loan Lender will make
available to the Administrative Agent for the account of the Borrower, at the
Administrative Agent’s Office in immediately available funds, the amount of such
Initial Term Loan to be made by such Term Loan Lender on the Closing Date.  The
Borrower hereby irrevocably authorizes the Administrative Agent to disburse the
proceeds of the Initial Term Loan in immediately available funds by wire
transfer to such Person or Persons as may be designated by the Borrower in
writing.

 

Section 4.3                                    Repayment of Initial Term Loan. 
The Borrower shall repay the aggregate outstanding principal amount of the
Initial Term Loan in consecutive quarterly installments on the last Business Day
of each of March, June, September and December commencing March 31, 2015 as set
forth below, except as the amounts of individual installments may be adjusted
pursuant to Section 4.4 hereof:

 

YEAR

 

PAYMENT DATE

 

PRINCIPAL
INSTALLMENT

2015

 

March 31

 

$3,125,000

 

June 30

 

$3,125,000

 

September 30

 

$4,687,500

 

December 31

 

$4,687,500

2016

 

March 31

 

$4,687,500

 

June 30

 

$4,687,500

 

September 30

 

$6,250,000

 

December 31

 

$6,250,000

2017

 

March 31

 

$6,250,000

 

June 30

 

$6,250,000

 

September 30

 

$6,250,000

 

December 31

 

$6,250,000

 

38

--------------------------------------------------------------------------------


 

2018

 

March 31

 

$6,250,000

 

Term Loan Maturity Date

 

Outstanding Balance

 

If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.

 

Section 4.4                                    Prepayments of Term Loans.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time, without premium or penalty, to
prepay the Term Loans, in whole or in part, upon delivery to the Administrative
Agent of a Notice of Prepayment not later than 11:00 a.m. (i) on the same
Business Day in the case of Base Rate Loans and (ii) at least three (3) Business
Days’ notice in the case of LIBOR Rate Loans, specifying the date and amount of
repayment, whether the repayment is of LIBOR Rate Loans or Base Rate Loans or a
combination thereof, and if a combination thereof, the amount allocable to each
and whether the repayment is of the Initial Term Loan, an Incremental Term Loan
or a combination thereof, and if a combination thereof, the amount allocable to
each.  Each optional prepayment of the Term Loans hereunder shall be in an
aggregate principal amount of at least $5,000,000 or any whole multiple of
$1,000,000 in excess thereof and shall be applied to the outstanding principal
installments of the Initial Term Loan and, if applicable, any Incremental Term
Loans as directed by the Borrower.  Each repayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.  A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day.  The Administrative Agent shall promptly notify the applicable
Term Loan Lenders of each Notice of Prepayment.

 

(b)                                 Mandatory Prepayments.

 

(i)                                     Asset Dispositions.  The Borrower shall
make mandatory principal prepayments of the Loans in the manner set forth in
clause (iii) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Asset Disposition by any Credit Party or
any of its Subsidiaries.  Such prepayments shall be made within five
(5) Business Days after the date of receipt of the Net Cash Proceeds of any such
Asset Disposition by such Credit Party or any of its Subsidiaries, provided
that, so long as no Default or Event of Default has occurred and is continuing,
no prepayments shall be required hereunder (A) in connection with up to
$40,000,000 of aggregate Net Cash Proceeds from Asset Dispositions by any Credit
Party or any of its Subsidiaries during the term of this Agreement which are
reinvested by any Credit Party or any of its Subsidiaries in assets used or
useful in the business of the Credit Party and its Subsidiaries within one
hundred eighty (180) days after receipt of such Net Cash Proceeds by the
applicable Credit Party or Subsidiary, provided, that any portion of the Net
Cash Proceeds not actually reinvested within such one hundred eighty (180) day
period shall be prepaid in accordance with this Section, or (B) in connection
with any Asset Disposition permitted pursuant to Section 11.5 other than any
Asset Disposition permitted under Section 11.5(k) or (l).

 

(ii)                                  Insurance and Condemnation Events.  The
Borrower shall make mandatory principal prepayments of the Loans in the manner
set forth in clause (iii) below in an amount equal to one hundred percent (100%)
of the aggregate Net Cash Proceeds in excess of $1,000,000 per incident from any
Insurance and Condemnation Event by any Credit Party or any of its
Subsidiaries.  Such prepayments shall be made within five (5) Business Days
after the date of receipt of Net Cash Proceeds of any such Insurance and
Condemnation Event by such Credit Party or such Subsidiary; provided that, so
long as no Default or Event of Default has occurred and is continuing, no
prepayments shall be required hereunder in connection with Net Cash Proceeds
from Insurance and Condemnation Events by any Credit Party or any of its
Subsidiaries

 

39

--------------------------------------------------------------------------------


 

which are reinvested in assets within one hundred eighty (180) days after
receipt of such Net Cash Proceeds by such Credit Party or such Subsidiary;
provided, that any portion of the Net Cash Proceeds not actually reinvested
within such one hundred eighty (180) day period shall be prepaid in accordance
with this Section, unless the insurance proceeds are being used to rebuild or
repair the affected property and the rebuilding or repairs have commenced and
are proceeding in a commercially reasonable manner.

 

(iii)                               Notice; Manner of Payment.  Upon the
occurrence of any event triggering the prepayment requirement under clauses
(i) and (ii) above, the Borrower shall promptly deliver a Notice of Prepayment
to the Administrative Agent and upon receipt of such notice, the Administrative
Agent shall promptly so notify the Lenders.  Each prepayment of the Loans under
this Section shall be applied as directed by the Borrower to either (A) prepay
the Term Loans on a pro rata basis (each such prepayment to be applied on a pro
rata basis to the remaining scheduled principal installments within each
tranche) and/or (B) repay the Revolving Credit Loans pursuant to Section 2.4(d),
without a corresponding reduction in the Revolving Credit Commitment.

 

(iv)                              No Reborrowings.  Amounts prepaid under the
Term Loans pursuant to this Section may not be reborrowed.  Each prepayment
shall be accompanied by any amount required to be paid pursuant to Section 5.9.

 

ARTICLE V

 

GENERAL LOAN PROVISIONS

 

Section 5.1                                    Interest.

 

(a)                                 Interest Rate Options.  Subject to the
provisions of this Section, at the election of the Borrower, (i) the Revolving
Credit Loans and the Term Loans shall bear interest at (A) the Base Rate plus
the Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin (provided
that the LIBOR Rate shall not be available until three (3) Business Days after
the Closing Date unless the Borrower has delivered to the Administrative Agent a
letter in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.9 of this
Agreement) and (ii) any Swingline Loan shall bear interest at the Base Rate plus
the Applicable Margin.  The Borrower shall select the rate of interest and
Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 5.2.  Any Loan or any portion thereof as to which the
Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.

 

(b)                                 Interest Periods.  In connection with each
LIBOR Rate Loan, the Borrower, by giving notice at the times described in
Section 2.3 or 5.2, as applicable, shall elect an interest period (each, an
“Interest Period”) to be applicable to such Loan, which Interest Period shall be
a period of one (1) week, one (1) month, two (2) months, three (3) months or six
(6) months; provided that:

 

(i)                                     the Interest Period shall commence on
the date of advance of or conversion to any LIBOR Rate Loan and, in the case of
immediately successive Interest Periods, each successive Interest Period shall
commence on the date on which the immediately preceding Interest Period expires;

 

(ii)                                  if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day; provided that, if any Interest Period with
respect to a LIBOR Rate Loan would otherwise expire on a day that is not a

 

40

--------------------------------------------------------------------------------


 

Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

 

(iii)                               any Interest Period with respect to a LIBOR
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such Interest Period;

 

(iv)                              no Interest Period shall extend beyond the
Revolving Credit Maturity Date or the Term Loan Maturity Date, as applicable;
and

 

(v)                                 there shall be no more than ten
(10) outstanding Interest Periods in effect at any time.

 

(c)                                  Default Rate.  Subject to Section 12.3,
(i) immediately upon the occurrence and during the continuance of an Event of
Default under Section 12.1(a), (b), (i) or (j), or (ii) at the election of the
Required Lenders, upon the occurrence and during the continuance of any other
Event of Default, (A) the Borrower shall no longer have the option to request
LIBOR Rate Loans, Swingline Loans or Letters of Credit, (B) all outstanding
LIBOR Rate Loans shall bear interest at a rate per annum of two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to LIBOR
Rate Loans until the end of the applicable Interest Period and thereafter at a
rate equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans, (C) all outstanding Base Rate Loans
and other Obligations arising hereunder or under any other Loan Document shall
bear interest at a rate per annum equal to two percent (2%) in excess of the
rate (including the Applicable Margin) then applicable to Base Rate Loans or
such other Obligations arising hereunder or under any other Loan Document and
(D) all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent.  Interest shall continue to accrue on the Obligations
after the filing by or against the Borrower of any petition seeking any relief
in bankruptcy or under any Debtor Relief Law.

 

(d)                                 Interest Payment and Computation.  Interest
on each Base Rate Loan shall be due and payable in arrears on the last Business
Day of each calendar quarter commencing March 31, 2015; and interest on each
LIBOR Rate Loan shall be due and payable on the last day of each Interest Period
applicable thereto, and if such Interest Period extends over three (3) months,
at the end of each three (3) month interval during such Interest Period.  All
computations of interest for Base Rate Loans when the Base Rate is determined by
the Prime Rate shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365/366-day year).

 

(e)                                  Maximum Rate.  In no contingency or event
whatsoever shall the aggregate of all amounts deemed interest under this
Agreement charged or collected pursuant to the terms of this Agreement exceed
the highest rate permissible under any Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto.  In the
event that such a court determines that the Lenders have charged or received
interest hereunder in excess of the highest applicable rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted by
Applicable Law and the Lenders shall at the Administrative Agent’s option
(i) promptly refund to the Borrower any interest received by the Lenders in
excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis.  It is the intent hereof that
the Borrower not pay or contract to pay, and that neither the Administrative
Agent nor any Lender receive or contract to receive, directly or indirectly in
any manner whatsoever, interest in excess of that which may be paid by the
Borrower under Applicable Law.

 

41

--------------------------------------------------------------------------------


 

Section 5.2                                    Notice and Manner of Conversion
or Continuation of Loans.  Provided that no Default or Event of Default has
occurred and is then continuing, the Borrower shall have the option to
(a) convert at any time following the third Business Day after the Closing Date
all or any portion of any outstanding Base Rate Loans (other than Swingline
Loans) in a principal amount equal to $5,000,000 or any whole multiple of
$1,000,000 in excess thereof into one or more LIBOR Rate Loans and (b) upon the
expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBOR Rate Loans in a principal amount equal to $3,000,000 or a
whole multiple of $1,000,000 in excess thereof into Base Rate Loans (other than
Swingline Loans) or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. 
Whenever the Borrower desires to convert or continue Loans as provided above,
the Borrower shall give the Administrative Agent irrevocable prior written
notice in the form attached as Exhibit E (a “Notice of Conversion/Continuation”)
not later than 12:00 noon three (3) Business Days before the day on which a
proposed conversion or continuation of such Loan is to be effective specifying
(A) the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor,
(B) the effective date of such conversion or continuation (which shall be a
Business Day), (C) the principal amount of such Loans to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan.  If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be converted to a Base Rate
Loan.  Any such automatic conversion to a Base Rate Loan shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable LIBOR Rate Loan.  If the Borrower requests a conversion to, or
continuation of, LIBOR Rate Loans, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. 
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan.  The Administrative Agent shall promptly notify
the affected Lenders of such Notice of Conversion/Continuation.

 

Section 5.3                                    Fees.

 

(a)                                 Commitment Fee.  Commencing on the Closing
Date, subject to Section 14.21(a)(iii)(A), the Borrower shall pay to the
Administrative Agent, for the account of the Revolving Credit Lenders, a
non-refundable commitment fee (the “Commitment Fee”) at a rate per annum equal
to the Applicable Margin on the average daily unused portion of the Revolving
Credit Commitment of the Revolving Credit Lenders (other than the Defaulting
Lenders, if any); provided, that (i) the amount of outstanding Swingline Loans
shall not be considered usage, and (ii) the amount of issued and outstanding
undrawn Letters of Credit shall be considered usage, in each case of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee. 
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing March 31, 2015 and
ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or have been Cash
Collateralized) and the Revolving Credit Commitment has been terminated.  The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.

 

(b)                                 Other Fees.  The Borrower shall pay to the
Arrangers and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Fee Letter.  The Borrower shall
pay to the applicable Lender(s) such fees as shall have been separately agreed
upon (pursuant to the Fee Letter or otherwise) in writing in the amounts and at
the times so specified.

 

42

--------------------------------------------------------------------------------


 

Section 5.4                                    Manner of Payment.

 

(a)                                 Sharing of Payments.  Each payment by the
Borrower on account of the principal of or interest on the Loans or of any fee,
commission or other amounts (including the Reimbursement Obligation) payable to
the Lenders under this Agreement (or any of them) shall be made not later than
1:00 p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds, and
shall be made without any set off, counterclaim or deduction whatsoever.  Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 12.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day.  Any payment received after 2:00 p.m. shall be deemed to have been made on
the next succeeding Business Day for all purposes.  Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Commitment Percentage in respect of the relevant Credit Facility (or other share
as provided herein) of such payment and shall wire advice of the amount of such
credit to each Lender.  Each payment to the Administrative Agent on account of
the principal of or interest on the Swingline Loans or of any fee, commission or
other amounts payable to the Swingline Lender shall be made in like manner, but
for the account of the Swingline Lender.  Each payment to the Administrative
Agent of the Issuing Lender’s fees or L/C Participants’ commissions shall be
made in like manner, but for the account of the Issuing Lender or the L/C
Participants, as the case may be.  Each payment to the Administrative Agent of
the Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent, and any amount payable to any Lender under Section 5.9,
5.10, 5.11 or 14.3 shall be paid to the Administrative Agent for the account of
the applicable Lender.  Subject to Section 5.1(b)(ii), if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

 

(b)                                 Defaulting Lenders.  Notwithstanding the
foregoing clause (a), if there exists a Defaulting Lender each payment by the
Borrower to such Defaulting Lender hereunder shall be applied in accordance with
Section 14.21(a)(ii).

 

(c)                                  Authorization regarding Certain Payments. 
To facilitate the payment of certain amounts payable under this Agreement and
the other Loan Documents, the Borrower (i) shall maintain at least one of its
principal deposit accounts with Wells Fargo (or any successor Administrative
Agent) and (ii) authorizes the Administrative Agent to charge such deposit
account and/or any other deposit account maintained by the Borrower with Wells
Fargo (or any successor Administrative Agent), up to the amount available
therein, in order to pay any principal (including unreimbursed amounts drawn
under Letters of Credit), interest or fees then due by the Borrower under this
Agreement, any Note or the Fee Letter (but excluding costs and expenses or
indemnification obligations payable under Section 14.3).  The Borrower
acknowledges and agrees that (A) the Administrative Agent shall not be obligated
to effectuate any such charge referred to in this Section 5.4(c), (B) if and to
the extent that the Administrative Agent does effectuate any such charge, the
same may cause an overdraft which may result in the depository bank’s refusal to
honor other items drawn on such account until adequate deposits are made to such
account, and (C) if and to the extent that such a charge is not made, the
Borrower is nonetheless obligated to pay all such amounts when due in accordance
with this Agreement, the Notes and/or the Fee Letter (as applicable).

 

43

--------------------------------------------------------------------------------


 

Section 5.5                                    Evidence of Indebtedness.

 

(a)                                 Extensions of Credit.  The Extensions of
Credit made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and by the Administrative Agent in the ordinary course
of business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Extensions of Credit made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Credit Note and/or a Swingline Note, as
applicable, which shall evidence such Lender’s Revolving Credit Loans and/or
Swingline Loans, as applicable, in addition to such accounts or records.  Each
Lender may attach schedules to its Notes and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

 

(b)                                 Participations.  In addition to the accounts
and records referred to in Section 5.5(a), each Revolving Credit Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Revolving Credit
Lender of participations in Letters of Credit and Swingline Loans.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Revolving Credit Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

Section 5.6                                    Adjustments.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations (other than pursuant to Section 5.9, 5.10, 5.11 or 14.3)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 5.14 or (C) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Swingline Loans and Letters of Credit to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section shall apply).

 

44

--------------------------------------------------------------------------------


 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

Section 5.7                                    Obligations of Lenders.

 

(a)                                 Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender (i) in the case of Base Rate Loans, not later than
1:00 p.m. on the date of any proposed borrowing and (ii) otherwise, prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.3(b) and 4.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(b)                                 Payments by the Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders, the Issuing Lender or the
Swingline Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the Issuing Lender or the Swingline Lender, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders, the Issuing Lender or the Swingline
Lender, as the case maybe, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, Issuing Lender or
the Swingline Lender, with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(c)                                  Nature of Obligations of Lenders Regarding
Extensions of Credit.  The obligations of the Lenders under this Agreement to
make the Loans and issue or participate in Letters of Credit are several and are
not joint or joint and several.  The failure of any Lender to make available its
Commitment Percentage of any Loan requested by the Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.

 

45

--------------------------------------------------------------------------------


 

Section 5.8                                    Changed Circumstances.

 

(a)                                 Circumstances Affecting LIBOR Rate
Availability.  In connection with any request for a LIBOR Rate Loan or a Base
Rate Loan as to which the interest rate is determined with reference to LIBOR or
a conversion to or continuation thereof, if for any reason (i) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (ii) the Administrative Agent shall determine
(which determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or any Base
Rate Loan as to which the interest rate is determined with reference to LIBOR or
(iii) the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Loans during such Interest Period, then the Administrative Agent shall
promptly give notice thereof to the Borrower.  Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans or Base Rate Loans
as to which the interest rate is determined with reference to LIBOR and the
right of the Borrower to convert any Loan to or continue any Loan as a LIBOR
Rate Loan or a Base Rate Loan as to which the interest rate is determined with
reference to LIBOR shall be suspended, and (i) in the case of LIBOR Rate Loans,
the Borrower shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 5.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as to which the interest rate is not determined by reference to LIBOR
as of the last day of such Interest Period; or (ii) in the case of Base Rate
Loans as to which the interest rate is determined by reference to LIBOR, the
Borrower shall convert the then outstanding principal amount of each such Loan
to a Base Rate Loan as to which the interest rate is not determined by reference
to LIBOR as of the last day of such Interest Period.

 

(b)                                 Laws Affecting LIBOR Rate Availability.  If,
after the date hereof, the introduction of, or any change in, any Applicable Law
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Lending Offices) with any request or directive
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, shall make it unlawful or impossible for any
of the Lenders (or any of their respective Lending Offices) to honor its
obligations hereunder to make or maintain any LIBOR Rate Loan or any Base Rate
Loan as to which the interest rate is determined by reference to LIBOR, such
Lender shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the Borrower and the other
Lenders.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, (i) the obligations of the Lenders to make
LIBOR Rate Loans or Base Rate Loans as to which the interest rate is determined
by reference to LIBOR, and the right of the Borrower to convert any Loan or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined by reference to LIBOR shall be suspended and
thereafter the Borrower may select only Base Rate Loans as to which the interest
rate is not determined by reference to LIBOR hereunder, (ii) all Base Rate Loans
shall cease to be determined by reference to LIBOR and (iii) if any of the
Lenders may not lawfully continue to maintain a LIBOR Rate Loan to the end of
the then current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan as to which the interest rate is
not determined by reference to LIBOR for the remainder of such Interest Period.

 

46

--------------------------------------------------------------------------------


 

Section 5.9                                    Indemnity.  The Borrower hereby
indemnifies each of the Lenders against any loss or expense (including any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain a LIBOR Rate Loan or from fees payable to terminate the deposits
from which such funds were obtained) which may arise or be attributable to each
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by the
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan, (b) due to any failure of the Borrower to borrow,
continue or convert on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation or (c) due to any payment, prepayment or
conversion of any LIBOR Rate Loan on a date other than the last day of the
Interest Period therefor.  The amount of such loss or expense shall be
determined, in the applicable Lender’s reasonable discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical.  A
certificate of such Lender setting forth in reasonable detail the factual basis
for, and calculations used in, determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

 

Section 5.10                             Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or advances,
loans or other credit extended or participated in by, any Lender (except any
reserve requirement reflected in the LIBOR Rate) or the Issuing Lender;

 

(ii)                                  subject any Recipient to any Taxes of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.11 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the Issuing Lender); or

 

(iii)                               impose on any Lender or the Issuing Lender
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or LIBOR Rate Loans made by such Lender or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Issuing Lender of making, converting to, continuing or maintaining
any LIBOR Rate Loan (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Lender or the Issuing Lender of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon written request
of such Lender or the Issuing Lender, the Borrower shall promptly pay to any
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
Issuing Lender determines that any Change in Law affecting such Lender or the
Issuing Lender or any lending office of such Lender or such Lender’s or the
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would

 

47

--------------------------------------------------------------------------------


 

have the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Revolving
Credit Commitment of such Lender or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time upon written request of such Lender or such Issuing Lender the
Borrower shall promptly pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or the Issuing Lender’s holding company for any
such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the Issuing Lender setting forth in reasonable detail
the factual basis for, and calculations used in, determining such amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Section 5.10(a) or 5.10(b) and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the Issuing Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or the Issuing Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or the Issuing Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than six
(6) months prior to the date that such Lender or the Issuing Lender, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Issuing Lender’s intention to
claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

Section 5.11                             Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 5.11, the term “Lender” includes the Issuing Lender and the term
“Applicable Law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Credit Party under any Loan
Document shall be made free and clear and without deduction or withholding for
any Taxes; except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Credit Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

48

--------------------------------------------------------------------------------


 

(d)                                 Indemnification by the Borrower.  The Credit
Parties shall jointly and severally indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that the Borrower shall not be obligated to
indemnify the Administrative Agent, any Lender or the Issuing Lender for any
amount in respect of any such penalties, interest or reasonable expenses if
written demand therefor was not made by the Administrative Agent, such Lender or
the Issuing Lender within 180 days from the date on which such party makes
payment for such penalties, interest or expenses; provided further that the
foregoing limitation shall not apply to any such penalties, interest or
reasonable expenses arising out of the retroactive application of any such
Indemnified Tax.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Recipient (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Recipient, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 14.9(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Credit Party to a Governmental
Authority pursuant to this Section 5.11, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections

 

49

--------------------------------------------------------------------------------


 

5.11(g)(ii)(A), 5.11(g)(ii)(B) and 5.11(g)(ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               Any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from United States federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN-E establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit K-1 to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of Internal Revenue Service
Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit K-4 on behalf of each such direct and indirect partner;

 

50

--------------------------------------------------------------------------------


 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States Federal withholding Tax duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If the
Administrative Agent, a Lender or the Issuing Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

51

--------------------------------------------------------------------------------


 

(i)                                     Survival.  Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 5.12                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 5.10, or requires the Borrower
to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.11,
then such Lender shall, at the request of the Borrower, use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.10 or Section 5.11, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 5.10, or if the Borrower is required to pay
any Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 5.12(a) within ten (10) Business Days
following such request for compensation or request for payment, or if any Lender
is a Defaulting Lender hereunder or becomes a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 14.9), all of its interests, rights (other than
its existing rights to payments pursuant to Section 5.10 or Section 5.11) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 14.9;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 5.9) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 5.10 or payments required to be made
pursuant to Section 5.11, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
Applicable Law;

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

52

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 5.13                             Incremental Loans.

 

(a)                                 At any time, the Borrower may by written
notice to the Administrative Agent elect to request the establishment of one or
more (x) incremental term loan commitments (any such incremental term loan
commitment, an “Incremental Term Loan Commitment”) to make one or more
additional term loans (any such additional term loans, an “Incremental Term
Loan”) and/or (y) increases in the Revolving Credit Commitments (any such
increase, an “Incremental Revolving Credit Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to make
revolving credit loans under the Revolving Credit Facility (any such increase,
an “Incremental Revolving Credit Increase” and, together with the Incremental
Term Loans, the “Incremental Loans”); provided that (i) the total aggregate
principal amount for all such Incremental Loan Commitments shall not (as of any
date of incurrence thereof) exceed an amount of additional Indebtedness which
would cause the Consolidated Total Leverage Ratio as of the Fiscal Quarter most
recently ended prior to the incurrence of such additional Indebtedness,
calculated on a Pro Forma Basis after giving effect to the incurrence of such
additional Indebtedness, to exceed 2.00 to 1.00; and (ii) the total aggregate
amount for each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall not be less than a minimum principal amount of $5,000,000 or,
if less, the remaining amount permitted pursuant to the foregoing clause (i). 
Each such notice shall specify the date (each, an “Increased Amount Date”) on
which the Borrower proposes that any Incremental Loan Commitment shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to Administrative Agent.

 

(b)                                 The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Loan Commitment (any such Person, an “Incremental Lender”); provided, however,
that no such Person may be an Incremental Lender unless such Person meets all of
the requirements of an assignee of the rights and obligations of a Lender under
Section 14.9 of this Agreement.  Any proposed Incremental Lender offered or
approached to provide all or a portion of any Incremental Loan Commitment may
elect or decline, in its sole discretion, to provide such Incremental Loan
Commitment.

 

(c)                                  Any Incremental Loan Commitment shall
become effective as of such Increased Amount Date; provided that:

 

(i)                                     no Default or Event of Default shall
exist on such Increased Amount Date before or after giving effect to (1) any
Incremental Loan Commitment, (2) the making of any Incremental Loans pursuant
thereto and (3) any Permitted Acquisition consummated in connection therewith;

 

(ii)                                  the Administrative Agent and the Lenders
shall have received from the Borrower an Officer’s Compliance Certificate
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Borrower is in compliance with the financial
covenants set forth in Article X, in each case based on the financial statements
most recently delivered pursuant to Section 8.1(a) or 8.1(b), as applicable,
both before and after giving effect (on a Pro Forma Basis) to (x) any
Incremental Loan Commitment, (y) the making of any Incremental Loans pursuant
thereto (with any Incremental Loan Commitment being deemed to be fully funded)
and (z) any Permitted Acquisition consummated in connection therewith;

 

53

--------------------------------------------------------------------------------


 

(iii)                               each of the representations and warranties
contained in Article VII shall be true and correct in all material respects,
except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all respects,
on such Increased Amount Date with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty shall remain true
and correct in all material respects as of such earlier date);

 

(iv)                              each Incremental Loan Commitment (and the
Incremental Loans made thereunder) shall constitute Obligations of the Borrower
and shall be secured and guaranteed with the other Extensions of Credit on a
pari passu basis;

 

(v)                                 in the case of each Incremental Term Loan
(the terms of which shall be set forth in the relevant Incremental Agreement):

 

(A)                               such Incremental Term Loan will mature and
amortize in a manner reasonably acceptable to the Administrative Agent, the
Incremental Lenders making such Incremental Term Loan and the Borrower, but will
not in any event have a shorter weighted average life to maturity than the
remaining weighted average life to maturity of the Initial Term Loan or a
maturity date earlier than the Term Loan Maturity Date;

 

(B)                               the Applicable Margin for such Incremental
Term Loan shall be determined by the Administrative Agent, the applicable
Incremental Lenders and the Borrower on the applicable Increased Amount Date;
and

 

(C)                               except as provided above, all other terms and
conditions applicable to any Incremental Term Loan, to the extent not consistent
with the terms and conditions applicable to the Initial Term Loan, shall be
reasonably satisfactory to the Administrative Agent and the Borrower;

 

(vi)                              in the case of each Incremental Revolving
Credit Increase (the terms of which shall be set forth in the relevant
Incremental Agreement):

 

(A)                               such Incremental Revolving Credit Increase
shall mature on the Revolving Credit Maturity Date, shall bear interest and be
entitled to fees, in each case at the rate applicable to the Revolving Credit
Loans, and shall be subject to the same terms and conditions as the Revolving
Credit Loans, except for the payment of arrangement fees, upfront fees or
similar fees which may be required in connection with or as a condition to any
Lender’s or Incremental Lender’s agreement to provide an Incremental Revolving
Credit Commitment; provided that if the upfront fees paid on such Revolving
Credit Increase (calculated as a percentage of the principal amount thereof)
exceed the upfront fees paid in respect of the existing Revolving Credit
Commitments on the Closing Date (calculated as a percentage of the principal
amount thereof), the Borrower shall pay additional upfront fees to the Revolving
Credit Lenders holding such existing Revolving Credit Commitments so that the
upfront fees paid in respect of such Revolving Credit Increase are not higher
than the upfront fees paid in respect of the existing Revolving Credit
Commitments on the Closing Date;

 

(B)                               the outstanding Revolving Credit Loans and
Revolving Credit Commitment Percentages of Swingline Loans and L/C Obligations
will be reallocated by

 

54

--------------------------------------------------------------------------------


 

the Administrative Agent on the applicable Increased Amount Date among the
Revolving Credit Lenders (including the Incremental Lenders providing such
Incremental Revolving Credit Increase) in accordance with their revised
Revolving Credit Commitment Percentages (and the Revolving Credit Lenders
(including the Incremental Lenders providing such Incremental Revolving Credit
Increase) agree to make all payments and adjustments necessary to effect such
reallocation and the Borrower shall pay any and all costs required pursuant to
Section 5.9 in connection with such reallocation as if such reallocation were a
repayment); and

 

(C)                               except as provided above, all of the other
terms and conditions applicable to such Incremental Revolving Credit Increase
shall, except to the extent otherwise provided in this Section 5.13, be
identical to the terms and conditions applicable to the Revolving Credit
Facility;

 

(vii)                           such Incremental Loan Commitments shall be
effected pursuant to one or more Incremental Agreements executed and delivered
by the Borrower, the Administrative Agent and the applicable Incremental Lenders
(which Incremental Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 5.13); and

 

(viii)                        the Borrower shall deliver or cause to be
delivered any customary legal opinions or other documents (including, without
limitation, a resolution duly adopted by the board of directors (or equivalent
governing body) of each Credit Party authorizing such Incremental Loan and/or
Incremental Loan Commitment) reasonably requested by Administrative Agent in
connection with any such transaction.

 

(d)                                 Any Incremental Lender making any
Incremental Term Loan shall be entitled to the same voting rights as the
existing Term Loan Lenders under the Term Loan Facility and each Incremental
Term Loan shall receive proceeds of prepayments on the same basis as the Initial
Term Loan (such prepayments to be shared pro rata on the basis of the original
aggregate funded amount thereof among the Initial Term Loan and the Incremental
Term Loans).  The Incremental Term Loans shall be deemed to be Term Loans;
provided that such Incremental Term Loan shall be designated as a separate
tranche of Term Loans for all purposes of this Agreement.  The Incremental
Lenders shall be included in any determination of the Required Lenders, and,
unless otherwise agreed, the Incremental Lenders will not constitute a separate
voting class for any purposes under this Agreement.

 

(e)                                  Any Incremental Lender with an Incremental
Revolving Credit Increase shall be entitled to the same voting rights as the
existing Revolving Credit Lenders under the Revolving Credit Facility and any
Extensions of Credit made in connection with each Incremental Revolving Credit
Increase shall receive proceeds of prepayments on the same basis as the other
Revolving Credit Loans made hereunder.

 

(f)                                   Subject to the foregoing terms and
conditions, on any Increased Amount Date on which (i) any Incremental Term Loan
Commitment becomes effective, each Incremental Lender with an Incremental Term
Loan Commitment shall make, or be obligated to make, an Incremental Term Loan to
the Borrower in an amount equal to its Incremental Term Loan Commitment and
shall become a Term Loan Lender hereunder with respect to such Incremental Term
Loan Commitment and the Incremental Term Loan made pursuant thereto, or (ii) any
Incremental Revolving Credit Increase becomes effective, each Incremental Lender
with an Incremental Revolving Credit Commitment shall become a Revolving Credit
Lender hereunder with respect to such Incremental Revolving Credit Commitment.

 

55

--------------------------------------------------------------------------------


 

Section 5.14                             Cash Collateral.  At any time that
there shall exist a Defaulting Lender, within one Business Day following the
written request of the Administrative Agent, the Issuing Lender or the Swingline
Lender (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Fronting Exposure of the Issuing Lender and/or the Swingline
Lender, as applicable, with respect to such Defaulting Lender (determined after
giving effect to Section 14.21(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

 

(a)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of the Issuing Lender
and the Swingline Lender, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lender’s
obligation to fund participations in respect of L/C Obligations and Swingline
Loans, to be applied pursuant to subsection (b) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent, the Issuing Lender and
the Swingline Lender as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 5.14 or Section 14.21 in respect of Letters of Credit and Swingline
Loans shall be applied to the satisfaction of the Defaulting Lender’s obligation
to fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce the Fronting
Exposure of the Issuing Lender and/or the Swingline Lender, as applicable, shall
no longer be required to be held as Cash Collateral pursuant to this
Section 5.14 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent, the Issuing
Lender and the Swingline Lender that there exists excess Cash Collateral;
provided that, subject to Section 14.21, the Person providing Cash Collateral,
the Issuing Lender and the Swingline Lender may agree that Cash Collateral shall
be held to support future anticipated Fronting Exposure or other obligations.

 

Section 5.15                             Extension of Term Loans and Revolving
Credit Commitments.  Notwithstanding anything to the contrary in this Agreement,
the Borrower may make one or more offers (each, an “Extension Offer”) from time
to time to all Lenders of any tranche of Term Loans with a like maturity date or
Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective tranche of Term Loans or Revolving Credit Commitments with a like
maturity date, as the case may be) and on the same terms to each such Lender, to
extend the maturity date of each such Lender’s Term Loans of such tranche and/or
Revolving Credit Commitments (each, an “Extension”, and each group of Term Loans
or Revolving Credit Commitments, as applicable, in each case as so extended, as
well as the original Term Loans and the original Revolving Credit Commitments
(in each case not so extended), being a separate “tranche”).  Each Extension
shall be subject to the following terms conditions:

 

(a)                                 no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders or immediately prior to the
effectiveness of such Extension;

 

56

--------------------------------------------------------------------------------


 

(b)                                 the Borrower shall provide the
Administrative Agent at least 10 Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice of such Extension, and
shall agree to such procedures as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section;

 

(c)                                  the Administrative Agent and the Lenders
may, each in their sole and individual discretion, elect to agree to any
Extension Offer, it being understood that any Lender who has not responded to
such Extension Offer by the deadline set forth therein shall be deemed to have
rejected such Extension Offer;

 

(d)                                 each such Extension shall require the prior
written consent of (i) the Administrative Agent, (ii) each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof), and (iii) with respect to any
Extension of the Revolving Credit Commitments, the Issuing Lender and the
Swingline Lender;

 

(e)                                  (i) with respect to any Extension of
Revolving Credit Commitments, Revolving Credit Lenders holding at least 50% of
the Revolving Credit Commitments to be extended, the Issuing Lender and the
Swingline Lender must agree to such Extension and (ii) with respect to any
Extension of Term Loans, Term Loan Lenders holding at least 50% of the
applicable Term Loans to be extended must agree to such Extension;

 

(f)                                   the Revolving Credit Maturity Date or Term
Loan Maturity Date, as applicable, for each non-extending Lender shall remain
unchanged and the Borrower may, at its sole expense and effort, upon notice to
such non-extending Lender and the Administrative Agent, require such
non-extending Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 14.9), its Revolving Credit Commitment and/or Term Loans to an Eligible
Assignee;

 

(g)                                  except as to interest rates, fees and final
maturity (which shall be set forth in the relevant Extension Offer), any
Revolving Credit Commitment extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall have the same
terms as the original Revolving Credit Commitments (and related outstandings);
provided that:

 

(i)                                     except for (1) payments of interest and
fees at different rates on Extended Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the
non-extending Revolving Credit Commitments and (3) repayment made in connection
with a permanent repayment and termination of commitments, the borrowing and
repayment of Loans with respect to Extended Revolving Credit Commitments after
the applicable Extension date shall be made on a pro rata basis with all other
Revolving Credit Commitments;

 

(ii)                                  subject to the provisions of
Section 5.15(i) to the extent dealing with Swingline Loans and Letters of Credit
which mature or expire after a maturity date when there exist Extended Revolving
Credit Commitments with a longer maturity date, all Swingline Loans and Letters
of Credit shall be participated on a pro rata basis by all Revolving Credit
Lenders in accordance with their Revolving Credit Percentages; and

 

(iii)                               the permanent repayment of Revolving Credit
Loans with respect to, and termination of, Extended Revolving Credit Commitments
after the applicable Extension date shall be made on a pro rata basis with all
other Revolving Credit Commitments,

 

57

--------------------------------------------------------------------------------


 

except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such tranche on a better than a pro rata basis as compared to
any other tranche with a later maturity date than such tranche;

 

(h)                                 except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates (which
shall, subject to immediately succeeding clauses (i), (ii) and (iii), be set
forth in the relevant Extension Offer), the Term Loans of any Term Lender that
agrees to an Extension with respect to such Term Loans extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the tranche of
Term Loans subject to such Extension Offer; provided that:

 

(i)                                     the final maturity date of any Extended
Term Loans shall be no earlier than the latest maturity date hereunder;

 

(ii)                                  the weighted average life to maturity of
any Extended Term Loans shall be no shorter than the remaining weighted average
life to maturity of the applicable tranche of Term Loans extended thereby;

 

(iii)                               the permanent repayment of Extended Term
Loans after the applicable Extension date shall be made on a pro rata basis with
all other Term Loans, except that the Borrower shall be permitted to voluntarily
prepay Extended Term Loans on a better than a pro rata basis as compared to any
other tranche with a later maturity date than such tranche;

 

(i)                                     at no time shall there be more than two
different tranches of Revolving Credit Commitments hereunder or two different
tranches of Term Loans hereunder;

 

(j)                                    on the Revolving Credit Maturity Date for
any non-extending Revolving Credit Lenders, (i) the Borrower shall repay all
outstanding Revolving Credit Loans due and payable to such non-extending
Revolving Credit Lenders (together with all accrued and unpaid interest thereon
and accrued and unpaid Commitment Fees), (ii) each of the non-extending
Revolving Credit Lenders shall be automatically released from their respective
risk participation obligations under Section 2.2(b)(iii) with respect to any
outstanding Swingline Loans and under Section 3.4 with respect to any
outstanding Letters of Credit, (iii) all outstanding Revolving Credit Loans,
risk participation obligations with respect to any outstanding Swingline Loans
and risk participation obligations with respect to any outstanding Letters of
Credit (and the related L/C Obligations) shall be automatically reallocated
among the extending Revolving Credit Lenders based on their Extended Revolving
Credit Commitments and (iv) to the extent that the Revolving Credit Outstandings
would exceed the Extended Revolving Credit Commitments after giving effect to
such reallocation pursuant to the immediately preceding clause (iii), the
Borrower shall prepay Loans or Cash Collateralize Letters of Credit in
accordance with Section 2.4(b); and

 

(k)                                 the Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection therewith, in each case on terms consistent with this
Section.

 

58

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CONDITIONS OF CLOSING AND BORROWING

 

Section 6.1                                    Conditions to Closing and Initial
Extensions of Credit.  The obligation of the Lenders to close this Agreement and
thereby to effect the amendment and restatement of the Existing Credit Agreement
and to make the initial Loans or issue or participate in the initial Letters of
Credit, if any, is subject to the satisfaction of each of the following
conditions precedent:

 

(a)                                 Executed Loan Documents.  This Agreement, a
Revolving Credit Note in favor of each Revolving Credit Lender requesting a
Revolving Credit Note, a Term Loan Note in favor of each Term Loan Lender
requesting a Term Loan Note and a Swingline Note in favor of the Swingline
Lender, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.

 

(b)                                 Closing Certificates; Etc.  The
Administrative Agent shall have received each of the following in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)                                     Officer’s Certificate.  A certificate
from a Responsible Officer of the Borrower to the effect that (A) all
representations and warranties of such Person contained in this Agreement and
the other Loan Documents are true, correct and complete and (B) after giving
effect to the Transactions, no Default or Event of Default has occurred and is
continuing; that each of the Credit Parties, as applicable, has satisfied each
of the conditions set forth in Section 6.1 and Section 6.2.

 

(ii)                                  Certificate of Secretary of each Credit
Party.  A certificate of a Responsible Officer of each Credit Party certifying
as to the incumbency and genuineness of the signature of each officer of such
Credit Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles or
certificate of incorporation or formation, partnership agreement, trust
agreement or other applicable governing document of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation or formation,
(B) the bylaws or other governing document of such Credit Party as in effect on
the Closing Date, (C) resolutions duly adopted by the board of directors (or
other governing body) of such Credit Party authorizing and approving the
Transactions and all other transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).

 

(iii)                               Certificates of Existence and Good
Standing.  Certificates as of a recent date of the legal existence and good
standing of each Credit Party under the laws of its jurisdiction of organization
or formation (or equivalent) and, to the extent requested by the Administrative
Agent, each other jurisdiction where such Credit Party is qualified to do
business and, to the extent available, a certificate of the relevant taxing
authorities of such jurisdictions certifying that such Credit Party has filed
required tax returns and owes no delinquent taxes.

 

(iv)                              Opinions of Counsel.  Favorable opinions of
counsel to the Credit Parties addressed to the Administrative Agent and the
Lenders with respect to the Credit Parties, the Loan Documents and such other
matters as the Lenders shall request.

 

59

--------------------------------------------------------------------------------


 

(v)                                 Tax Forms.  Copies of the United States
Internal Revenue Service forms required by Section 5.11(g).

 

(c)                                  Consents; Defaults.

 

(i)                                     Governmental and Third Party Approvals. 
The Credit Parties shall have received all material governmental, shareholder
and third party consents and approvals necessary (or any other material consents
as determined in the reasonable discretion of the Administrative Agent) in
connection with the Transactions contemplated by this Agreement and the other
Loan Documents and the other transactions contemplated hereby and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Credit Parties or such other transactions or
that could seek or threaten any of the foregoing, and no law or regulation shall
be applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have such effect.

 

(ii)                                  No Injunction, Etc.  No action,
proceeding, investigation, regulation or legislation shall have been instituted,
threatened or proposed before any Governmental Authority to enjoin, restrain or
prohibit, or to obtain substantial damages in respect of, or which is related to
or arises out of this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby, or which, in the
Administrative Agent’s sole discretion, would make it inadvisable to consummate
the Transactions contemplated by this Agreement or the other Loan Documents or
the consummation of the transactions contemplated hereby or thereby.

 

(d)                                 Financial Matters.

 

(i)                                     Financial Statements.  The
Administrative Agent shall have received the audited Consolidated balance sheet
of the Borrower and its Subsidiaries as of the Fiscal Year 2014, and the related
audited statements of income and stockholders’ equity and cash flows for the
Fiscal Year then ended.

 

(ii)                                  Payment at Closing.  The Borrower shall
have paid (A) to the Administrative Agent, the Arrangers and the Lenders the
fees set forth or referenced in Section 5.3 and any other accrued and unpaid
fees or commissions due hereunder, (B) all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus (unless not required by the Administrative Agent) such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent) and (C) to any other Person such amount as may be
due thereto in connection with the Transactions contemplated hereby, including
all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.

 

(e)                                  Miscellaneous.

 

(i)                                     Debt Ratings.  The Borrower and its
Subsidiaries shall have received (A) a Moody’s Rating of Baa3 (with a stable or
better outlook) or a higher rating and (B) an S&P Rating of BBB- (with a stable
or better outlook) or a higher rating.

 

60

--------------------------------------------------------------------------------


 

(ii)                                  Notice of Borrowing.  The Administrative
Agent shall have received a Notice of Borrowing from the Borrower in accordance
with Section 2.3(a), and a Notice of Account Designation specifying the account
or accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.

 

(iii)                               Existing Credit Agreement.  The Indebtedness
outstanding under the Existing Credit Agreement shall have been refinanced, or
shall be refinancing substantially simultaneously with the initial Extensions of
Credit.

 

(iv)                              PATRIOT Act.  The Borrower shall have provided
to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the Act, applicable “know your customer” and anti-money
laundering rules and regulations.

 

(v)                                 Other Documents.  All opinions, certificates
and other instruments and all proceedings in connection with the transactions
contemplated by this Agreement shall be satisfactory in form and substance to
the Administrative Agent.  The Administrative Agent shall have received copies
of all other documents, certificates and instruments reasonably requested
thereby, with respect to the transactions contemplated by this Agreement.

 

Without limiting the generality of the provisions of the last paragraph of
Section 13.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

Section 6.2                                    Conditions to All Extensions of
Credit.  The obligations of the Lenders to make or participate in any Extensions
of Credit (including the initial Extension of Credit) and/or to convert or
continue any Loans and/or the obligation of the Issuing Lender to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, continuation, conversion,
issuance or extension date:

 

(a)                                 Continuation of Representations and
Warranties.  The representations and warranties contained in Article VII shall
be true and correct in all material respects on and as of such borrowing,
continuation, conversion, issuance or extension date with the same effect as if
made on and as of such date, except for any representation and warranty
expressly made only as of an earlier date, which representation and warranty
shall remain true and correct in all material respects as of such earlier date,
provided that any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects on and as of such respective dates.

 

(b)                                 No Existing Default.  No Default or Event of
Default shall have occurred and be continuing (i) on the borrowing, continuation
or conversion date with respect to such Loan or after giving effect to the Loans
to be made, continued or converted on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.

 

(c)                                  Notices.  The Administrative Agent shall
have received a Notice of Borrowing or Notice of Conversion/Continuation, as
applicable, from the Borrower in accordance with Section 2.3(a) or Section 5.2,
as applicable.

 

61

--------------------------------------------------------------------------------


 

(d)                                 No Material Adverse Effect.  No event shall
have occurred or circumstance shall exist that (either alone or in combination
with other events or circumstances) has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

(e)                                  Additional Documents.  The Administrative
Agent shall have received each additional document, instrument, legal opinion or
other item reasonably requested by it.

 

(f)                                   New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Extensions of Credit, each of the Credit
Parties hereby jointly and severally represents and warrants to the
Administrative Agent and the Lenders, both before and after giving effect to the
transactions contemplated hereunder, which representations and warranties shall
be deemed made on the Closing Date and on and as of each borrowing,
continuation, conversion, issuance or extension date hereunder, that:

 

Section 7.1                                    Organization; Power;
Qualification.  Each Credit Party and each Subsidiary thereof is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, has the power and authority to own its Properties
and to carry on its business as now being and hereafter proposed to be conducted
and is duly qualified and authorized to do business in each jurisdiction in
which the character of its Properties or the nature of its business requires
such qualification and authorization, except in jurisdictions where the failure
to be so qualified and authorized to do business could not reasonably be
expected to result in a Material Adverse Effect.  The jurisdictions in which
each Credit Party and each Subsidiary thereof are organized and qualified to do
business as of the Closing Date are described on Schedule 7.1.

 

Section 7.2                                    Subsidiaries and Capitalization;
Material Domestic Subsidiaries and Material First-Tier Foreign Subsidiaries. 
Each Subsidiary of each Credit Party as of the Closing Date is listed on
Schedule 7.2A.  All outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable (subject to capital calls for
non-corporations), with no personal liability attaching to the ownership
thereof, and not subject to any preemptive or similar rights, except as
described in Schedule 7.2A.  The shareholders or other owners, as applicable, of
each Credit Party (other than Borrower) and the Material First-Tier Foreign
Subsidiaries and the number of shares owned by each as of the Closing Date are
described on Schedule 7.2A.  As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of any Credit Party (other than Borrower) or any Material First-Tier
Foreign Subsidiary, except as described on Schedule 7.2A.  Each Material
Domestic Subsidiary of the Borrower as of the Closing Date, and each Material
First-Tier Foreign Subsidiary of the Borrower as of the Closing Date, is listed
on Schedule 7.2B.

 

Section 7.3                                    Authorization Enforceability. 
Each Credit Party has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and

 

62

--------------------------------------------------------------------------------


 

performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms.  This Agreement and each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party that is a party thereto, and each such
document constitutes the legal, valid and binding obligation of each Credit
Party that is a party thereto, enforceable in accordance with its terms, except
as such enforceability may be limited by any Debtor Relief Laws from time to
time in effect which affect the enforcement of creditors’ rights in general and
the availability of equitable remedies.

 

Section 7.4                                    Compliance of Agreement, Loan
Documents and Borrowing with Laws, Etc.  The execution, delivery and performance
by each Credit Party and each Material First-Tier Foreign Subsidiary of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (a) require any Governmental Approval or violate
any Applicable Law relating to any Credit Party or any Material First-Tier
Foreign Subsidiary, (b) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party or any Material First-Tier Foreign Subsidiary,
(c) conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person except to the extent that any such conflict, breach or default
could not individually or in the aggregate reasonably be expected to have a
Material Adverse Effect, (d) result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Liens arising under the Loan Documents or (e) require any
consent or authorization of, filing with (other than filings required to be made
with the SEC), or other act in respect of, an arbitrator or Governmental
Authority, and no consent or approval of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement other than (i) consents or approvals that have been obtained
and that are still in force and effect or third party approvals or consents
which, if not made or obtained could not reasonably be expected to have a
Material Adverse Effect and (ii) consents, recordings or filings with respect to
the Security Document as specified therein.

 

Section 7.5                                    Compliance with Law; Governmental
Approvals.  Each Credit Party and each Subsidiary thereof (a) has all
Governmental Approvals required by any Applicable Law for it to conduct its
business, each of which is in full force and effect, is final and not subject to
review on appeal and is not the subject of any pending or, to the best of its
knowledge, threatened attack by direct or collateral proceeding, (b) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws relating to it or any of its respective
properties except to the extent that any such non-compliance could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect and (c) has timely filed all material reports, documents and
other materials required to be filed by it under all Applicable Laws, with any
Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law, except in each case where
the failure to have, comply or file could not reasonably be expected to have a
Material Adverse Effect.

 

Section 7.6                                    Tax Returns and Payments.  Each
Credit Party and each Subsidiary thereof has duly filed or caused to be filed
all federal, state, local and other tax returns required by Applicable Law to be
filed, and has paid, or made adequate provision for the payment of, all federal,
state, local and other taxes, assessments and governmental charges or levies
upon it and its property, income, profits and assets which are due and payable
(other than (A) any amount the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of the relevant Credit
Party or (B) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect).  Such returns accurately

 

63

--------------------------------------------------------------------------------


 

reflect in all material respects all liability for taxes of any Credit Party or
any Subsidiary thereof for the periods covered thereby.  There is no ongoing
audit or examination or, to the knowledge of the Borrower, other investigation
by any Governmental Authority of the tax liability of any Credit Party or any
Subsidiary thereof, in each case that could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.  No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party and (b) Permitted Liens or (c) to the extent such Lien or
claim could not reasonably be expected to have a Material Adverse Effect).  The
charges, accruals and reserves on the books of each Credit Party and each
Subsidiary thereof in respect of federal, state, local and other taxes for all
Fiscal Years and portions thereof since the organization of any Credit Party or
any Subsidiary thereof are in the judgment of the Borrower adequate, and the
Borrower does not anticipate any additional taxes or assessments of a material
amount for any of such years.

 

Section 7.7                                    Intellectual Property Matters. 
Each Credit Party and each Subsidiary thereof owns or possesses rights to use
all material franchises, licenses, copyrights, copyright applications, patents,
patent rights or licenses, patent applications, trademarks, trademark rights,
service mark, service mark rights, trade names, trade name rights, copyrights
and other rights with respect to the foregoing which are reasonably necessary to
conduct its business.  No event has occurred which permits, or after notice or
lapse of time or both would permit, the revocation or termination of any such
rights, and no Credit Party nor any Subsidiary thereof is liable to any Person
for infringement under Applicable Law with respect to any such rights as a
result of its business operations, except as could not reasonably be expected to
have a Material Adverse Effect.

 

Section 7.8                                    Environmental Matters.

 

(a)                                 The properties currently owned, leased or
operated by each Credit Party and each Subsidiary thereof do not contain, and to
their knowledge have not previously contained, any Hazardous Materials in
amounts or concentrations which (i) constitute or constituted a violation of
applicable Environmental Laws or require remediation or removal thereunder,
(ii) could reasonably be expected to give rise to an Environmental Claim, or
(iii) could reasonably be expected to materially interfere with the continued
operation of such properties or, to the knowledge of each Credit Party and each
Subsidiary thereof, materially impair the fair saleable value thereof;

 

(b)                                 (i) The operations of each Credit Party and
its Subsidiaries are in compliance, and, to the knowledge of each Credit Party
and each Subsidiary thereof, except for matters which have been resolved, have
been in compliance, in all material respects with applicable Environmental Laws;
(ii) except as could not reasonably be expected to have a Material Adverse
Effect, each Credit Party and its Subsidiaries has all Governmental Approvals
required by any Environmental Law for it to conduct its business, each of which
is in full force and effect, is final and not subject to review on appeal and is
not the subject of any pending or, to the best of its knowledge, threatened
attack by direct or collateral proceeding and is in compliance with such
Governmental Approvals.

 

(c)                                  Except for matters which have been fully
resolved, neither any Credit Party nor any Subsidiary thereof has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding compliance with Environmental Laws or the release,
disposal, remediation or removal of any Hazardous Materials and, to the
knowledge of each Credit Party and its Subsidiaries as of the Closing Date, no
such notice is being threatened by any Person;

 

64

--------------------------------------------------------------------------------


 

(d)                                 To the knowledge of each Credit Party and
its Subsidiaries, Hazardous Materials have not been shipped off-site by any
Credit Party or its Subsidiaries in material violation of any Environmental Laws
or in a manner that could reasonably be expected to result in any material
Environmental Claim against any Credit Party or any of its Subsidiaries;

 

(e)                                  No judicial proceedings or governmental or
administrative action is pending, or, to the knowledge of the Borrower and its
Subsidiaries, threatened, under any Environmental Law to which any Credit Party
or any Subsidiary thereof is or will be named as a potentially responsible party
with respect to such properties or operations conducted in connection therewith,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements, outstanding under any Environmental Law with respect to the
operations of or real property currently owned, leased or used by any Credit
Party or any Subsidiary thereof that could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect;

 

(f)                                   There has been no release, or to the
knowledge of any Credit Party or its Subsidiaries, threat of release, of
Hazardous Materials at or from properties currently owned, leased or operated by
any Credit Party or any Subsidiary, now or in the past, or at or from any
properties formerly owned, leased or operated by any Credit Party or any
Subsidiary during the time of such ownership, lease or operation, in violation
of or in amounts or in a manner that could reasonably be expected to result in
an Environmental Claim that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; and

 

(g)                                  The representations and warranties made
pursuant to this Section 7.8 are the exclusive representations and warranties
contained in this Agreement regarding (i) compliance with or liability under
Environmental Laws, (ii) Environmental Claims, or (iii) Hazardous Materials.

 

Section 7.9                                    Employee Benefit Matters.

 

(a)                                 As of the Closing Date, neither any Credit
Party nor any of its Domestic Subsidiaries maintains or contributes to, or has
any obligation under, any Employee Benefit Plan and no ERISA Affiliate maintains
or contributes to, or has any obligation under, any Pension Plan or
Multiemployer Plan, in each case other than those identified on Schedule 7.9.

 

(b)                                 Each Credit Party and each ERISA Affiliate
is in compliance with all applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired
and except where a failure to so comply could not reasonably be expected to have
a Material Adverse Effect.  Each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the Code has been determined by the Internal
Revenue Service to be so qualified, and each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code except for such plans
that have not yet received determination letters but for which the remedial
amendment period for submitting a determination letter has not yet expired or
except for preapproved master, prototype or similar plans that are subject to an
opinion letter promulgated by the Internal Revenue Service on which the adopting
plan sponsor is entitled to rely.  No liability has been incurred by any Credit
Party or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  As of the Closing Date, no Pension Plan has
been terminated, nor has any funding waiver from the Internal Revenue Service
been received or requested with respect to any Pension Plan, nor has any Credit
Party or any ERISA Affiliate failed to make any contributions or to pay any
amounts due and

 

65

--------------------------------------------------------------------------------


 

owing as required by Section 412 of the Code, Section 302 of ERISA or the terms
of any Pension Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan.

 

(d)                                 Except where the failure of any of the
following representations to be correct could not reasonably be expected to have
a Material Adverse Effect, neither any Credit Party nor any ERISA Affiliate
has:  (i) engaged in a nonexempt prohibited transaction described in Section 406
of the ERISA or Section 4975 of the Code, (ii) incurred any liability to the
PBGC which remains outstanding other than the payment of premiums, and there are
no premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Section 412 or Section 430
of the Code.

 

(e)                                  No Termination Event has occurred or is
reasonably expected to occur and no Pension Plan or Multiemployer Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA.

 

(f)                                   Except where the failure of any of the
following representations to be correct in all material respects could not
reasonably be expected to have a Material Adverse Effect, no proceeding, claim
(other than a benefits claim in the ordinary course of business), lawsuit and/or
investigation is existing or, to the knowledge of the Borrower and its Domestic
Subsidiaries after due inquiry, threatened concerning or involving any
(i) Employee Benefit Plan currently maintained or contributed to by any Credit
Party or any ERISA Affiliate, (ii) Pension Plan or (iii) Multiemployer Plan.

 

(g)                                  Neither any Credit Party nor any Domestic
Subsidiary thereof is a party to any contract, agreement or arrangement that
could, solely as a result of the delivery of this Agreement or the consummation
of transactions contemplated hereby, result in the payment of any “excess
parachute payment” within the meaning of Section 280G of the Code.

 

Section 7.10                             Margin Stock.  Neither any Credit Party
nor any Subsidiary thereof is engaged principally or as one of its activities in
the business of extending credit for the purpose of “purchasing” or “carrying”
any “margin stock” (as each such term is defined or used, directly or
indirectly, in Regulation U of the Board of Governors of the Federal Reserve
System).  No part of the proceeds of any of the Loans or Letters of Credit will
be used for purchasing or carrying margin stock or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X of such Board of Governors.  If requested by any Lender (through the
Administrative Agent) or the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U 1 referred to in
Regulation U.

 

Section 7.11                             Government Regulation.  Neither any
Credit Party nor any Domestic Subsidiary thereof is an “investment company” or a
company “controlled” by an “investment company” (as each such term is defined or
used in the Investment Company Act of 1940).

 

Section 7.12                             Material Contracts.  Other than as set
forth in Schedule 7.12, each Material Contract in effect as of the Closing Date
is, and after giving effect to the consummation of the transactions contemplated
by the Loan Documents will be, in full force and effect in accordance with the
terms thereof (except any such Material Contract that has expired by its
terms).  Neither any Credit Party nor any Subsidiary thereof is in breach of or
in default under any Material Contract where such breach or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

66

--------------------------------------------------------------------------------


 

Section 7.13                             Employee Relations.  Neither any Credit
Party nor any Domestic Subsidiary thereof is party to any collective bargaining
agreement nor has any labor union been recognized as the representative of its
employees except as set forth on Schedule 7.13.  Neither any Credit Party nor
any Subsidiary thereof knows of any pending, threatened or contemplated strikes,
work stoppage or other collective labor disputes involving its employees or
those of its Subsidiaries that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.14                             [Reserved].

 

Section 7.15                             Financial Statements.  The audited and
unaudited financial statements delivered pursuant to Section 6.1(e)(i) are
complete and correct and present fairly, in all material respects, on a
Consolidated basis the assets, liabilities and financial position of the
Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements and the
absence of footnotes from unaudited financial statements).  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP.  Such financial statements show all material
indebtedness and other material liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP.

 

Section 7.16                             No Material Adverse Change.  Since
December 31, 2014, there has been no material adverse change in the properties,
business, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, and no event has occurred or condition
arisen, either individually or in the aggregate, that could reasonably be
expected to have a Material Adverse Effect.

 

Section 7.17                             Solvency.  As of the Closing Date and
after giving effect to the Transactions, and on and as of each borrowing,
continuation, conversion or extension date hereunder, the Borrower and its
Subsidiaries, on a Consolidated Basis, are and will be Solvent.

 

Section 7.18                             Titles to Properties.  As of the
Closing Date, the real property listed on Schedule 7.18 constitutes all of the
real property of a material nature that is owned, leased, subleased or used by
any Credit Party or any of its Subsidiaries.  Each Credit Party and each
Subsidiary thereof has such title to the real property owned or leased by it as
is necessary or desirable to the conduct of its business and valid and legal
title to all of its personal property and assets, except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 7.19                             Litigation.  There are no actions,
suits or proceedings pending or, to the knowledge of the Borrower and its
Subsidiaries, threatened against or in any other way relating adversely to or
affecting any Credit Party or any Subsidiary thereof or any of their respective
properties in any court or before any arbitrator of any kind or before or by any
Governmental Authority that (a) has or could reasonably be expected to have a
Material Adverse Effect, or (b) materially and adversely affects any Transaction
contemplated hereby.

 

Section 7.20                             Absence of Defaults.  No event has
occurred or is continuing (a) which constitutes a Default or an Event of
Default, or (b) which constitutes, or which with the passage of time or giving
of notice or both would constitute, a default or event of default by any Credit
Party or any Subsidiary thereof under any Material Contract or judgment, decree
or order to which any Credit Party or any Subsidiary thereof is a party or by
which any Credit Party or any Subsidiary thereof or any of their respective
properties may be bound or which would require any Credit Party or any
Subsidiary thereof to make any payment thereunder prior to the scheduled
maturity date therefore that, in any case under this

 

67

--------------------------------------------------------------------------------


 

clause (b), could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 7.21                             Senior Indebtedness Status.  The
Obligations of each Credit Party under this Agreement and each of the other Loan
Documents (a) ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness and at least equal in priority to all
senior secured or unsecured Indebtedness of each such Person and (b) is
designated as “Senior Indebtedness” under all instruments and documents, now or
in the future, relating to all Subordinated Indebtedness.

 

Section 7.22                             Anti-Corruption Laws and Sanctions. 
None of (a) the Borrower, any Subsidiary or to the knowledge of the Borrower or
such Subsidiary any of their respective directors, officers, employees or
affiliates, or (b) to the knowledge of the Borrower, any agent or representative
of the Borrower or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby is a Sanctioned
Person or the subject or target of any Sanctions.

 

Section 7.23                             Investment Bankers’ and Similar Fees. 
Neither any Credit Party nor any Subsidiary thereof has any obligation to any
Person in respect of any finders’, brokers’, investment banking or other similar
fee in connection with any of the Transactions.

 

Section 7.24                             Disclosure.  The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any Credit Party and any Subsidiary
thereof are subject, and all other matters known to them, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  No written financial statement, material report, material certificate
or other written material information furnished by or on behalf of any Credit
Party or any Subsidiary thereof to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken together as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, the Credit Parties only represent
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

 

ARTICLE VIII

 

FINANCIAL INFORMATION AND NOTICES

 

Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash, all Commitments have been terminated and all Letters
of Credit have been terminated or expired (or been Cash Collateralized), each
Credit Party will furnish to the Administrative Agent (which shall make such
information available to the Lenders in accordance with its customary practice):

 

Section 8.1                                    Financial Statements and
Projections.

 

(a)                                 Quarterly Financial Statements.  As soon as
practicable and in any event within forty-five (45) days (or, if earlier, five
(5) Business Days after the date of any required public filing thereof) after
the end of the first three Fiscal Quarters of each Fiscal Year (commencing with
the Fiscal Quarter ended on or about March 31, 2015), an unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries as of the close of such
Fiscal Quarter and unaudited Consolidated statements of income, retained
earnings and cash flows and a report containing management’s discussion and
analysis of such

 

68

--------------------------------------------------------------------------------


 

financial statements for the Fiscal Quarter then ended and that portion of the
Fiscal Year then ended, including the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of and
for the corresponding period in the preceding Fiscal Year and prepared by the
Borrower in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.

 

(b)                                 Annual Financial Statements.  As soon as
practicable and in any event within seventy-five (75) days (or, if earlier, five
(5) Business Days after the date of any required public filing thereof) after
the end of each Fiscal Year (commencing with the Fiscal Year 2015), an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, retained
earnings and cash flows and a report containing management’s discussion and
analysis of such financial statements for the Fiscal Year then ended, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year;
provided, however, that the Foreign Subsidiaries identified on Schedule 8.1 may
be excluded from such audit.  Such annual financial statements shall be audited
by an independent certified public accounting firm of recognized national
standing acceptable to the Administrative Agent, and shall be accompanied by a
report and opinion thereon by such certified public accountants that is not
qualified with respect to scope limitations imposed by the Borrower or any of
its Subsidiaries or subject to any “going concern” or similar qualification or
with respect to accounting principles followed by the Borrower or any of its
Subsidiaries not in accordance with GAAP.

 

(c)                                  Material Domestic Subsidiaries and Material
First-Tier Foreign Subsidiaries.  On or after the occurrence of a Collateral and
Guaranty Trigger Event, at each time financial statements are delivered pursuant
to Section 8.1(a) or Section 8.1(b), information in reasonable form and detail
which certifies as to the Material Domestic Subsidiaries and Material First-Tier
Foreign Subsidiaries then in existence, and, if and to the extent so requested
by the Administrative Agent, calculations of the then current aggregate book
value (determined in accordance with GAAP) of the tangible assets of any
Domestic Subsidiary or Foreign Subsidiary directly owned by the Borrower and/or
any Domestic Subsidiary(ies).

 

Section 8.2                                    Officer’s Compliance
Certificate.  At each time financial statements are delivered pursuant to
Section 8.1(a) or 8.1(b) and at such other times as the Administrative Agent
shall reasonably request, an Officer’s Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower.

 

Section 8.3                                    Other Reports.

 

(a)                                 Promptly upon receipt thereof, copies of all
reports, if any, submitted to any Credit Party, any Domestic Subsidiary thereof
or any Foreign Subsidiary thereof that is the subject of a going concern
disclosure or has received a qualified adverse audit report or any of their
respective boards of directors or other applicable governing body by their
respective independent public accountants in connection with their auditing
function, including, without limitation, any management report and any
management responses thereto;

 

69

--------------------------------------------------------------------------------


 

(b)                                 Promptly upon the request thereof, such
other information and documentation required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations (including, without limitation, the Act), as from time to time
reasonably requested by the Administrative Agent or any Lender; and

 

(c)                                  Such other information regarding the
operations, business affairs and financial condition of any Credit Party or any
Subsidiary thereof as the Administrative Agent or any Lender may reasonably
request.

 

Section 8.4                                    Notice of Litigation and Other
Matters.  Prompt (but in no event later than ten (10) days after any Responsible
Officer of any Credit Party obtains knowledge thereof) telephonic and written
notice of:

 

(a)                                 the commencement of all proceedings and
investigations by or before any Governmental Authority and all actions and
proceedings in any court or before any arbitrator against or involving any
Credit Party or any Subsidiary thereof or any of their respective properties,
assets or businesses that, if adversely determined, could reasonably be expected
to have a Material Adverse Effect;

 

(b)                                 any notice of any violation received by any
Credit Party or any Subsidiary thereof from any Governmental Authority
including, without limitation, any notice of violation of Environmental Laws
which in any such case could reasonably be expected to have a Material Adverse
Effect;

 

(c)                                  any labor controversy that has resulted in,
or threatens to result in, a strike or other work action against any Credit
Party or any Subsidiary thereof and that could reasonably be expected to have a
Material Adverse Effect;

 

(d)                                 any attachment, judgment, lien, levy or
order exceeding the Threshold Amount that may be assessed against or threatened
against any Credit Party or any Subsidiary thereof;

 

(e)                                  (i) any Default or Event of Default or
(ii) any event or circumstance which constitutes or which with the passage of
time or giving of notice or both would constitute a default or event of default
under any Material Contract to which the Borrower or any of its Subsidiaries is
a party or by which the Borrower or any Subsidiary thereof or any of their
respective properties may be bound which could reasonably be expected to have a
Material Adverse Effect;

 

(f)                                   (i) any unfavorable determination letter
from the Internal Revenue Service regarding the qualification of an Employee
Benefit Plan under Section 401(a) of the Code (along with a copy thereof),
(ii) all notices received by any Credit Party or any ERISA Affiliate of the
PBGC’s intent to terminate any Pension Plan or to have a trustee appointed to
administer any Pension Plan, (iii) all notices received by any Credit Party or
any ERISA Affiliate from a Multiemployer Plan sponsor concerning the imposition
or amount of withdrawal liability pursuant to Section 4202 of ERISA and (iv) the
Borrower obtaining knowledge or reason to know that any Credit Party or any
ERISA Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of
Section 4041(c) of ERISA;

 

(g)                                  any event or circumstance which makes any
of the representations set forth in Article VII that is subject to materiality
or Material Adverse Effect qualifications inaccurate in any respect or any event
or circumstance which makes any of the representations set forth in Article VII
that is not subject to materiality or Material Adverse Effect qualifications
inaccurate in any material respect;

 

70

--------------------------------------------------------------------------------


 

(h)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(i)                                     promptly, and in any event within ten
(10) Business Days after receipt thereof by any Credit Party or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation by such agency regarding financial or
other operational results of any Credit Party or any Subsidiary thereof; and

 

(j)                                    (i) any announcement of any change in
either the Moody’s Rating or the S&P Rating and (ii) any request by the Borrower
to any rating agency that such agency not maintain the Borrower’s corporate or
corporate family rating, as applicable.

 

Documents required to be delivered pursuant to this Article may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
in Section 14.1 or when such document is filed on EDGAR or the equivalent
thereof with the SEC; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (A) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (B) the Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents.  Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Officer’s Compliance Certificates required by Section 8.2 to
the Administrative Agent.  Except for such Officer’s Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”).  The Borrower hereby agrees that,
so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered under the Exchange Act, registered under the
Securities Act of 1933, as amended, or issued pursuant to a private offering or
is actively contemplating issuing any such securities, it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the Issuing Lender and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state

 

71

--------------------------------------------------------------------------------


 

securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 14.10);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”  Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.

 

Section 8.5                                    Accuracy of Information.  All
written information, reports, statements and other papers and data furnished by
or on behalf of any Credit Party or any Subsidiary thereof to the Administrative
Agent or any Lender whether pursuant to this Article VIII or any other provision
of this Agreement, or any of the Security Documents, shall, at the time the same
is so furnished, comply with the representations and warranties set forth in
Section 7.24.

 

ARTICLE IX

 

AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash, all Commitments have been terminated and all Letters
of Credit have been terminated or expired (or been Cash Collateralized), each
Credit Party will, and will cause each of its Subsidiaries to:

 

Section 9.1                                    Preservation of Corporate
Existence and Related Matters.  Except as permitted by Section 11.4 and except
as could not reasonably be expected to result in a Material Adverse Effect,
preserve and maintain its separate corporate or other entity existence and all
rights, franchises, licenses and privileges necessary to the conduct of its
business, and qualify and remain qualified as a foreign corporation or other
entity and authorized to do business in each jurisdiction where the nature and
scope of its activities require it to so qualify under Applicable Law.

 

Section 9.2                                    Maintenance of Property and
Licenses.

 

(a)                                 In addition to the requirements of any of
the Security Documents, protect and preserve all Properties necessary and
material to the conduct of its business, including material copyrights, patents,
trade names, service marks and trademarks; maintain in good working order and
condition, ordinary wear and tear excepted, all material buildings, equipment
and other tangible real and personal property; and from time to time make or
cause to be made all repairs, renewals and replacements thereof and additions to
such Property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner.

 

(b)                                 Maintain, in full force and effect in all
material respects, each and every material license, permit, certification,
qualification, approval or franchise issued by any Governmental Authority
required for each of them to conduct their respective businesses as presently
conducted.

 

Section 9.3                                    Insurance.  Maintain insurance
with financially sound and reputable insurance companies against at least such
risks and in at least such amounts as are customarily maintained by similar
businesses and as may be required by Applicable Law (including, without
limitation, hazard and business interruption insurance).  All such insurance
shall (a) provide that no cancellation or material modification thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, and (b) with respect to liability insurance, name the
Administrative Agent as an additional insured party thereunder.  On the Closing
Date and from time to time thereafter, deliver to the

 

72

--------------------------------------------------------------------------------


 

Administrative Agent upon its request information in reasonable detail as to the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.  Notwithstanding the foregoing sentences
of this Section 9.3, any Credit Party or any Foreign Subsidiary may self-insure
against such risks and in such amounts as are customary in the Borrower’s
industry.

 

Section 9.4                                    Accounting Methods and Financial
Records.  Maintain a system of accounting, and keep proper books, records and
accounts (which shall be true and complete in all material respects) as may be
required or as may be necessary to permit the preparation of financial
statements in accordance with GAAP and in compliance with the regulations of any
Governmental Authority having jurisdiction over it or any of its properties.

 

Section 9.5                                    Payment of Taxes and Other
Obligations.  Pay and perform (a) all taxes, assessments and other governmental
charges that may be levied or assessed upon it or any of its Property and
(b) all other indebtedness, obligations and liabilities in accordance with
customary trade practices, except where the validity or amount thereof is
contested in good faith and the Borrower or such Subsidiary has adequate
reserves with respect thereto in accordance with GAAP or the failure to make
payment could not reasonably be expected to result in a Material Adverse Effect.

 

Section 9.6                                    Compliance With Laws and
Approvals.  Observe and remain in compliance in all material respects with all
Applicable Laws and maintain in full force and effect all Governmental Approvals
of a material nature, in each case applicable to the conduct of its business.

 

Section 9.7                                    Environmental Laws.  In addition
to and without limiting the generality of Section 9.6, (a) comply in all
material respects with, and use reasonable efforts to require such compliance by
all tenants and subtenants with, applicable Environmental Laws and obtain and
comply with and maintain, and use reasonable efforts to require that all tenants
and subtenants, if any, obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, (b) promptly comply in all
material respects with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws and satisfy all successful, final,
non-appealable Environmental Claims brought by any Person, including without
limitation the investigation, sampling, remediation, removal and monitoring of
Hazardous Materials, and (c) defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Borrower or any
such Subsidiary, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except (i) to the extent that any of
the foregoing directly result from the gross negligence or willful misconduct of
the party seeking indemnification therefor, as determined by a court of
competent jurisdiction by final nonappealable judgment or (ii) to the extent
that any of the foregoing relate solely to conditions which first occur or come
into existence after the consummation of a foreclosure or a deed in lieu of
foreclosure with respect to the real Property involved as to which neither any
Credit Party nor any of its Subsidiaries has any control and either (A) such
conditions result from the negligence or willful misconduct of the party seeking
indemnification therefor, as determined by a court of competent jurisdiction by
a final nonappealable judgment, or (B) such conditions first occur or come into
existence more than two years after the consummation of such foreclosure or deed
in lieu of foreclosure.

 

73

--------------------------------------------------------------------------------


 

Section 9.8                                    Compliance with ERISA.  In
addition to and without limiting the generality of Section 9.6, (a) except where
the failure to so comply could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) comply with all applicable
provisions of ERISA, the Code and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans, (ii) not take any action
or fail to take action the result of which could reasonably be expected to
result in a liability to the PBGC or to a Multiemployer Plan, (iii) not
participate in any prohibited transaction that could result in any civil penalty
under ERISA or tax under the Code and (iv) operate each Employee Benefit Plan in
such a manner that will not incur any tax liability under Section 4980B of the
Code or any liability to any qualified beneficiary as defined in Section 4980B
of the Code and (b) furnish to the Administrative Agent upon the Administrative
Agent’s request such additional information about any Employee Benefit Plan as
may be reasonably requested by the Administrative Agent.

 

Section 9.9                                    Compliance with Agreements. 
Comply in all respects with each term, condition and provision of all leases,
agreements and other instruments entered into in the conduct of its business
including, without limitation, any Material Contract except to the extent that
any non-compliance could not reasonably be expected to have a Material Adverse
Effect; provided, that the Borrower or any such Subsidiary may contest any such
lease, agreement or other instrument in good faith through applicable
proceedings so long as adequate reserves are maintained in accordance with GAAP.

 

Section 9.10                             Visits and Inspections; Lender
Meetings.  Permit representatives of the Administrative Agent or any Lender,
from time to time upon prior reasonable notice and at such times during normal
business hours, at the Borrower’s expense, to visit and inspect its properties;
inspect, audit and make extracts from its books, records and files, including,
but not limited to, management letters prepared by independent accountants; and
discuss with its principal officers, and its independent accountants, its
business, assets, liabilities, financial condition, results of operations and
business prospects, provided that so long as no Event of Default has occurred
and is continuing, the Borrower shall be entitled to advance notice of, and an
opportunity to be present and participate in, any discussions with its
independent accountants.  Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent or any Lender may do any of the
foregoing at any time without advance notice.

 

Upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and Lenders once during
each Fiscal Year, which meeting will be held at the Borrower’s corporate offices
(or such other location as may be agreed to by the Borrower and the
Administrative Agent) at such time as may be agreed by the Borrower and the
Administrative Agent.

 

Section 9.11                             Covenant to Guaranty and Provide
Security.

 

(a)                                 Collateral and Guaranty Trigger Event.  Upon
the occurrence of a Collateral and Guaranty Trigger Event, at the Borrower’s
sole cost and expense, promptly (and in any event within 30 days from such
Collateral and Guaranty Trigger Event, or such longer period as agreed to by the
Administrative Agent in its sole discretion):

 

(i)                                     cause each Material Domestic Subsidiary
to execute and deliver to the Administrative Agent (A) a Subsidiary Guaranty
Agreement and (B) if applicable, a joinder agreement in form and substance
satisfactory to the Administrative Agent with respect to this Agreement,

 

(ii)                                  cause the Borrower and each Material
Domestic Subsidiary to grant a security interest in all Collateral (subject to
the exceptions specified in the Pledge Agreement) owned by such Material
Domestic Subsidiary and comply with the requirements set forth in
Section 9.11(b)

 

74

--------------------------------------------------------------------------------


 

and 9.11(c) with respect to each Material Domestic Subsidiary and each Material
Foreign Subsidiary in existence on the date of such Collateral and Guaranty
Trigger Event,

 

(iii)                               deliver to the Administrative Agent such
documents and certificates referred to in Section 6.1(b) and 6.1(e)(iv) as may
be reasonably requested by the Administrative Agent,

 

(iv)                              deliver to the Administrative Agent such
updated Schedules to the Loan Documents as reasonably requested by the
Administrative Agent with respect to such Material Domestic Subsidiary, and

 

(v)                                 deliver to the Administrative Agent such
other documents and take such actions as may be reasonably requested by the
Administrative Agent (including legal opinions) to provide to the Administrative
Agent, for the benefit of the Lenders and the other Secured Parties, valid and
perfected first priority Liens and security interests (subject to Permitted
Liens) in the Collateral of the Borrower and such Material Domestic Subsidiary
(or to evidence or confirm the provision thereof), all in form, content and
scope reasonably satisfactory to the Administrative Agent.

 

(b)                                 Additional Material Domestic Subsidiaries. 
At all times after the occurrence of a Collateral and Guaranty Trigger Event,
notify the Administrative Agent upon the creation or acquisition of any Material
Domestic Subsidiary and of any Domestic Subsidiary becoming a Material Domestic
Subsidiary and, with respect to any Material Domestic Subsidiary so created or
acquired or becoming such, and promptly thereafter (and in any event within
thirty (30) days after such creation or acquisition or occurrence and as such
time period may be extended by the Administrative Agent in its sole discretion),
cause such Material Domestic Subsidiary to (i) execute and deliver to the
Administrative Agent a duly executed Joinder Agreement, (ii) comply with the
requirements of Section 9.11(c), as applicable, (iii) deliver to the
Administrative Agent such documents and certificates referred to in
Section 9.11(a)(iii) as may be reasonably requested by the Administrative Agent,
(iv) deliver to the Administrative Agent such updated Schedules to the Loan
Documents as requested by the Administrative Agent with respect to such Material
Domestic Subsidiary, and (v) deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent (including
legal opinions) to provide to the Administrative Agent, for the benefit of the
Lenders and the other Secured Parties, valid and perfected first priority Liens
and security interests (subject to Permitted Liens) in the Collateral of such
Material Domestic Subsidiary (or to evidence or confirm the provision thereof),
all in form, content and scope reasonably satisfactory to the Administrative
Agent.

 

(c)                                  Additional Material First-Tier Foreign
Subsidiaries.  At all times after the occurrence of a Collateral and Guaranty
Trigger Event, notify the Administrative Agent upon the creation or acquisition
of any Material First-Tier Foreign Subsidiary and of any Foreign Subsidiary
becoming a Material First-Tier Foreign Subsidiary and, promptly thereafter (and
in any event within ninety (90) days after such creation or acquisition or
occurrence and as such time period may be extended by the Administrative Agent
in its sole discretion), (i) deliver to the Administrative Agent a Pledge
Agreement and/or Foreign Subsidiary Pledge Agreement pledging sixty-five percent
(65%) of the total outstanding voting Capital Stock (and one hundred percent
(100%) of the non-voting Capital Stock) of any such Material First-Tier Foreign
Subsidiary as security for the Obligations and a consent thereto executed by
such Material First-Tier Foreign Subsidiary (including, without limitation, if
applicable, original stock certificates (or the equivalent thereof pursuant to
the Applicable Laws and practices of any relevant foreign jurisdiction)
evidencing such portion of the Capital Stock of such Material First-Tier Foreign
Subsidiary, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof),
(ii) deliver to the Administrative Agent such documents and certificates
referred to in Section 9.11(a)(iii) as may be reasonably requested by the
Administrative Agent, (iii) deliver to the

 

75

--------------------------------------------------------------------------------


 

Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with regard to such Material First-Tier Foreign
Subsidiary and (iv) deliver to the Administrative Agent such documents as may be
reasonably requested by the Administrative Agent (including legal opinions) to
provide to the Administrative Agent, for the benefit of the Lenders and the
other Secured Parties, valid and perfected first priority Liens and security
interests (subject to Permitted Liens) in such portion of the Capital Stock of
such Material First-Tier Foreign Subsidiary (or to evidence or confirm the
provision thereof), all in form, content and scope reasonably satisfactory to
the Administrative Agent.

 

(d)                                 Notwithstanding the foregoing, to the extent
any new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 9.11(a) or 9.11(b), as applicable, until the consummation of such
Permitted Acquisition (at which time, the surviving entity of the respective
merger transaction shall be required to so comply with Section 9.11(a) or
9.11(b), as applicable, within ten (10) Business Days after the consummation of
such Permitted Acquisition) or such longer period as consented to by the
Administrative Agent.

 

(e)                                  Notwithstanding the foregoing, the
provisions of this Section 9.11(b) and (c) shall not apply to assets as to which
the Administrative Agent and the Borrower shall reasonably determine that the
costs and burdens of obtaining a security interest therein or perfection thereof
outweigh the value of the security afforded thereby.

 

Section 9.12                             Use of Proceeds.  The Borrower shall
use the proceeds of the Extensions of Credit (a) to refinance the Indebtedness
outstanding under the Existing Credit Agreement (other than the Existing Letters
of Credit), (b) to finance the acquisition of Capital Assets, (c) for working
capital and general corporate purposes of the Borrower and its Subsidiaries,
including the payment of certain fees, commissions and expenses incurred in
connection with the Transactions and this Agreement, and (d) the repurchase of
the Borrower’s Capital Stock as and to the extent permitted by Section 11.6(d). 
The Borrower shall use the proceeds of any Incremental Term Loan and any
Incremental Revolving Credit Increase as permitted by Section 5.13.  The
Borrower will not request any Extension of Credit, and the Borrower shall not
use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Extension of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

Section 9.13                             Further Assurances.  From and after the
occurrence of a Collateral and Guaranty Trigger Event, to the extent required by
the Loan Documents, maintain the security interest created by the Security
Documents as a perfected, first priority security interest; and make, execute
and deliver all such additional and further acts, things, deeds, instruments and
documents as the Administrative Agent or the Required Lenders (through the
Administrative Agent) may reasonably require for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of renewing the rights of the Secured Parties with respect to the Collateral as
to which the Administrative Agent, for the ratable benefit of the Secured
Parties, has a perfected security interest pursuant hereto or thereto,
including, without limitation, filing any financing or continuation statements
under the UCC (or other similar laws) in effect in any jurisdiction with respect
to the security interests created hereby or by the other Loan Documents.

 

76

--------------------------------------------------------------------------------


 

Section 9.14                             Non-Consolidation.  Maintain (a) entity
records and books of account separate from those of any other entity which is an
Affiliate of such entity, (b) not commingle its funds or assets with those of
any other entity which is an Affiliate of such entity (except pursuant to cash
management systems reasonably acceptable to the Administrative Agent) and
(c) provide that its board of directors (or equivalent governing body) will hold
all appropriate meetings to authorize and approve such entity’s actions, which
meetings will be separate from those of other entities (except to the extent
that joint meetings are held generally consistent with the practices of the
Borrower and its Subsidiaries as in effect on the Closing Date).

 

Section 9.15                             Anti-Corruption Laws and Sanctions. 
The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its respective Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

ARTICLE X

 

FINANCIAL COVENANTS

 

Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash, all Commitments have been terminated and all Letters
of Credit have been terminated or expired (or been Cash Collateralized), the
Borrower and its Subsidiaries on a Consolidated basis will not:

 

Section 10.1                             Consolidated Total Leverage Ratio.  As
of the last day of any Fiscal Quarter, permit the Consolidated Total Leverage
Ratio to be greater than 2.50 to 1.00.

 

Section 10.2                             Consolidated Interest Coverage Ratio. 
As of the last day of any Fiscal Quarter, permit the Consolidated Interest
Coverage Ratio to be less than 3.50 to 1.00.

 

ARTICLE XI

 

NEGATIVE COVENANTS

 

Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash, all Commitments have been terminated and all Letters
of Credit have been terminated or expired (or been Cash Collateralized), the
Credit Parties will not, and will not permit any of their respective
Subsidiaries to:

 

Section 11.1                             Limitations on Indebtedness.

 

(a)                                 Borrower Indebtedness.  In the case of
solely the Borrower, create, incur, assume or suffer to exist any Indebtedness,
except:

 

(i)                                     the Obligations (excluding Indebtedness
and obligations owing under Hedge Agreements permitted pursuant to
Section 11.1(a)(ii));

 

(ii)                                  Indebtedness and obligations owing under
(A) Hedge Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes and (B) Cash Management Agreements entered into between the Borrower
and any Lender or an Affiliate of a Lender, as counterparty;

 

77

--------------------------------------------------------------------------------


 

(iii)                               Indebtedness existing on the Closing Date
and listed on Schedule 11.1, and any refinancings, refundings, renewals or
extensions thereof; provided that (A) the principal amount of such Indebtedness
is not increased at the time of such refinancing, refunding, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (B) the final maturity date and weighted average life of such
refinancing, refunding, renewal or extension shall not be prior to or shorter
than that applicable to the Indebtedness prior to such refinancing, refunding,
renewal or extension and (C) any refinancing, refunding, renewal or extension of
any Subordinated Indebtedness shall be (1) on subordination terms at least as
favorable to the Lenders, (2) no more restrictive on the Borrower and its
Subsidiaries than the Subordinated Indebtedness being refinanced, refunded,
renewed or extended and (3) in an amount not less than the amount outstanding at
the time of such refinancing, refunding, renewal or extension;

 

(iv)                              Indebtedness incurred in connection with
Capital Leases and purchase money Indebtedness in an aggregate amount, when
aggregated with the aggregate principal amount of Indebtedness of any Subsidiary
incurred pursuant to Section 11.1(b)(iv), not to exceed $75,000,000 at any time
outstanding;

 

(v)                                 Guaranty Obligations with respect to
Indebtedness permitted pursuant to subsections (b)(i) through (b)(v) of this
Section;

 

(vi)                              unsecured intercompany Indebtedness (A) owed
by the Borrower to any Domestic Subsidiary or (B)  owed by the Borrower to any
Foreign Subsidiary (provided, that such Indebtedness pursuant to this clause
(vi)(B) shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent);

 

(vii)                           Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or other similar instrument
drawn against insufficient funds in the ordinary course of business;

 

(viii)                        Indebtedness under performance bonds, surety
bonds, release, appeal and similar bonds, statutory obligations or with respect
to workers’ compensation claims, in each case incurred in the ordinary course of
business, and reimbursement obligations in respect of any of the foregoing;

 

(ix)                              Indebtedness consisting of promissory notes
issued to current or former officers, directors and employees (or their
respective family members, estates or trusts or other entities for the benefit
of any of the foregoing) of the Borrower or its Subsidiaries to purchase or
redeem Capital Stock or options of the Borrower permitted pursuant to
Section 11.6(c); provided that the aggregate principal amount of all such
Indebtedness shall not exceed $2,000,000 at any time outstanding;

 

(x)                                 Guaranty Obligations of the Borrower with
respect to Indebtedness of Fossil Partners, Fossil Group Europe GmbH, Fossil
Asia Pacific Ltd. and/or any other Foreign Subsidiary under the Commercial
Letter of Credit Facility incurred pursuant to Section 11.1(b)(x);

 

(xi)                              unsecured Guaranty Obligations arising with
respect to customary indemnification obligations owed to purchasers in
connection with Asset Dispositions permitted by Section 11.5;

 

78

--------------------------------------------------------------------------------


 

(xii)                           senior notes in an aggregate principal amount
not to exceed $400,000,000 at any time outstanding; provided that (A) no Default
or Event of Default exists immediately prior to or after the incurrence of such
Indebtedness, (B) the final maturity of such Indebtedness is no earlier than the
Revolving Credit Maturity Date then in effect, (C) at the time of the incurrence
thereof the covenants, defaults and similar provisions applicable to such
Indebtedness are, taken as a whole, not materially more restrictive than the
provisions contained in this Agreement and do not conflict in any material
respect with this Agreement and are, taken as a whole, otherwise on market terms
and conditions, and (D) prior to the occurrence of a Collateral and Guaranty
Trigger Event, such Indebtedness shall be unsecured;

 

(xiii)                        Indebtedness of a Person existing at the time
assets were acquired from such Person by the Borrower in connection with an
Investment permitted pursuant to Section 11.3, to the extent that (A) such
Indebtedness was not incurred in connection with, or in contemplation of, the
acquisition of such assets, (B) only the Borrower shall have any liability or
other obligation with respect to such Indebtedness and (C) the aggregate
outstanding principal amount of such Indebtedness, when aggregated with the
aggregate principal amount of Indebtedness of Subsidiaries of the Borrower
incurred pursuant to Section 11.1(b)(v), does not exceed $30,000,000 at any time
outstanding; and

 

(xiv)                       additional Indebtedness so long as the Payment
Conditions are satisfied at the time of the incurrence thereof.

 

(b)                                 Subsidiary Indebtedness.  In the case of
solely any Subsidiary create, incur, assume or suffer to exist any Indebtedness,
except:

 

(i)                                     Guaranty Obligations with respect to
(A) the Obligations and (B) any Indebtedness incurred under Section 11.1(b)(ii);

 

(ii)                                  Indebtedness and obligations owing under
(A) Hedge Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes and (B) Cash Management Agreements entered into between any Subsidiary
and any Lender or an Affiliate of a Lender, as counterparty;

 

(iii)                               Indebtedness existing on the Closing Date
and listed on Schedule 11.1, and any refinancings, refundings, renewals or
extensions thereof; provided that (A) the principal amount of such Indebtedness
is not increased at the time of such refinancing, refunding, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (B) the final maturity date and weighted average life of such
refinancing, refunding, renewal or extension shall not be prior to or shorter
than that applicable to the Indebtedness prior to such refinancing, refunding,
renewal or extension and (C) any refinancing, refunding, renewal or extension of
any Subordinated Indebtedness shall be (1) on subordination terms at least as
favorable to the Lenders, (2) no more restrictive on the Borrower and its
Subsidiaries than the Subordinated Indebtedness being refinanced, refunded,
renewed or extended and (3) in an amount not less than the amount outstanding at
the time of such refinancing, refunding, renewal or extension;

 

(iv)                              Indebtedness incurred in connection with
Capital Leases and purchase money Indebtedness in an aggregate amount, when
aggregated with the aggregate principal amount of Indebtedness of the Borrower
incurred pursuant to Section 11.1(a)(iv), not to exceed $75,000,000 at any time
outstanding;

 

79

--------------------------------------------------------------------------------


 

(v)                                 Indebtedness of a Person existing at the
time such Person became a Subsidiary or assets were acquired from such Person in
connection with an Investment permitted pursuant to Section 11.3, to the extent
that (A) such Indebtedness was not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary or the acquisition of such
assets, (B) neither the Borrower nor any Subsidiary thereof (other than such
Person or any other Person that such Person merges with or that acquires the
assets of such Person) shall have any liability or other obligation with respect
to such Indebtedness and (C) the aggregate outstanding principal amount of such
Indebtedness, when aggregated with the aggregate principal amount of
Indebtedness of the Borrower incurred pursuant to Section 11.1(a)(xiii), does
not exceed $30,000,000 at any time outstanding;

 

(vi)                              unsecured intercompany Indebtedness (A) owed
by any Domestic Subsidiary to the Borrower or another Domestic Subsidiary,
(B) owed by any Foreign Subsidiary to another Foreign Subsidiary, (C) owed by
any Foreign Subsidiary to the Borrower or any Domestic Subsidiary in an
aggregate principal amount not to exceed $75,000,000 at any time outstanding or
(D) owed by any Domestic Subsidiary to any Foreign Subsidiary (provided, that
such Indebtedness pursuant to this clause (vi) shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent);

 

(vii)                           Guaranty Obligations of Subsidiaries with
respect to Indebtedness of the Borrower permitted pursuant to clause (a) of this
Section; provided that such Subsidiaries shall have guaranteed the Obligations
pursuant to the Loan Documents;

 

(viii)                        Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or other similar instrument
drawn against insufficient funds in the ordinary course of business;

 

(ix)                              Indebtedness under performance bonds, surety
bonds, release, appeal and similar bonds, statutory obligations or with respect
to workers’ compensation claims, in each case incurred in the ordinary course of
business, and reimbursement obligations in respect of any of the foregoing;

 

(x)                                 Indebtedness of Fossil Partners, Fossil
Group Europe GmbH, Fossil Asia Pacific Ltd. and/or any other Foreign Subsidiary
under the Commercial Letter of Credit Facility not to exceed $150,000,000 in
aggregate principal amount at any time outstanding, and Guaranty Obligations of
any Domestic Subsidiary with respect to such Indebtedness;

 

(xi)                              unsecured Guaranty Obligations arising with
respect to customary indemnification obligations owed to purchasers in
connection with Asset Dispositions permitted by Section 11.5; and

 

(xii)                           additional Priority Debt permitted under
Section 11.15.

 

Section 11.2                             Limitations on Liens.  Create, incur,
assume or suffer to exist any Lien on or with respect to any of its Property,
whether now owned or hereafter acquired, except:

 

(a)                                 Liens securing the Obligations and Liens
created pursuant to the Loan Documents (including, without limitation, Liens in
favor of the Swingline Lender and/or the Issuing Lender, as applicable, on Cash
Collateral granted pursuant to the Loan Documents);

 

80

--------------------------------------------------------------------------------


 

(b)                                 Liens in existence on the Closing Date and
described on Schedule 11.2 and the replacement, renewal or extension thereof,
including Liens incurred in connection with any refinancing, refunding, renewal
or extension of Indebtedness pursuant to Section 11.1(a)(iii) or
11.1(b)(iii) (solely to the extent that such Liens were in existence on the
Closing Date and described on Schedule 11.2); provided that the scope of any
such Lien shall not be increased, or otherwise expanded, to cover any additional
property or type of asset, as applicable, beyond that in existence on the
Closing Date;

 

(c)                                  Liens for taxes, assessments and other
governmental charges or levies (excluding any Lien imposed pursuant to any of
the provisions of ERISA (or with respect to any Employee Benefit Plan, the Code)
or Environmental Laws) (i) not yet due or as to which the period of grace, if
any, related thereto has not expired or, with respect to an aggregate amount of
such taxes, assessments or other governmental charges or levies owed by Foreign
Subsidiaries not in excess of $1,000,000 not delinquent for more than 30 days or
(ii) which are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP, provided, in
each case, that no notice of such a Lien has been filed or recorded under the
Code or other Applicable Law;

 

(d)                                 the claims of materialmen, mechanics,
carriers, warehousemen, processors or landlords for labor, materials, supplies
or rentals incurred in the ordinary course of business, which are not overdue
for a period of more than sixty (60) days or are being contested in good faith
and by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

 

(e)                                  Liens consisting of deposits or pledges
made in the ordinary course of business in connection with, or to secure payment
of, obligations under workers’ compensation, unemployment insurance and other
types of social security or similar legislation, or to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, in each case, so long as no foreclosure sale or
similar proceeding has been commenced with respect to any portion of the
Collateral on account thereof;

 

(f)                                   Liens constituting encumbrances in the
nature of zoning restrictions, easements and rights or restrictions of record on
the use of real property, which in the aggregate are not substantial in amount
and which do not, in any case, materially detract from the value of such
property or impair the use thereof in the ordinary conduct of business;

 

(g)                                  purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to personal property
leased pursuant to operating leases entered into in the ordinary course of
business of the Borrower and its Subsidiaries;

 

(h)                                 Liens securing Indebtedness permitted under
Section 11.1(a)(iv) and 11.1(b)(iv); provided that (i) such Liens shall be
created substantially simultaneously with the acquisition or lease of the
related asset, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness, (iii) the principal amount of
Indebtedness secured thereby is not increased and (iv) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original purchase price or lease payment amount of such
property at the time it was acquired;

 

(i)                                     Liens securing judgments for the payment
of money not constituting an Event of Default under Section 12.1(m) or securing
appeal or other surety bonds relating to such judgments;

 

(j)                                    Liens on tangible property or tangible
assets (i) of any Subsidiary which are in existence at the time that such
Subsidiary is acquired pursuant to a Permitted Acquisition and (ii) of the
Borrower

 

81

--------------------------------------------------------------------------------


 

or any of its Subsidiaries existing at the time such tangible property or
tangible assets are purchased or otherwise acquired by the Borrower or such
Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement; provided that, with respect to each of the foregoing clauses (i) and
(ii), (A) such Liens (1) are not incurred in connection with, or in anticipation
of, such Permitted Acquisition, purchase or other acquisition, (2) are
applicable only to specific tangible property or tangible assets, (3) are not
“blanket” or all asset Liens and (4) do not attach to any other property or
assets of the Borrower or any of its Subsidiaries and (B) the Indebtedness
secured by such Liens is permitted under Section 11.1(a)(xiii) or
Section 11.1(b)(v)), as applicable;

 

(k)                                 (i) Liens of a collecting bank arising in
the ordinary course of business under Section 4-210 of the Uniform Commercial
Code in effect in the relevant jurisdiction and (ii) Liens of any depositary
bank in connection with statutory, common law and contractual rights of set-off
and recoupment with respect to any deposit account of any Borrower or any
Subsidiary thereof;

 

(l)                                     (i) contractual or statutory Liens of
landlords to the extent relating to the property and assets relating to any
lease agreements with such landlord, and (ii) contractual Liens of suppliers
(including sellers of goods) or customers granted in the ordinary course of
business to the extent limited to the property or assets relating to such
contract;

 

(m)                             any interest or title of a licensor,
sublicensor, lessor or sublessor with respect to any assets under any license or
lease agreement entered into in the ordinary course of business; provided that
the same do not interfere in any material respect with the business of the
Borrower or its Subsidiaries or materially detract from the value of the
relevant assets of the Borrower or its Subsidiaries;

 

(n)                                 non-consensual Liens in favor of customs or
revenue authorities arising under Applicable Law to secure the payment of custom
duties in connection with the importation of goods purchased in the ordinary
course of business, which Liens are secured only by such goods;

 

(o)                                 any interest or title of an owner of
equipment or inventory on loan or consignment, or in connection with any
conditional sale, title retention or similar arrangement for the sale of goods
to the Borrower or any Credit Party, in each case in the ordinary course of
business of the Borrower and its Subsidiaries, and Liens arising from
precautionary UCC financing statement filings related thereto;

 

(p)                                 options, put and call arrangements, rights
of first refusal and similar rights relating to Investments in joint ventures,
partnerships and other similar Investments permitted to be made under
Section 11.3;

 

(q)                                 rights of set-off and similar rights
affecting cash deposits securing Indebtedness under Hedge Agreements permitted
under Section 11.1(a)(ii) or 11.1(b)(ii);

 

(r)                                    from and after the occurrence of a
Collateral and Guaranty Trigger Event, Liens on the Collateral securing
(i) Indebtedness permitted under Section 11.1(a)(xii), (ii) Indebtedness in the
form of senior notes issued under Section 11.1(a)(xiv) and (iii) reasonable and
customary obligations arising under indentures governing senior notes in favor
of the trustee thereunder for its own benefit (but only if such Liens are not
for the benefit of the holders of such senior notes), and, in each case under
clauses (i) through (iii), Guaranty Obligations permitted under
Section 11.1(b)(vii) in respect thereof; provided that any Liens permitted under
this clause (r) shall be subject to an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent, which such
intercreditor agreement shall provide that any such Liens shall rank no higher
in priority than the Liens securing the Obligations;

 

82

--------------------------------------------------------------------------------


 

(s)                                   Liens arising from the deposit of funds or
evidences of Indebtedness in trust for the purpose of defeasing or discharging
Indebtedness issued pursuant to an indenture, but only if such defeasing or
discharging of Indebtedness is not prohibited under this Agreement; provided
that such Lien covers proceeds in an aggregate amount necessary solely to
defease or disharge the principal, interest, premium, if any, and, if required
by the terms of the relevant indenture, fees, costs and expenses due in
connection with the defeasance of such Indebtedness; and

 

(t)                                    additional Liens securing Priority Debt
permitted under Section 11.15.

 

Notwithstanding the foregoing, none of the foregoing Permitted Liens referred to
in this Section 11.2 above shall attach to, affect or encumber any assets of the
type that would be Collateral assuming a Collateral and Guaranty Trigger Event
has occurred, except pursuant to the Loan Documents and clause (r) above.  In
each case set forth above, notwithstanding any stated limitation on the assets
or property that may be subject to such Lien, a Lien on a specified asset or
property or group or type of assets or property may include Liens on all
improvements, additions, repairs, attachments and accessions thereto, assets and
property affixed or appurtenant thereto, parts therefor, and all products and
proceeds thereof, including dividends, distributions, interest and increases in
respect thereof.

 

Section 11.3                             Limitations on Investments.  Purchase,
own, invest in or otherwise acquire, directly or indirectly, any Capital Stock,
interests in any partnership or joint venture (including, without limitation,
the creation or capitalization of any Subsidiary), evidence of Indebtedness or
other obligation or security, substantially all or a portion of the business or
assets of any other Person or any other investment or interest whatsoever in any
other Person, or make or permit to exist, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
Property in, any Person (all the foregoing, “Investments”) except:

 

(a)                                 (i) equity Investments existing on the
Closing Date in Subsidiaries existing on the Closing Date, (ii) Investments
existing on the Closing Date (other than Investments in Subsidiaries existing on
the Closing Date) and described on Schedule 11.3 and (iii) equity Investments
made after the Closing Date in Domestic Subsidiaries;

 

(b)                                 Investments in cash and Cash Equivalents;

 

(c)                                  Investments by the Borrower or any of its
Subsidiaries in the form of capital expenditures;

 

(d)                                 deposits made in the ordinary course of
business to secure the performance of leases or other obligations as permitted
by Section 11.2;

 

(e)                                  Hedge Agreements permitted pursuant to
Section 11.1;

 

(f)                                   purchases of assets in the ordinary course
of business;

 

(g)                                  Investments by the Borrower or any
Subsidiary thereof in the form of (i) Permitted Acquisitions to the extent that
any Person or Property acquired in such acquisition becomes a part of the
Borrower or a Domestic Subsidiary or becomes a Domestic Subsidiary and
(ii) Permitted Acquisitions to the extent that any Person or Property acquired
in such acquisition does not become a Domestic Subsidiary or part of a Domestic
Subsidiary in an aggregate amount not to exceed at any time outstanding
$100,000,000;

 

83

--------------------------------------------------------------------------------


 

(h)                                 Investments in the form of loans and
advances to employees in the ordinary course of business, which, in the
aggregate, do not exceed at any time outstanding $1,000,000;

 

(i)                                     Investments in the form of Indebtedness
permitted pursuant to Section 11.1(a)(vi) or 11.1(b)(vi);

 

(j)                                    (i) Investments by a Foreign Subsidiary
in another Foreign Subsidiary, and (ii) Investments by the Borrower or a
Domestic Subsidiary in any Foreign Subsidiary in an aggregate amount not to
exceed at any time outstanding $100,000,000;

 

(k)                                 Guaranty Obligations of the Credit Parties
and their Subsidiaries permitted pursuant to Section 11.1;

 

(l)                                     Investments in joint ventures; provided,
that the aggregate amount of all such Investments shall not at any time
outstanding exceed $75,000,000;

 

(m)                             Investments by the Borrower or a Domestic
Subsidiary in the Borrower or another Domestic Subsidiary;

 

(n)                                 the contribution or other transfer of the
Capital Stock of any Foreign Subsidiarity that is not a Material First-Tier
Foreign Subsidiary to a Material First-Tier Foreign Subsidiary;

 

(o)                                 Investments consisting of extensions of
credit arising from the grant of trade credit in the ordinary course of
business;

 

(p)                                 the deposit of funds or evidences of
Indebtedness in trust for the purpose of defeasing or discharging Indebtedness
issued pursuant to an indenture, but only if such defeasing or discharging of
Indebtedness is not prohibited under this Agreement; provided that such
Investment covers proceeds in an aggregate amount necessary solely to defease or
discharge the principal, interest, premium, if any, and, if required by the
terms of the relevant indenture, fees, costs and expenses due in connection with
the defeasance of such Indebtedness; and

 

(q)                                 any additional Investment so long as the
Payment Conditions are satisfied at the time such Investment is made or
acquired.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 11.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).

 

Section 11.4                             Limitations on Fundamental Changes. 
Merge, consolidate or enter into any similar combination with any other Person
or liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution) except:

 

(a)                                 (i) any Wholly-Owned Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into the Borrower
(provided that the Borrower shall be the continuing or surviving entity),
(ii) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into any Wholly-Owned Domestic Subsidiary (provided that
the Domestic Subsidiary shall be the continuing or surviving entity), (iii) any
Foreign Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Foreign Subsidiary or a Domestic Subsidiary and
(iv) any Domestic Subsidiary of the Borrower that is not a Wholly-Owned
Subsidiary of the Borrower may be

 

84

--------------------------------------------------------------------------------


 

merged, amalgamated or consolidated with or into, or be liquidated into, any
other Domestic Subsidiary of the Borrower;

 

(b)                                 (i) any Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to the Borrower or any Domestic Subsidiary; provided
that, with respect to any such disposition by any Foreign Subsidiary, the
consideration for such disposition shall not exceed the fair value of such
assets and (ii) any Foreign Subsidiary may dispose of all or substantially all
of its assets (upon voluntary liquidation, dissolution, winding up or otherwise)
to any other Foreign Subsidiary;

 

(c)                                  dispositions permitted by Section 11.5;

 

(d)                                 any Wholly-Owned Subsidiary of the Borrower
may merge with or into the Person such Wholly-Owned Subsidiary was formed to
acquire in connection with a Permitted Acquisition; and

 

(e)                                  any Person may merge into the Borrower or
any of its Wholly-Owned Subsidiaries in connection with a Permitted Acquisition;
provided that (i) in the case of a merger involving the Borrower or a Domestic
Subsidiary, the continuing or surviving Person shall be the Borrower or such
Domestic Subsidiary and (ii) the continuing or surviving Person shall be the
Borrower or a Wholly-Owned Subsidiary.

 

Section 11.5                             Limitations on Asset Dispositions. 
Make any Asset Disposition (including, without limitation, the sale of any
accounts receivable and leasehold interests) except:

 

(a)                                 the sale of inventory in the ordinary course
of business;

 

(b)                                 the sale of obsolete, worn-out or surplus
assets no longer used or usable in the business of the Borrower or any of its
Subsidiaries and dispositions of equipment to the extent that such equipment is
exchanged for credit against the purchase price of similar replacement equipment
or the proceeds of such disposition are reasonably promptly applied to the
purchase price of such replacement equipment;

 

(c)                                  the transfer of assets in connection with
any other transaction permitted pursuant to Section 11.3 or 11.4;

 

(d)                                 the Borrower or any Subsidiary may
write-off, discount, sell or otherwise dispose of defaulted or past due
receivables and similar obligations in the ordinary course of business and not
as part of an accounts receivable financing transaction or a securitization
transaction;

 

(e)                                  the disposition of any Hedge Agreement;

 

(f)                                   dispositions of Investments in cash and
Cash Equivalents;

 

(g)                                  (i) any Domestic Subsidiary may transfer
assets to the Borrower or any other Domestic Subsidiary, (ii) the Borrower may
transfer assets in the ordinary course of its business to any Domestic
Subsidiary, (iii) any Foreign Subsidiary may transfer assets to the Borrower or
any Subsidiary (provided that, in connection with any such transfer, the
Borrower or such Subsidiary shall not pay more than an amount equal to the fair
market value of such assets as determined at the time of such transfer) and
(iv) any Foreign Subsidiary may transfer assets to any other Foreign Subsidiary;

 

85

--------------------------------------------------------------------------------


 

(h)                                 non-exclusive licenses and sublicenses of
intellectual property rights in the ordinary course of business not interfering,
individually or in the aggregate, in any material respect with the conduct of
the business of the Borrower and its Subsidiaries;

 

(i)                                     leases, subleases, licenses or
sublicenses of real or personal property granted by any Borrower or any of its
Subsidiaries to others in the ordinary course of business not interfering in any
material respect with the business of the Borrower or any of its Subsidiaries;

 

(j)                                    dispositions in connection with Insurance
and Condemnation Events; provided that the Net Cash Proceeds thereof are applied
pursuant to the terms of Section 4.4(b)(ii);

 

(k)                                 dispositions of Property in connection with
sale/leaseback transactions referred to in Section 11.13 involving consideration
in an aggregate amount (on or after the Closing Date) not to exceed $50,000,000;
provided that the Net Cash Proceeds thereof are applied pursuant to the terms of
Section 4.4(b)(i);

 

(l)                                     dispositions of Property of Foreign
Subsidiaries located outside of the United States (and not moved outside of the
United States in anticipation of such disposition) having an aggregate fair
market value (on or after the Closing Date) not to exceed $100,000,000 during
the term of this Agreement; provided that the Net Cash Proceeds thereof are
applied pursuant to the terms of Section 4.4(b)(i);

 

(m)                             dispositions in the ordinary course of business
consisting of the abandonment of intellectual property rights that, in the
reasonable good faith determination of the applicable Credit Party or its
Subsidiaries, are not material to the conduct of its or any of its Subsidiaries’
business;

 

(n)                                 dispositions in the ordinary course of
business of tangible Property as part of a like kind exchange under Section 1031
of the Code;

 

(o)                                 dispositions of accounts receivable in
connection with collection efforts relating thereto, in each case in the
ordinary course of business and consistent with past practices; and

 

(p)                                 any additional Asset Disposition so long as
the Payment Conditions are satisfied at the time such Asset Disposition is made.

 

Section 11.6                             Limitations on Restricted Payments. 
Declare or pay any dividend on, or make any payment or other distribution on
account of, or purchase, redeem, retire or otherwise acquire (directly or
indirectly), or set apart assets for a sinking or other analogous fund for the
purchase, redemption, retirement or other acquisition of, any class of Capital
Stock of any Credit Party or any Subsidiary thereof, or make any distribution of
cash, property or assets to the holders of shares of any Capital Stock of any
Credit Party or any Subsidiary thereof (all of the foregoing, the “Restricted
Payments”) provided that:

 

(a)                                 the Borrower or any Subsidiary thereof may
pay dividends in shares of its own Qualified Capital Stock and may make cash
payments in lieu of issuance of fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for equity interests of the Borrower or any of its Subsidiaries;

 

(b)                                 any Subsidiary of the Borrower may make
Restricted Payments to the Borrower or any other Subsidiary (or ratably to all
holders of its outstanding Qualified Capital Stock);

 

86

--------------------------------------------------------------------------------


 

(c)                                  the Borrower may make any additional
Restricted Payment so long as the Payment Conditions are satisfied at the time
such Restricted Payment is made.

 

Section 11.7                             Transactions with Affiliates.  Directly
or indirectly enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of Property, the rendering of any service or
the payment of any management, advisory or similar fees, with (a) any officer,
director, holder of any Capital Stock in, or other Affiliate of, the Borrower or
any of its Subsidiaries, or (b) any Affiliate of any such officer, director or
holder, other than:

 

(i)                                     transactions permitted by Section 11.1,
11.3, 11.4, 11.5, 11.6 or 11.13;

 

(ii)                                  transactions existing on the Closing Date
and described on Schedule 11.7;

 

(iii)                               other transactions in the ordinary course of
business on terms as favorable as would be obtained by it on a comparable arm’s
length transaction with an independent, unrelated third party;

 

(iv)                              employment and severance arrangements
(including stock option plans and employee benefit plans and arrangements), and
amendments thereto, with their respective officers and employees in the ordinary
course of business; and

 

(v)                                 payment of customary fees and reasonable out
of pocket costs to, and indemnities for the benefit of, directors, officers and
employees of the Borrower and its Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of the
Borrower and its Subsidiaries.

 

Section 11.8                             Certain Accounting Changes;
Organizational Documents.  (a) Change its Fiscal Year end, or make (without the
consent of the Administrative Agent) any material change in its accounting
treatment and reporting practices except as required by GAAP or (b) amend,
modify or change its articles of incorporation (or corporate charter or other
similar organizational documents) or amend, modify or change its bylaws (or
other similar documents) in any manner which could materially and adversely
affect the rights or interests of the Administrative Agent and/or the Lenders.

 

Section 11.9                             Limitation on Payments and
Modifications of Subordinated Indebtedness.

 

(a)                                 Amend, modify, waive or supplement (or
permit the modification, amendment, waiver or supplement of) any of the terms or
provisions of any Subordinated Indebtedness in any respect which could
materially and adversely affect the rights or interests of the Administrative
Agent and/or the Lenders.

 

(b)                                 Cancel, forgive, make any payment or
prepayment on, or redeem or acquire for value (including, without limitation,
(i) by way of depositing with any trustee with respect thereto money or
securities before due for the purpose of paying when due and (ii) at the
maturity thereof) any Subordinated Indebtedness, except:

 

(i)                                     refinancings, refundings, renewals,
extensions or exchange of any Subordinated Indebtedness that is permitted by any
subordination agreement applicable thereto; provided that (x) the principal
amount of such Subordinated Indebtedness is not increased at the time of such
refinancing, refunding, renewal, extension or exchange, (y) the final maturity
date of such refinancing, refunding, renewal, extension or exchange shall be a
least six months after the Revolving Credit Maturity Date and (z) any such
refinancing, refunding, renewal, extension or

 

87

--------------------------------------------------------------------------------


 

exchange shall be (A) on subordination terms materially not less favorable to
the Lenders and (B) materially not more restrictive as a whole on the Borrower
and its Subsidiaries than the Subordinated Indebtedness being refinanced,
refunded, renewed, extended or exchanged;

 

(ii)                                  the payment of interest, expenses and
indemnities in respect of Subordinated Indebtedness (other than any such
payments prohibited by the subordination provisions thereof); and

 

(iii)                               additional cancellations, forgivenesses,
payments, prepayments, redemptions or acquisitions of Subordinated Indebtedness
so long as the Payment Conditions are satisfied at the time such Subordinated
Indebtedness is cancelled, forgiven, paid, prepaid, redeemed or acquired.

 

Section 11.10                      No Further Negative Pledges; Restrictive
Agreements.

 

(a)                                 Enter into, assume or be subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired, or
requiring the grant of any security for such obligation if security is given for
some other obligation, except (i) pursuant to this Agreement and the other Loan
Documents, (ii) pursuant to any agreement governing Indebtedness incurred
pursuant to Section 11.1(a)(iv), 11.1(a)(xiii), 11.1(b)(iv) or
11.1(b)(v) (provided, that any such restriction contained therein relates only
to the asset or assets acquired in connection therewith), (iii) restrictions
contained in the organizational documents of any Credit Party as of the Closing
Date, (iv) restrictions in connection with any Permitted Lien or any agreement
governing any Permitted Lien (provided, that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien), and
(v) pursuant to any agreement governing Indebtedness incurred pursuant to
Section 11.1(a)(xii), 11.1(a)(xiv), 11.1(b)(vii), 11.1(b)(x) or
11.1(b)(xii) (provided that any such prohibition or restriction contained in any
such agreement does not prohibit or otherwise restrict the creation of any Lien
to secure the Obligations (other than (A) an agreement related to Priority Debt
if any such prohibition or restriction does not prohibit or otherwise restrict
the creation of any Lien on assets of the type that would be Collateral assuming
a Collateral and Guaranty Trigger Event has occurred and (B) an agreement
related to any Indebtedness in the form of senior notes incurred pursuant to
Section 11.1(a)(xii) or 11.1(a)(xiv) that allows such Liens to secure the
Obligations to be created only if Liens are created to secure such Indebtedness
on an equal and ratable basis).

 

(b)                                 Create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Credit Party or any Subsidiary thereof to (i) pay dividends or make any
other distributions to any Credit Party or any Subsidiary on its Capital Stock
or with respect to any other interest or participation in, or measured by, its
profits, (ii) pay any Indebtedness or other obligation owed to the Borrower or
any Domestic Subsidiary, (iii) make loans or advances to the Borrower or any
Domestic Subsidiary, (iv) sell, lease or transfer any of its properties or
assets to the Borrower or any Domestic Subsidiary or (v) act as a guarantor
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i) through (v) above) for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents, (B) Applicable Law, (C) any document or instrument governing
Indebtedness incurred pursuant to Section 11.1(a)(iv), 11.1(a)(xiii),
11.1(b)(iv) or 11.1(b)(v) (provided, that any such restriction contained therein
relates only to the asset or assets acquired in connection therewith), (D) any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided, that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien), (E) obligations that are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of the
Borrower, so long as such obligations are not entered into in contemplation of
such Person becoming a Subsidiary, (F) customary restrictions contained in an
agreement related to the sale of Property (to the extent such sale is permitted
pursuant to Section 11.5)

 

88

--------------------------------------------------------------------------------


 

that limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto, (H) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (I) any document or instrument governing Indebtedness incurred
pursuant to Section 11.1(a)(xii), 11.1(a)(xiii), 11.1(a)(xiv), 11.1(b)(v),
11.1(b)(vii) or 11.1(b)(x) (provided that such encumbrances or restrictions are
not materially more restrictive on the Borrower and its Subsidiaries than those
set forth in this Agreement), and (J) any document or instrument governing
Priority Debt permitted under Section 11.15, but only if such encumbrance or
restriction applies solely to assets securing, or any Subsidiary that is an
obligor on, such Priority Debt.

 

Section 11.11                      Nature of Business.  With respect to the
Borrower and its Subsidiaries, engage in any business other than the business
conducted by the Borrower and its Subsidiaries as of the Closing Date and
business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.

 

Section 11.12                      Amendments of Other Documents.  Amend,
modify, waive or supplement (or permit modification, amendment, waiver or
supplement of) any of the terms or provisions of any Material Contract
(including, without limitation, any document or instrument governing
Indebtedness incurred pursuant to Section 11.1(a)(xii)), in any respect which
would materially and adversely affect the rights or interests of the
Administrative Agent and the Lenders hereunder, in each, without the prior
written consent of the Administrative Agent.  For purposes hereof, any
amendment, modification, waiver or supplement to any Material Contract to permit
the incurrence of, to establish the terms of, or to evidence Indebtedness
otherwise permitted under Section 11.1 hereof, shall be deemed not to materially
and adversely affect the rights or interests of the Administrative Agent or the
Lenders.

 

Section 11.13                      Sale Leasebacks.  Directly or indirectly
become or remain liable as lessee or as guarantor or other surety with respect
to any lease, whether an operating lease or a Capital Lease, of any Property
(whether real, personal or mixed), whether now owned or hereafter acquired,
(a) which any Credit Party or any Subsidiary thereof has sold or transferred or
is to sell or transfer to a Person which is not another Credit Party or
Subsidiary of a Credit Party or (b) which any Credit Party or any Subsidiary of
a Credit Party intends to use for substantially the same purpose as any other
Property that has been sold or is to be sold or transferred by such Credit Party
or such Subsidiary to another Person which is not another Credit Party or
Subsidiary of a Credit Party in connection with such lease, in each case except
as permitted pursuant to Section 11.5(k) or Section 11.5(p).

 

Section 11.14                      Domestic Subsidiaries.  Permit any Domestic
Subsidiary to be a non-Wholly-Owned Subsidiary.

 

Section 11.15                      Priority Debt.  Permit at any time the
aggregate outstanding amount of all Priority Debt to exceed 10% of Consolidated
Net Tangible Assets (determined as of the end of the most recently ended Fiscal
Quarter for which financial statements have been delivered pursuant to
Section 8.1(a) or (b), as applicable).

 

ARTICLE XII

 

DEFAULT AND REMEDIES

 

Section 12.1                             Events of Default.  Each of the
following shall constitute an Event of Default, whatever the reason for such
event or circumstance and whether it shall be voluntary or involuntary or be

 

89

--------------------------------------------------------------------------------


 

effected by operation of law or pursuant to any judgment or order of any court
or any order, rule or regulation of any Governmental Authority or otherwise:

 

(a)                                 Default in Payment of Principal and Interest
of Loans and Reimbursement Obligations.  The Borrower shall default in any
payment of (i) principal of any Loan or Reimbursement Obligation when and as due
or (ii) interest on any Loan or Reimbursement Obligation and such default shall
continue for a period of five (5) Business Days, in each case, whether at
maturity, by reason of acceleration or otherwise.

 

(b)                                 Other Payment Default.  The Borrower or any
other Credit Party shall default in the payment when and as due (whether at
maturity, by reason of acceleration or otherwise) of any other Obligation (other
than those Obligations addressed in clause (a) above and any Specified
Obligations), and such default shall continue for a period of five (5) Business
Days.

 

(c)                                  Misrepresentation.  Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, in any other
Loan Document or in any document delivered in connection herewith or therewith
that is subject to materiality or Material Adverse Effect qualifications shall
be incorrect or misleading in any respect when made or deemed made, or any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party or any Subsidiary thereof in this Agreement,
any other Loan Document or in any document delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualifications shall be incorrect or misleading in any material respect when
made or deemed made.

 

(d)                                 Default in Performance of Certain
Covenants.  Any Credit Party shall default in the performance or observance of
any covenant or agreement contained in Section 8.1, 8.2 or 8.4(e)(i) or
Article X or XI.

 

(e)                                  Default in Performance of Other Covenants
and Conditions.  Any Credit Party or any Subsidiary thereof shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for in this
Section) or any other Loan Document and such default shall continue for a period
of thirty (30) days after the earlier of (i) the Administrative Agent’s delivery
of written notice thereof to the Borrower and (ii) a Responsible Officer of the
Borrower having obtained knowledge thereof.

 

(f)                                   Indebtedness Cross Default.  Any Credit
Party or any Subsidiary thereof shall (i) default in the payment of any
Indebtedness (other than the Loans or any Reimbursement Obligation) the
aggregate outstanding amount (or with respect to any Hedge Agreement, the Hedge
Termination Value) of which Indebtedness is in excess of the Threshold Amount
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created, or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(other than the Loans or any Reimbursement Obligation) the aggregate outstanding
amount (or with respect to any Hedge Agreement, the Hedge Termination Value) of
which Indebtedness is in excess of the Threshold Amount or contained in any
instrument or agreement evidencing, securing or relating thereto, any other
event shall occur or other condition shall exist, the effect of which is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause any such Indebtedness, with
the giving of notice and/or lapse of time, if required, to become due or to
otherwise be required to be repurchased, prepaid, defeased or redeemed, in each
such case, prior to its stated maturity (any applicable grace period having
expired).

 

90

--------------------------------------------------------------------------------


 

(g)                                  Other Cross-Defaults.  Any Credit Party
shall default in the payment when due, or in the performance or observance, of
any obligation or condition of any Material Contract and all applicable grace,
notice or other cure periods shall have expired unless, but only as long as, the
existence of any such default is being contested by such Credit Party or any
such Subsidiary in good faith by appropriate proceedings and adequate reserves
in respect thereof have been established on the books of the Borrower or such
Credit Party to the extent required by GAAP.

 

(h)                                 Change in Control.  Any Change in Control
shall occur.

 

(i)                                     Voluntary Bankruptcy Proceeding.  Any
Credit Party or any Subsidiary (other than a Non-Material Foreign Subsidiary)
thereof shall (i) commence a voluntary case under any Debtor Relief Laws,
(ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate or other entity action for the purpose of
authorizing any of the foregoing.

 

(j)                                    Involuntary Bankruptcy Proceeding.  A
case or other proceeding shall be commenced against any Credit Party or any
Subsidiary (other than a Non-Material Foreign Subsidiary) thereof in any court
of competent jurisdiction seeking (i) relief under the any Debtor Relief Laws,
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like for any Credit Party or any such Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

 

(k)                                 Failure of Agreements.  Any provision of
this Agreement or any provision of any other Loan Document shall for any reason
cease to be valid and binding on any Credit Party or any such Person shall so
state in writing, or (at any time after a Collateral and Guaranty Trigger Event
has occurred) any Loan Document shall for any reason cease to create a valid and
perfected first priority Lien (subject to Permitted Liens) on, or security
interest in, any of the Collateral purported to be covered thereby, in each case
other than in accordance with the express terms hereof or thereof.

 

(l)                                     Termination Event.  The occurrence of
any of the following events:  (i) any Credit Party or any ERISA Affiliate fails
to make full payment when due of all amounts which, under the provisions of any
Pension Plan or Section 412 or Section 430 of the Code, any Credit Party or any
ERISA Affiliate is required to pay as contributions thereto, and the failure to
make such payment could reasonably be expected to have a Material Adverse
Effect, (ii) a funding shortfall as determined under Section 430 of the Code in
excess of the Threshold Amount occurs or exists, whether or not waived, with
respect to any Pension Plan, (iii) a Termination Event or (iv) any Credit Party
or any ERISA Affiliate as employers under one or more Multiemployer Plans makes
a complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding the Threshold Amount.

 

(m)                             Judgment.  A judgment or order for the payment
of money which causes the aggregate amount of all such judgments or orders (net
of any amounts paid or fully covered by independent third party insurance as to
which the relevant insurance company does not dispute coverage) to exceed the
Threshold Amount shall be entered against any Credit Party or any Subsidiary
thereof by any court and

 

91

--------------------------------------------------------------------------------


 

such judgment or order shall continue without having been discharged, vacated or
stayed for a period of thirty (30) consecutive days after the entry thereof.

 

Section 12.2                             Remedies.  Upon the occurrence of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:

 

(a)                                 Acceleration; Termination of Facilities.

 

(i)                                     Terminate the Revolving Credit
Commitment (and thereby the L/C Commitment) and declare the principal of and
interest on the Loans and the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents (including, without
limitation, all L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations (other than
Specified Obligations), to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 12.1(i) or
Section 12.1(j), the Credit Facility shall be automatically terminated and all
Obligations (other than Specified Obligations) shall automatically become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by each Credit Party, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding; and

 

(ii)                                  exercise on behalf of the Secured Parties
all of its other rights and remedies under this Agreement, the other Loan
Documents and Applicable Law, in order to satisfy all of the Obligations.

 

(b)                                 Letters of Credit.  With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to Section 12.2(a), the
Borrower shall at such time deposit in a Cash Collateral account opened by the
Administrative Agent an amount equal to one hundred five percent (105%) of the
aggregate then undrawn and unexpired amount of such Letters of Credit.  Amounts
held in such Cash Collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay the other Obligations
on a pro rata basis.  After all such Letters of Credit shall have expired or
been fully drawn upon, the Reimbursement Obligation shall have been satisfied
and all other Obligations shall have been paid in full, the balance, if any, in
such cash collateral account shall be returned to the Borrower.

 

(c)                                  Rights of Collection.  Exercise on behalf
of the Secured Parties all of its other rights and remedies under this
Agreement, the other Loan Documents and Applicable Law, in order to satisfy all
of the Borrower’s Obligations.

 

Section 12.3                             Rights and Remedies Cumulative;
Non-Waiver; etc.  The enumeration of the rights and remedies of the
Administrative Agent and the Lenders set forth in this Agreement is not intended
to be exhaustive and the exercise by the Administrative Agent and/or the Lenders
of any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents

 

92

--------------------------------------------------------------------------------


 

or that may now or hereafter exist at law or in equity or by suit or otherwise. 
No delay or failure to take action on the part of the Administrative Agent or
any Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or shall be construed to be a waiver of any
Event of Default.  No course of dealing between the Borrower, the Administrative
Agent and the Lenders or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Event of Default.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 12.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 14.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 12.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

Section 12.4                             Crediting of Payments and Proceeds.  In
the event that the Obligations have been accelerated pursuant to Section 12.2 or
the Administrative Agent or any Lender has exercised any right or remedy set
forth in this Agreement or any other Loan Document, all payments received by the
Lenders upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such (ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause First payable to them);

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations (ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them);

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations and, to the extent such
Obligations are guaranteed by the Subsidiary Guarantors, Specified Hedge
Obligations (including any termination payments and any accrued and

 

93

--------------------------------------------------------------------------------


 

unpaid interest thereon) and Specified Cash Management Obligations (ratably
among the Lenders, the Issuing Lender and the counterparties to the Specified
Hedge Obligations and Specified Cash Management Obligations, as applicable, in
proportion to the respective amounts described in this clause Fourth held by
them);

 

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and

 

Last, the balance, if any, after the Revolving Credit Commitment has terminated
and all of the Obligations have been indefeasibly paid in full, to the Borrower
or as otherwise required by Applicable Law.

 

Notwithstanding the foregoing, Specified Obligations arising under the Specified
Cash Management Arrangements and Specified Hedge Agreements shall be excluded
from the application described above if the Administrative Agent has not
received written notice thereof, together with such supporting documentation as
the Administrative Agent may reasonably request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.  Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article XIII for itself and its Affiliates as if a “Lender” party hereto.

 

Section 12.5                             Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Credit Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations arising under the Loan Document that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 3.3, Section 5.3 and Section 14.3) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.3, Section 5.3 and Section 14.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment

 

94

--------------------------------------------------------------------------------


 

or composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

Section 12.6                             Credit Bidding.

 

(a)                                 The Administrative Agent, on behalf of
itself and the Lenders, shall have the right to credit bid and purchase for the
benefit of the Administrative Agent and the Lenders all or any portion of
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.

 

(b)                                 Each Lender hereby agrees that, except as
otherwise provided in any Loan Documents or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Documents, or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.

 

ARTICLE XIII

 

THE ADMINISTRATIVE AGENT

 

Section 13.1                             Appointment and Authority.  Each of the
Lenders and the Issuing Lender hereby irrevocably designates and appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lender, and neither the Borrower nor any Subsidiary thereof shall
have rights as a third-party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law.  Instead such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, as applicable, and each of the Secured Parties hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Credit Parties to secure any of the
Obligations from and after the occurrence of a Collateral and Guaranty Trigger
Event, together with such powers and discretion as are reasonably incidental
thereto (including, without limitation, to enter into additional Loan Documents
or supplements to existing Loan Documents on behalf of the Secured Parties).  In
this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article XIII for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) granted under the Security
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent, shall be entitled to the benefits of all provisions
of Article XIII and XIV (including Section 14.3, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

 

95

--------------------------------------------------------------------------------


 

Section 13.2                             Rights as a Lender.  The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.  Without limiting the generality of the foregoing, each Lender
acknowledges and agrees that Wells Fargo may have a participation or other
interest in the Commercial Letter of Credit Facility.

 

Section 13.3                             Exculpatory Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Subsidiaries or Affiliates that is communicated to or obtained by
the Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 14.2 and
Section 12.2) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Borrower, a Lender or the Issuing Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of

 

96

--------------------------------------------------------------------------------


 

any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article VI or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 13.4                             Reliance by the Administrative Agent. 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

Section 13.5                             Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights, remedies and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights, remedies and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub agent and to the Related Parties of the Administrative
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the Credit Facility as well as activities as
Administrative Agent.

 

Section 13.6                             Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders and the
Issuing Lender, appoint a successor Administrative Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by Applicable Law, by notice
in writing to the Borrower and such Person, remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as

 

97

--------------------------------------------------------------------------------


 

shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time as a successor Administrative Agent
is appointed as provided for above.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 14.3 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

(d)                                 Any resignation by, or removal of, Wells
Fargo as Administrative Agent pursuant to this Section shall also constitute its
resignation as Issuing Lender and Swingline Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (ii) the
retiring Issuing Lender and Swingline Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor Issuing Lender shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring Issuing
Lender to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

 

Section 13.7                             Non-Reliance on Administrative Agent
and Other Lenders.  Each Lender and the Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 13.8                             No Other Duties, etc.  Anything herein
to the contrary notwithstanding, none of the syndication agents, documentation
agents, co-agents, bookrunner, lead manager, arranger, lead arranger or
co-arranger listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.

 

98

--------------------------------------------------------------------------------


 

Section 13.9                             Collateral and Guaranty Matters.  Each
of the Lenders (including its or any of its Affiliate’s capacities as a Hedge
Bank or Cash Management Bank) irrevocably authorize the Administrative Agent, at
its option and in its discretion (without notice to, or vote or consent of, any
counterparty to any Specified Hedge Agreement or Specified Cash Management
Agreement that was a Lender or an Affiliate of any Lender at the time such
agreement was executed), from and after the occurrence of a Collateral and
Guaranty Trigger Event:

 

(a)                                 to release any Lien on any Collateral
granted to or held by the Administrative Agent, for the ratable benefit of the
Secured Parties (whether or not on the date of such release there may be
outstanding Specified Obligations or contingent indemnification obligations not
then due), under any Loan Document (i) upon repayment of all outstanding
principal of and all accrued interest on the Loans and Reimbursement
Obligations, payment of all outstanding fees and expenses hereunder, the
termination of all Commitments and the expiration or termination of all Letters
of Credit, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Documents, or (iii) subject to
Section 14.2, if approved, authorized or ratified in writing by the Required
Lenders;

 

(b)                                 to subordinate or release any Lien on any
non-material portion of the Collateral (whether or not on the date of such
subordination or release there may be outstanding Specified Obligations or
contingent indemnification obligations not then due) granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien;

 

(c)                                  to release any Subsidiary Guarantor
(whether or not on the date of such release there may be outstanding Specified
Obligations or contingent indemnification obligations not then due) from its
obligations under the Subsidiary Guaranty Agreement and any other Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or under the other Loan Documents; and

 

(d)                                 to enter into an intercreditor agreement as
contemplated under Section 11.2(r).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section.

 

Section 13.10                      Release of Liens and Guarantees of
Subsidiaries.  If at any time after the occurrence of a Collateral and Guaranty
Trigger Event any of the Collateral shall be sold, transferred or otherwise
disposed of by the Borrower or any other Credit Party in a transaction permitted
by this Agreement (including by way of merger, consolidation or in connection
with the sale of a Subsidiary permitted hereunder), then the Administrative
Agent, at the request and sole expense of the Borrower or such other Credit
Party, shall execute and deliver without recourse, representation or warranty
all releases or other documents necessary or desirable for the release of the
Liens created by any of the Security Documents on such Collateral.  In the case
of any such sale, transfer or disposal of any property constituting Collateral
in a transaction constituting an Asset Disposition permitted pursuant to
Section 11.5, the Liens created by any of the Security Documents on such
property shall be automatically released (without need for further action by any
person).  At the request and sole expense of the Borrower, a Subsidiary that is
a Credit Party shall be released from all its obligations under this Agreement
and under all other Loan Documents in the event that all of the Capital Stock of
such Subsidiary shall be sold, transferred or otherwise disposed of in a
transaction permitted by this Agreement (including by way of merger or
consolidation) and if no Event of Default exists or would result therefrom, and
the Administrative Agent, at the request and sole expense of the Borrower, shall
execute and deliver

 

99

--------------------------------------------------------------------------------


 

without recourse, representation or warranty all releases or other documents
necessary or desirable to evidence or confirm the foregoing.

 

Section 13.11                      Specified Cash Management Arrangements and
Specified Hedge Agreements.  No Cash Management Bank or Hedge Bank that obtains
the benefits of Section 12.4 or any Collateral by virtue of the provisions
hereof or of any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article XIII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Specified Hedge
Agreements and Specified Cash Management Arrangement unless the Administrative
Agent has received written notice of such Specified Hedge Agreements and
Specified Cash Management Arrangement, together with such supporting
documentation as the Administrative Agent may reasonably request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

 

ARTICLE XIV

 

MISCELLANEOUS

 

Section 14.1                             Notices.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 14.1(b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows:

 

If to the Borrower

 

or another Credit Party:

Fossil Group, Inc. (if to the Borrower) or
c/o Fossil Group, Inc. (if to another Credit Party)
901 S. Central Expressway
Richardson, Texas 75080
Attention of: Randy S. Hyne, Esq.
Telephone No.: 972-699-2115
Telecopy No.: 972-744-8387
E mail: randyh@fossil.com
Webpage: www.fossil.com

 

 

With copies to:

Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana Street, 44th Floor
Houston, TX 77002-5200
Attention of:  Phyllis Y. Young
Telephone No.:  713-220-8168
Telecopy No.:  713-236-0822
E mail:  pyoung@akingump.com

 

 

If to Wells Fargo as

 

Administrative Agent:

Wells Fargo Bank, National Association
1525 W W.T. Harris Boulevard

 

100

--------------------------------------------------------------------------------


 

 

Charlotte, North Carolina 28262

MAC- D1109-019

Attention of:  Syndication Agency Services

Telephone No.:  704-590-2706

Telecopy No704-590-2790
E-mail:  agencyservices.requests@wellsfargo.com

 

 

With copies to:

Wells Fargo Bank, National Association
1445 Ross Ave, Suite 300
Dallas, Texas 75202

MAC T9216-031
Attention of:  Cyndi Giles
Telephone No.:  214-777-4036
Telecopy No.:  877-302-2106
E mail:  Cynthia.M.Giles@wellsfargo.com

 

 

If to any Lender:

To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 14.1(b) below, shall be effective as provided in said
Section 14.1(b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Administrative Agent’s Office.  The
Administrative Agent hereby designates its office located at the address set
forth above, or any subsequent office which shall have been specified for such
purpose, by written notice to the Borrower and the Lenders, as the
Administrative Agent’s Office referred to herein, to which payments due are to
be made and at which Loans will be disbursed and Letters of Credit requested.

 

101

--------------------------------------------------------------------------------


 

(d)                                 Change of Address, Etc.  Any party hereto
may change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

(e)                                  Platform.

 

(i)                                     Each Credit Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Borrower
Materials available to the Issuing Lender and the other Lenders by posting the
communications on the Platform.

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the accuracy or
completeness of the Borrower Materials or the adequacy of the Platform, and
expressly disclaim liability for errors or omissions in the Borrower Materials. 
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Borrower Materials or
the Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Credit
Party, any Lender or any other Person or entity for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Credit Party’s or the Administrative Agent’s transmission of
communications through the Internet (including, without limitation, the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Credit Party, any Lender, the Issuing Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages, losses or expenses (as opposed to actual damages, losses or expenses).

 

Section 14.2                             Amendments, Waivers and Consents. 
Except as set forth below or as specifically provided in any Loan Document, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and delivered to the Administrative Agent and, in the
case of an amendment, signed by the Borrower and any other Credit Party which is
required to be a party thereto; provided, that no amendment, waiver or consent
shall:

 

(a)                                 without the prior written consent of the
Required Lenders, amend, modify or waive (i) Section 6.2 or any other provision
of this Agreement if the effect of such amendment, modification or waiver is to
require the Revolving Credit Lenders (pursuant to, in the case of any such
amendment to a provision hereof other than Section 6.2, any substantially
concurrent request by the Borrower for a borrowing of Revolving Credit Loans) to
make Revolving Credit Loans when such Revolving Credit Lenders would not
otherwise be required to do so, (ii) the Maximum Swingline Amount or (iii) the
amount of the L/C Commitment;

 

(b)                                 increase the Commitment of any Lender, the
Maximum Swingline Amount of the Swingline Lender or the L/C Commitment of the
Issuing Lender (or reinstate any Revolving Credit Commitment or the L/C
Commitment terminated pursuant to Section 12.2) or the amount of Loans of any
Lender, in any case, without the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (including any mandatory prepayment)
of principal, interest, fees or other amounts due to the Lenders (or any of
them) or any scheduled or mandatory reduction of the Revolving Credit Commitment
hereunder or

 

102

--------------------------------------------------------------------------------


 

under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or Reimbursement Obligation, or (subject
to the second proviso to this Section below) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby; provided that only the consent
of the Required Lenders shall be necessary (i) to waive any obligation of the
Borrower to pay interest at the rate set forth in Section 5.1(c) during the
continuance of an Event of Default or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Obligation
or to reduce any fee payable hereunder;

 

(e)                                  change Section 5.6 or Section 12.4 in a
manner that would alter the order of application or the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;

 

(f)                                   except as otherwise permitted by this
Section 14.2, change any provision of this Section or reduce the percentages
specified in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;

 

(g)                                  consent to the assignment or transfer by
any Credit Party of such Credit Party’s rights and obligations under any Loan
Document to which it is a party (except as permitted pursuant to Section 11.4),
in each case, without the written consent of each Lender;

 

(h)                                 release any Subsidiary Guarantor from its
Subsidiary Guaranty Agreement (other than as authorized in Section 13.9),
without the written consent of each Lender; or

 

(i)                                     release any material portion of the
Collateral or release any Security Document (other than as authorized in Section
13.9 or as otherwise specifically permitted or contemplated in this Agreement or
the applicable Security Document) without the written consent of each Lender;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) a Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time, and (vi) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or

 

103

--------------------------------------------------------------------------------


 

omission of a technical or immaterial nature in any such provisions. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of such Lender may not be increased or extended
without the consent of such Lender, (y) the principal amount of any obligation
owing to such Lender may not be reduced or forgiven without the consent of such
Lender, and (z) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender under any Credit Facility that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Lender.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 14.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (A) to
permit the Incremental Term Loans and the Incremental Revolving Credit Increases
to share ratably in the benefits of this Agreement and the other Loan Documents
and (B) to include the Incremental Term Loan Commitments and the Incremental
Revolving Credit Increase, as applicable, or outstanding Incremental Term Loans
and outstanding Incremental Revolving Credit Increase, as applicable, in any
determination of (1) Required Lenders or (2) similar required lender terms
applicable thereto) and Section 5.15, as applicable; provided that no such
amendment or modification shall result in any increase in the amount of any
Lender’s Commitment or any increase in any Lender’s Commitment Percentage, in
each case, without the written consent of such affected Lender.

 

Section 14.3                             Expenses; Indemnity.

 

(a)                                 Costs and Expenses.  Each of the Borrower
and the other Credit Parties, jointly and severally, shall pay (i) all
reasonable out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the Credit
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out of pocket expenses incurred by
the Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender, provided that, for purposes of this parenthetical,
such counsel shall be limited to one United States counsel and one counsel in
each applicable foreign jurisdiction, in each case as chosen by the
Administrative Agent, except if and to the extent that conflicts of interest
reasonably necessitate otherwise), in connection with the enforcement, exercise
and/or protection of its rights and/or remedies (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  Each of
the Borrower and the other Credit Parties, jointly and severally, shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender, the
Issuing Lender and the Swingline Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims or civil penalties or fines assessed by OFAC), damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee, provided that,

 

104

--------------------------------------------------------------------------------


 

for purposes of this parenthetical, such counsel shall be limited to one United
States counsel and one counsel in each applicable foreign jurisdiction, in each
case as chosen by the Administrative Agent, except if and to the extent that
conflicts of interest reasonably necessitate otherwise), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Credit Party), other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims or civil penalties or fines assessed by OFAC),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Credit Party or any Subsidiary thereof
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if such Credit Party or such
Subsidiary has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  This Section 14.3(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that any Credit Party for any reason fails to indefeasibly pay any amount
required under Section 14.3(a) or Section 14.3(b) to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender, the Swingline Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time, or if the Total Credit Exposure has
been reduced to zero, then based on such Lender’s share of the Total Credit
Exposure immediately prior to such reduction) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender): provided
that with respect to such unpaid amounts owed to the Issuing Lender or the
Swingline Lender solely in its capacity as such, only the Revolving Credit
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Revolving Credit Lenders’ Revolving Credit
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought or, if the Revolving Credit
Commitment has been reduced to zero as of such time, determined immediately
prior to such reduction): provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Issuing Lender or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the

 

105

--------------------------------------------------------------------------------


 

Issuing Lender or the Swingline Lender in connection with such capacity.  The
obligations of the Lenders under this Section 14.3(c) are subject to the
provisions of Section 5.7.  Notwithstanding anything to the contrary contained
herein, no payment made by any Lender under this Section 14.3(c) shall be deemed
to modify, reduce, release or otherwise affect the obligations of any Credit
Party hereunder.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Applicable Law, the Borrower and each other
Credit Party shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in Section 14.3(b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable within five (5) days after demand therefor, which
demand shall be accompanied by a statement from the applicable Person to whom
such payment is due setting forth such amounts in reasonable detail.

 

(f)                                   Survival.  Each party’s obligations under
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

 

Section 14.4                             Right of Set Off.  If an Event of
Default shall have occurred and be continuing, each Lender, the Issuing Lender,
the Swingline Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender, the Swingline Lender or any such Affiliate to or for the credit
or the account of the Borrower or any other Credit Party against any and all of
the obligations of the Borrower or such Credit Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, the Issuing
Lender or the Swingline Lender or any of their respective Affiliates,
irrespective of whether or not such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, the Issuing Lender, the Swingline Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness: provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 12.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, the
Swingline Lender and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.  The rights of each Lender, the Issuing Lender, the Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Issuing Lender, the Swingline Lender or their respective Affiliates may
have.  Each Lender, the Issuing Lender and the Swingline Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

106

--------------------------------------------------------------------------------


 

Section 14.5                             Governing Law; Jurisdiction, Etc.

 

(a)                                 Governing Law.  This Agreement and the other
Loan Documents, unless expressly set forth therein, shall be governed by, and
construed and enforced in accordance with, the law of the State of New York
(including Section 5-1401 of the General Obligations Law of the State of New
York), without reference to the conflicts or choice of law principles thereof
that would require application of another law (but giving effect to federal laws
relating to national banks).

 

(b)                                 Submission to Jurisdiction.  Each of the
Borrower and the other Credit Parties irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any court of the
State of New York sitting in New York, New York and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action, litigation or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York state court or, to
the fullest extent permitted by Applicable Law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(c)                                  Waiver of Venue.  The Borrower and each
other Credit Party irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action, litigation or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
Section 14.5(b).  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by Applicable Law, the defense of an inconvenient forum
to the maintenance of such action, litigation or proceeding in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 14.1.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

Section 14.6                             Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 14.7                             Reversal of Payments.  To the extent
any Credit Party makes a payment or payments to the Administrative Agent for the
ratable benefit of the Lenders or the Administrative Agent receives any payment
or proceeds of the Collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Obligations or part thereof intended to be satisfied shall
be

 

107

--------------------------------------------------------------------------------


 

revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.

 

Section 14.8                             Injunctive Relief; Punitive Damages.

 

(a)                                 Each of the Borrower and the other Credit
Parties recognizes that, in the event the Borrower or such other Credit Party
fails to perform, observe or discharge any of its obligations or liabilities
under this Agreement, any remedy of law may prove to be inadequate relief to the
Lenders.  Therefore, each of the Borrower and the other Credit Parties agrees
that the Administrative Agent and the Lenders, at the their option, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

 

(b)                                 The Administrative Agent, the Lenders, the
Borrower and the other Credit Parties hereby agree that no such Person shall
have a remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any dispute, claim or controversy arising out of, connected with
or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents, whether such dispute, claim or
controversy is resolved through arbitration or judicially.

 

Section 14.9                             Successors and Assigns; Participations.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 14.9(b), (ii) by
way of participation in accordance with the provisions of Section 14.9(d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 14.9(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 14.9(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans at the time owing to it); provided that, in each
case with respect to any Credit Facility, any such assignment shall be subject
to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it (in each case with respect to any Credit Facility) or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)                               in any case not described in paragraph (i)(A)
of this Section 14.9(b), the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal

 

108

--------------------------------------------------------------------------------


 

outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that the Borrower shall be deemed to have given its consent five (5)
Business Days after the date written notice thereof has been delivered by the
assigning Lender (through the Administrative Agent) unless such consent is
expressly refused by the Borrower prior to such fifth (5th) Business Day;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Classes on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph (i)(B) of
this Section 14.9(b) and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) the Revolving Credit Facility if such assignment
is to a Person that is not a Lender with a Revolving Credit Commitment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or (ii)
the Term Loans to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

(C)                               the consents of the Issuing Lender and the
Swingline Lender (such consents not to be unreasonably withheld or delayed)
shall be required for any assignment in respect of the Revolving Credit
Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 for each assignment; provided, that (A) only one such fee will be payable
in connection with simultaneous assignments to two or more related Approved
Funds by a Lender and (B) the Administrative Agent may, in its sole discretion,
elect to waive such processing and recording fee in the case of any assignment. 
The assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any other Credit Party or any of
the Borrower’s Subsidiaries or Affiliates or (B) any Defaulting Lender or any of
its Subsidiaries or Affiliates or to any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

 

109

--------------------------------------------------------------------------------


 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities which constitute a part of the
Obligations then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lender, the Swingline Lender and each other Lender hereunder (and
interest accrued thereon), and (B) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Credit Commitment Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this clause (vii), then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 14.9(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 5.9, Section 5.10, Section 5.11 and Section 14.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this section (other than a purported assignment to a natural
Person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
which shall be null and void).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices in the United States, a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amounts of (and
stated interest on) the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.

 

110

--------------------------------------------------------------------------------


 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lender, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 14.3(c) with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 14.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders.  The Borrower agrees that each Participant shall
be entitled to the benefits of Section 5.9, Section 5.10 and Section 5.11
(subject to the requirements and limitations therein, including the requirements
under Section 5.11(g) (it being understood that the documentation required under
Section 5.11(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 14.9(b); provided that such Participant (A) agrees to be
subject to the provisions of Section 5.12 as if it were an assignee under
Section 14.9(b); and (B) shall not be entitled to receive any greater payment
under Section 5.10 or Section 5.11, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.12(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 14.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.6 as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no

 

111

--------------------------------------------------------------------------------


 

such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 14.10       Confidentiality.  Each of the Administrative Agent, the
Lenders and the Issuing Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority having
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement or under any
other Loan Document (or any Specified Hedge Agreement or Specified Cash
Management Arrangement) or any action or proceeding relating to this Agreement
or any other Loan Document (or any Specified Hedge Agreement or Specified Cash
Management Arrangement) or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, Participant or proposed Participant, or (ii) any actual or
prospective counterparty (or its Related Parties) to any swap or derivative
transaction relating to the Borrower and its obligations under this Agreement,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the Credit Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility, (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, the
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than any Credit Party or its Subsidiaries not known by the
Administrative Agent, such Lender, the Issuing Lender or such respective
Affiliates to be bound by a confidentiality obligation to the Borrower or its
Subsidiaries or (k) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates.  For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 14.11       Performance of Duties.  Each of the Credit Party’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.

 

Section 14.12       All Powers Coupled with Interest.  All powers of attorney
and other authorizations granted to the Administrative Agent, any Lender or any
Person designated by the

 

112

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender pursuant to any provisions of this Agreement
or any of the other Loan Documents shall be deemed coupled with an interest and
shall be irrevocable so long as any of the Obligations (other than
(a) contingent indemnification obligations and (b) Specified Obligations) remain
unpaid or unsatisfied, the Revolving Credit Commitment remains in effect or any
Credit Facility has not been terminated.

 

Section 14.13       Survival.

 

(a)           All representations and warranties set forth in Article VII and
all representations and warranties contained in any certificate or any of the
Loan Documents (including, but not limited to, any such representation or
warranty made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  Unless otherwise
expressly provided in this Agreement or the other applicable Loan Document(s),
all representations and warranties made under this Agreement shall be made or
deemed to be made at and as of the Closing Date and on each borrowing,
continuation, conversion, issuance or extension date hereunder, shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing, continuation, conversion, issuance or extension hereunder.

 

(b)           Notwithstanding any termination of this Agreement, the indemnities
to which the Administrative Agent and the Lenders are entitled under the
provisions of this Article XIV and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events and circumstances
arising after such termination as well as before.

 

Section 14.14       Titles and Captions.  Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

Section 14.15       Severability of Provisions.  Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

Section 14.16       Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page of this Agreement by facsimile or electronic transmission shall
be effective as delivery of a manually executed counterparty hereof.  This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, the Issuing Lender, the
Swingline Lender and/or the Arrangers, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement.  Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.  Except as provided in Section 6.1, this Agreement shall
become effective when it shall have been executed by the

 

113

--------------------------------------------------------------------------------


 

Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.

 

(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 14.17       Term of Agreement.  This Agreement shall remain in effect
from the Closing Date through and including the date upon which all Obligations
(other than (a) contingent indemnification obligations not then due and (b) the
Specified Obligations) arising hereunder or under any other Loan Document shall
have been indefeasibly and irrevocably paid and satisfied in full, all Letters
of Credit have been terminated or expired (or been Cash Collateralized) and the
Revolving Credit Commitment has been terminated.  No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.

 

Section 14.18       USA Patriot Act.  The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the Act, each
of them is required to obtain, verify and record information that identifies the
Borrower and any Subsidiary Guarantors, which information includes the name and
address of the Borrower and any Subsidiary Guarantors and other information that
will allow such Lender to identify the Borrower and any Subsidiary Guarantors in
accordance with the Act.

 

Section 14.19       Independent Effect of Covenants.  Each of the Borrower and
the other Credit Parties expressly acknowledges and agrees that each covenant
contained in Article VIII, IX, X or XI hereof shall be given independent
effect.  Accordingly, each of the Borrower and the other Credit Parties shall
not engage in any transaction or other act otherwise permitted under any
covenant contained in Article VIII, IX, X or XI if, before or after giving
effect to such transaction or act, the Borrower or such other Credit Party shall
or would be in breach of any other covenant contained in Article VIII, IX, X
or XI.

 

Section 14.20       Inconsistencies with Other Documents.  In the event there is
a conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

 

Section 14.21       Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required Lenders
and Section 14.2.

 

114

--------------------------------------------------------------------------------


 

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender and the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 14.21(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive letter of
credit commissions pursuant to Section 3.3 for any period during which that
Lender is a

 

115

--------------------------------------------------------------------------------


 

Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.

 

(C)          With respect to any Commitment Fee or letter of credit commission
not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each Issuing Lender and Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (3) not be required to pay the remaining amount of
any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in
Section 6.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 5.14.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Issuing Lender and the Swingline Lender agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Credit Facility (without
giving effect to Section 14.21(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

116

--------------------------------------------------------------------------------


 

Section 14.22       Amendment and Restatement; No Novation.  This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Closing Date.  The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement.  On the Closing Date, the credit
facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and the “Initial Term Loans” and “Revolving Credit Loans” and
other obligations of the Borrower outstanding as of such date under the Existing
Credit Agreement, shall be deemed to be Initial Term Loans, Revolving Credit
Loans or other obligations, respectively, outstanding under the corresponding
facilities described herein, without any further action by any Person, except
that and in connection therewith the Lenders under this Agreement shall make
available to the Administrative Agent such amounts, and the Administrative Agent
shall make such transfers of funds, as are necessary in order that (i) the
outstanding balances of such Term Loans reflect the respective Term Loan
Commitments of the Term Loan Lenders hereunder and (ii) the outstanding balance
of such Revolving Credit Loans, together with any Revolving Credit Loans funded
on the Closing Date, reflect the respective Revolving Credit Commitments of the
Revolving Credit Lenders hereunder and the Borrower agrees to pay any amounts
required pursuant to Section 5.9 in connection with such transfers as if all
Loans under the Existing Credit Agreement were repaid on the Closing Date.  No
Swingline Loans are outstanding on the Closing Date.

 

Section 14.23       Release of Existing Subsidiary Guarantors and Collateral. 
The parties hereto agree that (i) each of the Existing Security Documents is
hereby released and terminated and shall hereafter be void and of no force or
effect and (ii) in accordance therewith, any guarantees provided by the
Subsidiaries under any of the Existing Security Documents and all liens or
security interests granted or provided by the Borrower or any Subsidiary under
the Existing Credit Agreement or any of the Existing Security Documents are
hereby released and terminated.  The Lenders hereby authorize the Administrative
Agent to execute and deliver without recourse, representation or warranty all
such releases and other documents, to file all such documentation, and to return
any original collateral to the Borrower, as the Borrower may reasonably request
or as deemed necessary or advisable by the Administrative Agent to effect such
release and termination or to confirm the foregoing.  As of the Closing Date,
there are no Subsidiary Guarantors and no Collateral.

 

[Signature pages to follow]

 

117

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officer(s) as of the day and year first written
above.

 

 

FOSSIL GROUP, INC.,

 

as the Borrower

 

 

 

 

 

By:

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

FOSSIL INTERMEDIATE, INC.

 

 

 

 

 

By: 

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

 

 

 

 

FOSSIL TRUST, acting pursuant to the Agreement and Contract of Trust of Fossil
Trust dated August 31, 1994

 

 

 

 

 

By: 

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

 

 

 

 

FOSSIL PARTNERS, L.P.

 

 

 

 

 

By:

Fossil Group, Inc., its General Partner

 

 

 

 

 

 

By:  

/s/ Randy S. Hyne

 

 

Name:

Randy S. Hyne

 

 

Title:

Secretary

 

 

 

 

 

ARROW MERCHANDISING, INC.

 

 

 

 

 

By: 

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

Fossil Group, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

FOSSIL STORES I, INC.

 

 

 

 

 

By:

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

 

 

 

 

FOSSIL HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Dennis R. Secor

 

Name:

Dennis R. Secor

 

Title:

Treasurer

 

 

 

 

 

FOSSIL INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

Fossil Group, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, Swingline Lender, Issuing Lender and Lender

 

 

 

 

 

 

By:

/s/ Cynthia M. Giles

 

Name:

Cynthia M. Giles

 

Title:

Senior Vice President

 

Fossil Group, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Allison W. Connally

 

Name:

Allison W. Connally

 

Title:

Senior Vice President

 

Fossil Group, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ John Kushnerick

 

Name:

John Kushnerick

 

Title:

Executive Director

 

Fossil Group, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as Lender

 

 

 

 

 

 

 

By:

/s/ Brian Anderson

 

Name:

Brian Anderson

 

Title:

Vice President

 

Fossil Group, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Brian Gingue

 

Name:

Brian Gingue

 

Title:

Senior Vice President

 

Fossil Group, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as Lender

 

 

 

 

 

 

 

By:

/s/ Veronica Colten

 

Name:

Veronica Colten

 

Title:

Senior Vice President

 

Fossil Group, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as Lender

 

 

 

 

 

 

By:

/s/ Janet L. Wheeler

 

Name:

Janet L. Wheeler

 

Title:

Vice President

 

Fossil Group, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as Lender

 

 

 

 

 

 

By:

/s/ Vishakha S. Deora

 

Name:

Vishakha S. Deora

 

Title:

Vice President

 

Fossil Group, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

By:

/s/ Marianne T. Meil

 

Name:

Marianne T. Meil

 

Title:

Senior Vice President

 

Fossil Group, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

 

By:

/s/ Sandya Benoist

 

Name:

Sandya Benoist

 

Title:

Director, National Client Group - Finance

 

Fossil Group, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

By:

/s/ Mark Rodgers

 

Name:

Mark Rodgers

 

Title:

Vice President

 

Fossil Group, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------